Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

BY AND BETWEEN

FIREEYE, INC.

AND

BTO DELTA HOLDINGS DE L.P.

Dated as of November 18, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I PURCHASE AND SALE OF PURCHASED SHARES

     1  

Section 1.1

   Purchase and Sale      1  

Section 1.2

   Closing      1  

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     2  

Section 2.1

   Organization and Power      2  

Section 2.2

   Authorization; No Conflicts      2  

Section 2.3

   Government Approvals      3  

Section 2.4

   Authorized and Outstanding Stock      3  

Section 2.5

   Subsidiaries      5  

Section 2.6

   Private Placement      5  

Section 2.7

   SEC Documents; Financial Information      5  

Section 2.8

   Internal Control Over Financial Reporting      6  

Section 2.9

   Disclosure Controls and Procedures      6  

Section 2.10

   Litigation      7  

Section 2.11

   Compliance with Laws; Permits      7  

Section 2.12

   Taxes      7  

Section 2.13

   Employee Matters      7  

Section 2.14

   Environmental Matters      8  

Section 2.15

   Intellectual Property; Security      8  

Section 2.16

   Registration Rights      9  

Section 2.17

   Investment Company Act      9  

Section 2.18

   Nasdaq      9  

Section 2.19

   No Brokers or Finders      9  

Section 2.20

   Illegal Payments; FCPA Violations      9  

Section 2.21

   Sanctions and Export Controls      10  

Section 2.22

   Absence of Certain Changes      10  

Section 2.23

   No Rights Agreement; Anti-Takeover Provisions      10  

Section 2.24

   Government Contracts      10  

Section 2.25

   No Additional Representations      11  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     11  

Section 3.1

   Organization and Power      11  

Section 3.2

   Authorization, Etc.      11  

Section 3.3

   Government Approvals      12  

Section 3.4

   Investment Representations      12  

Section 3.5

   No Prior Ownership      13  

Section 3.6

   No Brokers or Finders      13  

Section 3.7

   Financing      13  

Section 3.8

   No Additional Representations      14  

 

i



--------------------------------------------------------------------------------

ARTICLE IV COVENANTS OF THE PARTIES

     14  

Section 4.1

   Board of Directors      14  

Section 4.2

   Restrictions on Transfer      16  

Section 4.3

   Restrictive Legends      18  

Section 4.4

   Standstill      19  

Section 4.5

   Confidentiality      20  

Section 4.6

   Financial Statements and Other Information      21  

Section 4.7

   Antitakeover Provisions; Other Actions      22  

Section 4.8

   Tax Matters      22  

Section 4.9

   Nasdaq Listing      23  

Section 4.10

   State Securities Laws      23  

Section 4.11

   Section 16b-3 Matters      23  

Section 4.12

   Negative Covenants      24  

Section 4.13

   Sponsor      25  

Section 4.14

   Use of Proceeds      26  

Section 4.15

   Corporate Actions      26  

Section 4.16

   Corporate Opportunities      26  

Section 4.17

   Financing Cooperation      27  

Section 4.18

   Voting Agreement      29  

ARTICLE V CONDITIONS TO THE PARTIES’ OBLIGATIONS

     29  

Section 5.1

   Conditions of the Purchaser      29  

Section 5.2

   Conditions of the Company      30  

ARTICLE VI PREEMPTIVE RIGHTS

     31  

Section 6.1

   Generally      31  

Section 6.2

   Calculation of Preemptive Rights Portion      32  

Section 6.3

   Preemptive Rights Notices and Procedures      32  

Section 6.4

   Purchase of New Securities      32  

Section 6.5

   Consideration Other than Cash      33  

Section 6.6

   Miscellaneous      33  

ARTICLE VII MISCELLANEOUS

     33  

Section 7.1

   Survival      33  

Section 7.2

   Counterparts      33  

Section 7.3

   Governing Law      34  

Section 7.4

   Entire Agreement; No Third Party Beneficiary      34  

Section 7.5

   Expenses      35  

Section 7.6

   Notices      35  

Section 7.7

   Successors and Assigns      36  

Section 7.8

   Headings      36  

Section 7.9

   Amendments and Waivers      36  

Section 7.10

   Interpretation; Absence of Presumption      36  

 

ii



--------------------------------------------------------------------------------

Section 7.11

   Severability      37  

Section 7.12

   Specific Performance      37  

Section 7.13

   Public Announcement      37  

Section 7.14

   Purchaser Representative      38  

Section 7.15

   Non-Recourse      38  

Section 7.16

   Further Assurances      39  

ARTICLE VIII TERMINATION

     39  

Section 8.1

   Termination      39  

Section 8.2

   Certain Effects of Termination      39  

EXHIBITS

 

Exhibit A

  

Definitions

Exhibit B

  

Form of Certificate of Designations

Exhibit C

  

Form of Registration Rights Agreement

Exhibit D

  

Disclosure Letter

Exhibit E

  

VCOC Letter Agreement

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT dated as of November 18, 2020 (this
“Agreement”) is by and between FireEye, Inc., a Delaware corporation (the
“Company”), and BTO Delta Holdings DE L.P., a Delaware limited partnership (the
“Purchaser”). Capitalized terms used but not defined herein have the meanings
assigned to them in Exhibit A.

The Purchaser desires to purchase from the Company, and the Company desires to
issue and sell to the Purchaser, 370,000 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.0001 per share (the “Series A
Preferred Stock”), on the terms and subject to the conditions hereinafter set
forth.

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

PURCHASE AND SALE OF PURCHASED SHARES

Section 1.1    Purchase and Sale. On the terms and subject to the satisfaction
or waiver of the conditions set forth in this Agreement, at the Closing, the
Purchaser shall purchase, and the Company shall issue and sell to the Purchaser,
370,000 shares of Series A Preferred Stock with an original purchase price of
$1,000 per share (the “Purchased Shares”) for an aggregate purchase price of the
Purchased Shares delivered at Closing of $370,000,000 (the “Purchase Price”).
The Series A Preferred Stock shall have the rights, powers, preferences and
privileges set forth in the Certificate of Designations (the “Certificate of
Designations”) attached as Exhibit B.

Section 1.2    Closing. On the terms and subject to the satisfaction or waiver
of the conditions set forth in this Agreement, the closing of the issuance, sale
and purchase of the Purchased Shares (the “Closing”) shall take place remotely
via the exchange of final documents and signature pages, on such date on which
all of the conditions set forth in Article V have been satisfied or waived
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions at such
time), or such other time and place as the Company and the Purchaser may agree;
provided, that the Purchaser shall not be required to (but for the avoidance of
doubt, shall have the right to in accordance with the foregoing) consummate the
Closing prior to the date that is fifteen (15) Business Days after the date
hereof. The date on which the Closing is to occur is herein referred to as the
“Closing Date.” At the Closing, upon receipt by the Company of payment of the
full purchase price to be paid at the Closing therefor by or on behalf of such
Purchaser to the Company by wire transfer of immediately available funds to an
account designated in writing by the Company, the Company will deliver to the
Purchaser evidence reasonably satisfactory to the Purchaser of the issuance of
the Purchased Shares in the name of the Purchaser through the facilities of The
Depository Trust Company.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser as of the date hereof and
as of the Closing Date (except to the extent made only as of a specified date in
which case as of such date), that, except (a) as set forth in the SEC Documents
filed by the Company with the SEC since January 1, 2018 and prior to the date
hereof (other than disclosures in the “Risk Factors” or “Forward-Looking
Statements” sections or similarly captioned sections of any such filings) and
(b) as set forth on Exhibit D (the “Disclosure Letter”) (all such exceptions
disclosed in the Disclosure Letter being numbered to correspond to the
applicable Section of this Article II, provided, however, that any such
exception shall be deemed to be disclosed with respect to each other
representation or warranty to which the relevance of such exception is
reasonably apparent on the face of such disclosure):

Section 2.1    Organization and Power. The Company and each of its Subsidiaries
is a corporation, limited liability company, partnership or other entity validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation (as applicable) and has all requisite corporate,
limited liability company, partnership or other entity power and authority to
own or lease its properties and to carry on its business as presently conducted
and as presently proposed to be conducted. The Company and each of its
Subsidiaries is duly licensed or qualified to do business as a foreign
corporation, limited liability company, partnership or other entity in each
jurisdiction wherein the character of its property or the nature of the
activities presently conducted by it, makes such qualification necessary, except
where the failure to so qualify has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
True, correct and complete copies of the Company’s organizational documents are
included in the SEC Documents filed with the SEC.

Section 2.2    Authorization; No Conflicts.

(a)    The Company has all necessary corporate power and authority and has taken
all necessary corporate action required for the due authorization, execution,
delivery and performance by the Company of this Agreement and the Registration
Rights Agreement, and the consummation by the Company of the transactions
contemplated hereby and thereby, the filing of the Certificate of Designations
with the Secretary of State of the State of Delaware and, following the
effectiveness of such actions, for the due authorization, issuance, sale and
delivery of the Purchased Shares and the reservation, issuance and delivery of
the Conversion Shares. This Agreement has been, and the Registration Rights
Agreement, at the Closing will be, duly executed and delivered by the Company.
Assuming due execution and delivery thereof by each of the other parties hereto
or thereto, this Agreement and the Registration Rights Agreement will each be a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable laws relating to bankruptcy, insolvency, reorganization, moratorium
or other similar legal requirement relating to or affecting creditors’ rights
generally and except as such enforceability is subject to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

2



--------------------------------------------------------------------------------

(b)    The authorization, execution, delivery and performance by the Company of
this Agreement and the Registration Rights Agreement, and the consummation by
the Company of the transactions contemplated hereby and thereby, including the
filing of the Certificate of Designations and the issuance of the Purchased
Shares and the Conversion Shares do not and will not: (x) violate or result in
the breach of any provision of the Certificate of Incorporation or Bylaws of the
Company; or (y) with such exceptions that have not had, and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect: (i) violate any provision of, constitute a breach of, or default under,
any judgment, order, writ, or decree applicable to the Company or any of its
Subsidiaries or any mortgage, loan or credit agreement, indenture, bond, note,
deed of trust, lease, sublease, license, contract or other agreement (each, a
“Contract”) to which the Company or any of its Subsidiaries is a party or
accelerate the Company’s or, if applicable, any of its Subsidiaries’ obligations
under any such Contract; (ii) violate any provision of, constitute a breach of,
or default under, any applicable state, federal or local law, rule or
regulation; or (iii) result in the creation of any lien upon any assets of the
Company or any of its Subsidiaries or the suspension, revocation or forfeiture
of any franchise, permit or license granted by a governmental authority to the
Company or any of its Subsidiaries, other than liens under federal or state
securities laws or liens created by Purchaser.

Section 2.3    Government Approvals. No consent, approval or authorization of,
or filing with, any court or governmental authority is or will be required on
the part of the Company in connection with the execution, delivery and
performance by the Company of this Agreement and the Registration Rights
Agreement, or in connection with the issuance of the Purchased Shares or the
Conversion Shares, except for (a) the filing of the Certificate of Designations
with the Secretary of State of the State of Delaware; (b) those which have
already been made or granted; (c) the filing of a current report on Form 8-K
with the SEC; (d) filings with applicable state securities commissions; or
(e) the listing of the Conversion Shares with the Nasdaq Stock Market.

Section 2.4    Authorized and Outstanding Stock.

(a)    The authorized capital stock of the Company consists of 1,000,000,000
shares of common stock, par value $0.0001 per share (“Common Stock”) and
100,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”). Of such Preferred Stock, upon the filing of the Certificate of
Designations with the Secretary of State of the State of Delaware, 400,000
shares will be designated as the Series A Preferred Stock.

(b)    As of the close of business on November 16, 2020 (the “Capitalization
Date”), 229,632,046 shares of Common Stock were issued and outstanding, zero
shares of Preferred Stock were issued and outstanding, 2,901,101 shares of
Common Stock were reserved for issuance upon the exercise of outstanding stock
options issued pursuant to the Stock Plans, 20,333,774 shares of Common Stock
were reserved for issuance upon the settlement of restricted stock units and
performance stock units issued pursuant to the Stock Plans and 33,856,023 shares
of Common Stock were reserved for issuance upon conversion of the Convertible
Senior Notes (assuming such Convertible Senior Notes were settled solely in
shares of Common Stock). Except as set forth in the foregoing sentence, there
are no outstanding securities of the Company convertible into or exercisable or
exchangeable for shares of capital stock of, or other equity or voting interests
of any character in, the Company.

 

3



--------------------------------------------------------------------------------

(c)    All of the issued and outstanding shares of Common Stock of the Company
have been duly authorized and are validly issued, fully paid and non-assessable.
The Purchased Shares have been duly authorized and, when issued in accordance
with the terms hereof, the Purchased Shares will be, duly authorized and validly
issued and fully paid and non-assessable and will not be subject to any
preemptive right or any restrictions on transfer under applicable law or any
contract to which the Company is a party, other than, in the case of
restrictions on transfer, those under applicable state and federal securities
laws and Section 4.2 of this Agreement. The shares of Common Stock issuable upon
conversion of the Purchased Shares (the “Conversion Shares”) have been duly
authorized and reserved for issuance and, when issued upon conversion of the
Purchased Shares in accordance with the terms thereof as set forth in the
Certificate of Designations, will be validly issued and fully paid and
non-assessable. No share of Common Stock has been, and none of the Purchased
Shares and Conversion Shares will be when issued, issued in violation of any
preemptive right arising by operation of law, under the Certificate of
Incorporation, the Bylaws or any contract, or otherwise. None of the Purchased
Shares and Conversion Shares will be when issued subject to any restrictions on
transfer under applicable law or any contract to which the Company is a party,
other than, in the case of restrictions on transfer, those under applicable
state and federal securities laws, and Section 4.2 of this Agreement. When
issued in accordance with the terms hereof and the terms of the Certificate of
Designations (as applicable), the Purchased Shares and the Conversion Shares
will be free and clear of all liens (other than liens incurred by Purchaser or
its Affiliates, restrictions arising under applicable securities laws, or
restrictions imposed by this Agreement, the Certificate of Designations or the
Registration Rights Agreement).

(d)    (i) No subscription, warrant, option, convertible security or other
right, commitment, agreement, arrangement issued by the Company or any other
obligation of the Company to purchase or acquire any shares of capital stock of
the Company is authorized or outstanding; (ii) there is not any commitment,
agreement, arrangement or obligation of the Company to issue any subscription,
warrant, option, convertible security or other such right or to issue or
distribute capital stock of, or other equity or voting interest (or voting debt)
in, the Company; (iii) the Company has no obligation to purchase, redeem or
otherwise acquire any shares of its capital stock or to pay any dividend or make
any other distribution in respect thereof; (iv) there are no obligations of the
Company to grant, extend or enter into any subscription, warrant, right,
convertible or exchangeable security or other similar agreement or commitment
relating to any capital stock of, or other equity or voting interests (or voting
debt) in, the Company; (v) there are no outstanding shares of capital stock of,
or other equity or voting interests of any character in, the Company as of the
date hereof other than shares that have become outstanding after the
Capitalization Date which were reserved for issuance as of the Capitalization
Date as set forth in Section 2.4(a) or pursuant to the exercise, after the
Capitalization Date, of outstanding stock options described in Section 2.4(b);
and (vi) there are no agreements, arrangements or commitments between the
Company and any Person relating to the acquisition, disposition or voting of the
capital stock of, or other equity or voting interest (or voting debt) in, the
Company. There exists no preemptive right, whether arising by operation of law,
under the Certificate of Incorporation, the Bylaws or any contract, or
otherwise, with respect to the issuance of any capital stock of the Company.

 

4



--------------------------------------------------------------------------------

Section 2.5    Subsidiaries. The Company’s Subsidiaries consist solely of all
the entities listed on Exhibit 21.1 to the Company’s Form 10-K for the year
ended December 31, 2019. The Company, directly or indirectly, owns of record and
beneficially, free and clear of all liens, all of the issued and outstanding
capital stock or equity interests of each of its Subsidiaries. All of the issued
and outstanding capital stock or equity interests of the Company’s Subsidiaries
has been duly authorized and validly issued, were not issued in violation of any
preemptive right, right of first refusal or similar right, and in the case of
corporations, is fully paid and non-assessable. Except as described in the SEC
Documents, there are no outstanding rights, options, warrants, preemptive
rights, conversion rights, rights of first refusal or similar rights for the
purchase or acquisition from any of the Company’s Subsidiaries of any securities
of such Subsidiaries nor are there any commitments to issue or execute any such
rights, options, warrants, preemptive rights, conversion rights or rights of
first refusal.

Section 2.6    Private Placement. Assuming the accuracy of the representations
and warranties of the Purchaser set forth in Section 3.4, the offer and sale of
the Purchased Shares pursuant to this Agreement will be exempt from the
registration requirements of the Securities Act. Without limiting the foregoing,
neither the Company nor, to the Knowledge of the Company, any other Person
authorized by the Company to act on its behalf, has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of Series A
Preferred Stock, and neither the Company nor, to the Knowledge of the Company,
any Person acting on its behalf has made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of Series A Preferred Stock under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would result in none of Regulation D or any other applicable exemption
from registration under the Securities Act to be available, nor will the Company
take any action or steps that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.

Section 2.7    SEC Documents; Financial Information. Since January 1, 2018, the
Company has timely filed (a) all annual and quarterly reports and proxy
statements (including all amendments, exhibits and schedules thereto) and
(b) all other reports and other documents (including all amendments, exhibits
and schedules thereto), in each case required to be filed by the Company with
the SEC pursuant to the Exchange Act and the Securities Act. As of their
respective filing dates, such SEC Documents complied in all material respects
with the requirements of the Securities Act, the Exchange Act and the rules and
regulations of the SEC thereunder applicable to such SEC Documents, and as of
their respective dates none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents (the “Financial
Statements”) comply as of their respective dates in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto (except as may be indicated in the notes thereto or, in the case
of the unaudited statements, as permitted by Form 10-Q promulgated by the SEC),
have been prepared in accordance with GAAP (except, in the case of unaudited
quarterly statements, as permitted by Form 10-Q of the SEC or other rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except (i) as may be indicated in the notes thereto or (ii) as
permitted by Regulation S-X) and present fairly in all material respects as of
their respective dates the consolidated financial position of the Company and
its Subsidiaries as of the dates thereof and the

 

5



--------------------------------------------------------------------------------

consolidated results of their operations and their consolidated cash flows for
each of the respective periods, all in conformity with GAAP. Neither the Company
nor any of its Subsidiaries has any liabilities of any nature (whether accrued,
absolute, contingent or otherwise) that would be required under GAAP, to be
reflected on a consolidated balance sheet of the Company (including the notes
thereto) except liabilities (i) reflected or reserved against in the balance
sheet (or the notes thereto) of the Company and its Subsidiaries as of
September 30, 2020 (the “Balance Sheet Date”) included in the SEC Documents,
(ii) incurred after the Balance Sheet Date in the ordinary course of business
and that do not arise from any material breach of a Contract, (iii) as expressly
contemplated by this Agreement or otherwise incurred in connection with the
transactions contemplated hereby, (iv) that have been discharged or paid prior
to the date of this Agreement or (v) as would not, individually or in the
aggregate, have had or reasonably be expected to have, a Material Adverse
Effect. There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required by applicable law to be disclosed by
the Company in its SEC Documents and is not so disclosed.

Section 2.8    Internal Control Over Financial Reporting. The Company has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the Audit Committee of the Board of Directors
(a) any significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting (as defined in Rule
13a-15(f) under the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (b) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting.

Section 2.9    Disclosure Controls and Procedures. The Company has established
and maintains, and at all times since January 1, 2018, has maintained,
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act) that are (x) designed to provide reasonable
assurance that material information relating to the Company, including its
Subsidiaries, that is required to be disclosed by the Company in the reports
that it furnishes or files under the Exchange Act is reported within the time
periods specified in the rules and forms of the SEC and that such material
information is communicated to the Company’s management to allow timely
decisions regarding required disclosure. and (y) sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
Company management’s general or specific authorization, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP, consistently applied, and to maintain accountability for
assets, (c) access to assets is permitted only in accordance with Company
management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. There
are no “significant deficiencies” or “material weaknesses” (as defined by the
Public Company Accounting Oversight Board) in the design or operation of the
Company’s internal controls over, and procedures relating to, financial
reporting which would reasonably be expected to adversely affect in any material
respect the Company’s ability to record, process, summarize and report financial
data, in each case which has not been subsequently remediated. Since January 1,
2018, there has not been any fraud, whether or not material, that involves
management or other employees of the Company or any of its Subsidiaries who have
a significant role in the Company’s internal controls over financial reporting.
As of the date of this Agreement, to the Knowledge of the Company, there is no
reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.

 

6



--------------------------------------------------------------------------------

Section 2.10    Litigation. There is no litigation or governmental proceeding,
suit, arbitration or, to the Knowledge of the Company, investigation by any
Governmental Entity, pending or, to the Knowledge of the Company, threatened in
writing, against the Company or any of its Subsidiaries or affecting any of the
business, operations, properties, rights or assets of the Company or any of its
Subsidiaries which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is subject to or in default with respect to any order, writ,
injunction, decree, ruling or decision of any court, commission, board or other
government agency that is expressly applicable to the Company or any of its
Subsidiaries or any of their respective assets which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 2.11    Compliance with Laws; Permits. The Company and its Subsidiaries
are in compliance with all applicable laws, common law, statutes, ordinances,
codes, rules or regulations enacted, adopted, promulgated, or applied by any
governmental authority, except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company and its Subsidiaries possess all permits, franchises, certificates,
approvals, authorizations and licenses of governmental authorities that are
required to conduct their business, except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 2.12    Taxes. The Company and each of its Subsidiaries has filed all
Tax Returns required to be filed within the applicable periods for such filings
(with due regard to any extension) and has paid all Taxes required to be paid,
except for any such failures to file or pay that have not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as would not, in each case, reasonably be expected to
have a Material Adverse Effect, the Company (a) has not been advised that any of
its returns, federal, state or other, are being audited as of the date hereof,
(b) has not been advised of any deficiency in assessment or proposed judgment to
its federal, state or other taxes, which has not been paid and (c) has no
liability for any tax to be imposed upon its properties or assets as of the date
of this Agreement that is not adequately provided for.

Section 2.13    Employee Matters.

(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) the Company and its Subsidiaries
are in compliance with all applicable laws relating to labor, employment, fair
employment practices, terms and conditions of employment, and wages and hours,
and with the terms of the Benefit Plans, and each such Benefit Plan is in
compliance with all applicable laws (including, without limitation, the
applicable requirements of ERISA and the Code); (ii) with respect to the Benefit
Plans, no audits, investigations, actions, liens, lawsuits, claims or complaints
(other than routine claims for benefits, appeals of such claims and domestic
relations order proceedings) are pending or, to the Knowledge of the Company,
threatened, and, to the Knowledge of the Company, no facts or circumstances
exist that would reasonably be expected to give rise to any such audits,
investigations, actions,

 

7



--------------------------------------------------------------------------------

liens, lawsuits, claims or complaints; and (iii) to the Knowledge of the
Company, no event has occurred with respect to any Benefit Plan which would
reasonably be expected to result in a liability of the Company or any of its
Subsidiaries to any governmental authority.

(b)    Neither the Company, its Subsidiaries, nor any other entity which would
be (i) under “common control,” with the Company or its Subsidiaries, within the
meaning of Section 4001(a)(14) of ERISA or (ii) together with the Company or its
Subsidiaries, treated as a “single employer” under Section 414 of the Code, has
during the last six (6) years maintained, sponsored or contributed to or had any
liability with respect to any defined benefit pension plan that is subject to
Title IV of ERISA or any “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA).

(c)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, none of the execution of, or
the completion of the transactions contemplated by, this Agreement (whether
alone or in connection with any other event(s)), will result in (i) any
compensation or benefit becoming due, or any increase in the amount of any
compensation or benefit due, to any current or former employee of the Company or
its Subsidiaries, or (ii) acceleration of the time of payment, vesting or
funding of compensation or benefits to any current or former employee of the
Company or its Subsidiaries. No Benefit Plan provides for reimbursement or
gross-up of any excise tax under Section 409A or Section 4999 of the Code.

Section 2.14    Environmental Matters. The Company and its Subsidiaries are in
compliance with all, and have not violated any, applicable Requirements of
Environmental Law and possess and are in compliance with all, and have not
violated any, required Environmental Permits, except, in each case, where the
failure to comply or possess has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. The
Company and its Subsidiaries have not received any written notice or claim from
any Person of any violation or alleged violation of, or any liability or alleged
liability under or related to, any Requirements of Environmental Law or
Environmental Permit or any presence or release of any Hazardous Substance, and
there is no basis for any such notice or claim, except as has not had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has assumed or
retained, as a result of any contract, any liabilities under any Requirements of
Environmental Law or concerning any Hazardous Substances, except as has not had,
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 2.15    Intellectual Property; Security. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) the Company and its Subsidiaries own their material
proprietary Intellectual Property that they purport to own, free and clear of
all liens of any Person (including current or former employees and contractors),
(b) to the Knowledge of the Company, the conduct of the businesses of the
Company and its Subsidiaries does not infringe or violate the Intellectual
Property of any Person (and no Person has alleged the same in writing, including
“cease and desist” letters or invitations to take a patent license) and no
Person is infringing or violating their Intellectual Property, (c) the Company
and its Subsidiaries take commercially reasonable efforts to protect the
confidentiality of their trade secrets and the integrity, continuous operation
and security against cyber threats of their Software and Systems

 

8



--------------------------------------------------------------------------------

(and all personal, sensitive or regulated data stored or processed therein) and
there have been no breaches (or related outages) of or unauthorized accesses to
same (except for those that were resolved without material cost or material
liability) in the last three (3) years, (d) no software that the Company and its
Subsidiaries convey, distribute, license or make available to others is subject
to any open source license that requires the license or availability of the
Company’s or its Subsidiaries’ material proprietary source code in such
circumstances, (e) no third-party (other than the Company or its Subsidiaries,
their respective personnel or other service providers working on their behalf)
has current (or the contingent right to) access to any material proprietary
source code of the Company or its Subsidiaries, and (f)the material Software and
Systems of the Company and its Subsidiaries are reasonably sufficient to operate
their businesses.

Section 2.16    Registration Rights. Except as provided in this Agreement or the
Registration Rights Agreement, the Company has not granted any rights to
register under the Securities Act any of its presently outstanding securities or
any of its securities that may be issued subsequently.

Section 2.17    Investment Company Act. As of the Closing Date, the Company is
not required to register as, and immediately after giving effect to the sale of
the Purchased Shares in accordance with this Agreement and the application of
the proceeds as described in this Agreement will not be required to be
registered as, an “investment company,” as that term is defined in the
Investment Company Act.

Section 2.18    Nasdaq. The Company’s Common Stock is listed on the Nasdaq Stock
Market, and no event has occurred, and the Company is not aware of any event
that is reasonably likely to occur, that would result in the Common Stock being
delisted from the Nasdaq Stock Market. The Company is in compliance in all
material respects with the listing and listing maintenance requirements of the
Nasdaq Stock Market applicable to it for the continued trading of its Common
Stock on the Nasdaq Stock Market.

Section 2.19    No Brokers or Finders. No Person has or will have, as a result
of the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company or any of its Subsidiaries for any commission, fee
or other compensation as a finder or broker because of any act of the Company or
any of its Subsidiaries, other than Goldman Sachs & Co. LLC whose fees are the
sole responsibility of the Company.

Section 2.20    Illegal Payments; FCPA Violations. Except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, since January 1, 2015, none of the Company, any of its
Subsidiaries or any of their officers, directors, employees or, to the Company’s
Knowledge, any agents or representatives acting on behalf of the Company or any
of its Subsidiaries has, in connection with the business of the Company:
(a) unlawfully offered, paid, promised to pay, or authorized the payment of,
directly or indirectly, anything of value, including money, loans, gifts,
travel, or entertainment, to any Government Official with the purpose of
(i) influencing any act or decision of such Government Official in his or her
official capacity; (ii) inducing such Government Official to perform or omit to
perform any activity in violation of his or her legal duties; (iii) securing any
improper advantage; or (iv) inducing such Government Official to influence or
affect any act or decision of a Governmental Entity, in violation of the U.S.
Foreign Corrupt Practices Act, the UK Bribery Act,

 

9



--------------------------------------------------------------------------------

or other applicable anti-corruption laws (collectively, “Anti-Corruption Laws”);
(b) made any illegal contribution to any political party or candidate; (c) made,
offered, promised to pay, or accepted any unlawful bribe, payoff, influence
payment, kickback, unlawful rebate, or other similar unlawful payment of any
nature, directly or indirectly, in connection with the business of the Company,
to or from any person, including any supplier or customer; (d) knowingly
established or maintained any unrecorded fund or asset or made any false entry
on any book or record of the Company or any of its Subsidiaries for any purpose;
or (e) otherwise violated any applicable Anti-Corruption Laws.

Section 2.21    Sanctions and Export Controls. Since January 1, 2015, none of
the Company or its Subsidiaries or, to the Company’s Knowledge, any director,
officer, employee or agent of the Company or any of its Subsidiaries, (i) is or
was a Sanctioned Person, (ii) has conducted business, directly or indirectly,
with any Sanctioned Person or in any Sanctioned Country on behalf of the Company
or any of its Subsidiaries, except as authorized by the applicable government
authority, or (iii) has violated or engaged in any conduct sanctionable under
any applicable Sanctions Laws or Export Controls. The Company and each of its
Subsidiaries has instituted and maintains a system of internal controls designed
to provide reasonable assurance that violations of applicable Anti-Corruption
Laws, Sanctions Laws, and Export Controls will be prevented, detected, and
deterred.

Section 2.22    Absence of Certain Changes. (i) Since December 31, 2019, except
for the execution and performance of this Agreement and any other agreements
contemplated hereby and the discussions, negotiations and transactions related
hereto, the business of the Company and its Subsidiaries has been carried on and
conducted in all material respects in the ordinary course of business, and since
December 31, 2019, there has not been any Material Adverse Effect.

Section 2.23    No Rights Agreement; Anti-Takeover Provisions.

(a)    Neither the Company nor any of its Subsidiaries is party to a stockholder
rights agreement, “poison pill” or similar anti-takeover agreement or plan.

(b)    The Company and the Board of Directors have taken all necessary actions
to ensure that no restrictions included in any Antitakeover Provision is, or
will be, applicable to the Purchaser or its Affiliates, this Agreement or the
Registration Rights Agreement, the Certificate of Designations or any of the
transactions contemplated hereby or by the Registration Rights Agreement,
including the Purchaser’s acquisition, or the Company’s issuance, of the
Purchased Shares and the Conversion Shares in accordance with this Agreement and
the Certificate of Designations.

Section 2.24    Government Contracts. The Company and its Subsidiaries, taken as
a whole, possess all necessary security clearances required to perform their
material classified Government Contracts. The Company and its Subsidiaries have
not previously received a rating of less than “satisfactory” from the Defense
Counterintelligence and Security Agency with respect to any U.S. Government
facility security clearance held by the Company or its Subsidiaries and used in
connection with the performance of any material classified Government Contracts.

 

10



--------------------------------------------------------------------------------

Section 2.25    No Additional Representations. Except for the representations
and warranties made by the Company in this Article II (as modified by the
Disclosure Letter) and in any certificate delivered to the Purchaser in
connection with this Agreement, neither the Company nor any other Person makes
any express or implied representation or warranty with respect to the Company or
any Subsidiaries or their respective businesses, operations, assets,
liabilities, employees, employee benefit plans, conditions or prospects, and the
Company hereby disclaims any such other representations or warranties. In
particular, without limiting the foregoing disclaimer, neither the Company nor
any other Person makes or has made any representation or warranty to the
Purchaser, or any of its Affiliates or representatives, with respect to (a) any
financial projection, forecast, estimate, budget or prospect information
relating to the Company or any of its Subsidiaries or their respective business,
or (b) any oral or written information presented to the Purchaser or any of its
Affiliates or representatives in the course of their due diligence investigation
of the Company, the negotiation of this Agreement or in the course of the
transactions contemplated hereby, or the accuracy or completeness thereof.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
limit the right of the Purchaser and its Affiliates to rely on the
representations, warranties, covenants and agreements expressly set forth in
this Agreement and in any certificate delivered to the Purchaser as may be
required by this Agreement, nor will anything in this Agreement operate to limit
any claim by any Purchaser or any of its respective Affiliates for fraud.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company as of the date hereof and
as of the Closing Date (except to the extent made only as of a specified date in
which case as of such date) that:

Section 3.1    Organization and Power. The Purchaser is a Delaware limited
partnership or Delaware limited liability company duly formed, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
all necessary power and authority to own its properties and to carry on its
business as presently conducted.

Section 3.2    Authorization, Etc. The Purchaser has all necessary power and
authority and has taken all necessary entity action required for the due
authorization, execution, delivery and performance by the Purchaser of this
Agreement and the Registration Rights Agreement and the consummation by the
Purchaser of the transactions contemplated hereby and thereby. The
authorization, execution, delivery and performance by the Purchaser of this
Agreement and the Registration Rights Agreement, and the consummation by the
Purchaser of the transactions contemplated hereby and thereby do not and will
not: (a) violate or result in the breach of any provision of the organizational
documents of the Purchaser; or (b) with the exceptions that are not reasonably
likely to have, individually or in the aggregate, a material adverse effect on
its ability to perform its obligations under this Agreement and the Registration
Rights Agreement: (i) violate any provision of, constitute a breach of, or
default under, any judgment, order, writ, or decree applicable to the Purchaser
or any material contract to which the Purchaser is a party; or (ii) violate any
provision of, constitute a breach of, or default under, any applicable state,
federal or local law, rule or regulation. This Agreement has been, and the
Registration Rights Agreement

 

11



--------------------------------------------------------------------------------

will, at the Closing be, duly executed and delivered by the Purchaser. Assuming
due execution and delivery thereof by the other parties hereto or thereto, this
Agreement and the Registration Rights Agreement will each be a valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms, except as the enforceability may be limited by applicable laws
relating to bankruptcy, insolvency, reorganization, moratorium or other similar
legal requirement relating to or affecting creditors’ rights generally and
except as the enforceability is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

Section 3.3    Government Approvals. No consent, approval, license or
authorization of, or filing with, any court or governmental authority is or will
be required on the part of the Purchaser in connection with the execution,
delivery and performance by the Purchaser of this Agreement and the Registration
Rights Agreement, except for: (a) those which have already been made or granted;
(b) the filing with the SEC of a Schedule 13D or Schedule 13G and a Form 3 to
report the Purchaser’s ownership of the Purchased Shares; or (c) those where the
failure to obtain such consent, approval or license would not have a material
adverse effect on the ability of the Purchaser to perform its obligations
hereunder.

Section 3.4    Investment Representations.

(a)    The Purchaser is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(b)    The Purchaser has been advised by the Company that the Purchased Shares
have not been registered under the Securities Act, that the Purchased Shares
will be issued on the basis of the statutory exemption provided by
Section 4(a)(2) under the Securities Act or Regulation D promulgated thereunder,
or both, relating to transactions by an issuer not involving any public offering
and under similar exemptions under certain state securities laws, that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and that the Company’s reliance thereon is based in part upon the
representations made by the Purchaser in this Agreement and the Registration
Rights Agreement. The Purchaser acknowledges that it has been informed by the
Company of, or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of securities.

(c)    The Purchaser is purchasing the Purchased Shares for its own account and
not with a view to, or for sale in connection with, any distribution thereof in
violation of federal or state securities laws.

(d)    By reason of its business or financial experience, the Purchaser has the
capacity to protect its own interest in connection with the transactions
contemplated hereunder.

(e)    The Company has provided to the Purchaser documents and information that
the Purchaser has requested relating to an investment in the Company. The
Purchaser recognizes that investing in the Company involves substantial risks,
and has taken full cognizance of and understands all of the risk factors related
to the acquisition of the Purchased Shares. The Purchaser has carefully
considered and has discussed with the Purchaser’s

 

12



--------------------------------------------------------------------------------

professional legal, tax and financial advisers the suitability of an investment
in the Company, and the Purchaser has determined that the acquisition of the
Purchased Shares is a suitable investment for the Purchaser. The Purchaser has
not relied on the Company for any tax or legal advice in connection with the
purchase of the Purchased Shares. In evaluating the suitability of an investment
in the Company, the Purchaser has not relied upon any representations or other
information (other than the representations and warranties of the Company set
forth in Article II).

Section 3.5    No Prior Ownership. As of the date hereof and as of immediately
prior to the Closing, the Purchaser does not have record or beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of any shares of the
Company’s Common Stock.

Section 3.6    No Brokers or Finders. No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
by the Purchaser and for which the Company will be liable.

Section 3.7    Financing. The Purchaser has delivered to the Company true,
correct, and complete copies of an executed commitment letter among Blackstone
Tactical Opportunities Fund III DE L.P. and the Purchaser, dated as of the date
hereof (together with all annexes, schedules and exhibits (in each case, if any)
thereto, the “Equity Commitment Letter”, and the commitment thereunder, the
“Equity Financing Commitment”) to provide, subject to the terms and conditions
therein, cash in the aggregate amount set forth therein (the “Equity
Financing”). The Equity Financing is in amounts sufficient to enable the
Purchaser to perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The Equity Commitment Letter is in full force
and effect and constitutes the enforceable, legal, valid and binding obligations
of each of the Purchaser and the other parties thereto, except as enforceability
may be limited by bankruptcy laws, other similar laws affecting creditors’
rights and general principles of equity affecting the availability of specific
performance and other equity remedies. As of the date of this Agreement, the
Equity Commitment Letter, including the Equity Financing Commitment thereunder,
have not been withdrawn, terminated, amended, restated, replaced, supplemented
or otherwise modified or waived and no such withdrawal, termination, amendment,
restatement, replacement, supplement, modification or waiver is contemplated.
There are no side letters or other agreements, arrangements, contracts or
understandings relating to the Equity Commitment Letter that could affect the
availability of the Equity Financing, and the Purchaser does not know of any
facts or circumstances that may be expected to result in any of the conditions
set forth in any Equity Commitment Letter not being satisfied, or the Equity
Financing not being available to the Purchaser, at the Closing. No event has
occurred that, with or without notice, lapse of time or both, would, or would
reasonably be expected to, constitute a default or breach on the part of the
Purchaser, or by any other party thereto, under any term or condition of the
Equity Commitment Letter, and the Purchaser has no reason to believe that it
will be unable to satisfy on a timely basis any term or condition of closing to
be satisfied by it contained in the Equity Commitment Letter. Except as
expressly set forth in the Equity Commitment Letter, there are no conditions
precedent related to the funding of the full amount of the Equity Financing
Commitment. As of the date of this Agreement, the Purchaser is not aware of any
fact, circumstance or occurrence that makes any representation or warranty of
the Purchaser included in this Agreement or the Equity Commitment Letter
inaccurate. Assuming (i) the satisfaction of the conditions in Article V hereof
and (ii) the Equity Financing is funded in accordance with its conditions, upon
funding of the Equity Financing Commitment, the Purchaser

 

13



--------------------------------------------------------------------------------

will have at the Closing, immediately available cash funds sufficient to fund
all of the amounts required to be provided by the Purchaser for the consummation
of the transactions contemplated hereby, including the payment of the Purchase
Price and any other amounts required to be paid in connection with the
consummation of the transactions contemplated hereby, including all related fees
and expenses, and such funds are sufficient for the satisfaction of all of the
Purchaser’s obligations under this Agreement, as applicable.

Section 3.8    No Additional Representations. The Purchaser acknowledges and
agrees, on behalf of itself and its Affiliates, that, except for the
representations and warranties contained in Article II (as modified by the
Disclosure Letter) and in any certificate delivered by the Company in connection
with this Agreement, neither the Company nor any other Person, makes any express
or implied representation or warranty with respect to the Company, its
Subsidiaries or their respective businesses, operations, assets, liabilities,
employees, employee benefit plans, conditions or prospects, and the Purchaser,
on behalf of itself and its Affiliates, hereby disclaims reliance upon any such
other representations or warranties. In particular, without limiting the
foregoing disclaimer, the Purchaser acknowledges and agrees, on behalf of itself
and its Affiliates, that neither the Company nor any other Person, makes or has
made any representation or warranty with respect to, and the Purchaser, on
behalf of itself and its Affiliates, hereby disclaims reliance upon (a) any
financial projection, forecast, estimate, budget or prospect information
relating to the Company, its Subsidiaries or their respective business, or
(b) without limiting the representations and warranties made by the Company in
Article II, any information presented to the Purchaser or any of its Affiliates
or representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby, or the accuracy or completeness thereof. To the fullest
extent permitted by applicable law, without limiting the representations and
warranties contained in Article II, other than in the case of fraud, neither the
Company nor any of its Subsidiaries or any other Person shall have any liability
to any Purchaser or its Affiliates or representatives on any basis (including in
contract or tort, under federal or state securities laws or otherwise) based
upon any other representation or warranty, either express or implied, included
in any information or statements (or any omissions therefrom) provided or made
available by the Company or its Subsidiaries or representatives to the Purchaser
or its Affiliates or representatives in the course of their due diligence
investigation of the Company, the negotiation of this Agreement or in the course
of the transactions contemplated by this Agreement.

ARTICLE IV

COVENANTS OF THE PARTIES

Section 4.1    Board of Directors.

(a)    As of the Closing, the Purchaser Representative shall have the right to
designate one director to the Board of Directors (the “Series A Director”),
subject to Section 4.1(b). Effective as of the Closing, the Board of Directors
shall appoint Viral Patel as the initial Series A Director and take all actions
necessary or appropriate to appoint the Series A Director as a director of the
Board of Directors, to serve as a Class I director, effective as of the Closing
Date.

 

14



--------------------------------------------------------------------------------

(b)    Thereafter, the Purchaser Representative shall have the right to
designate, for so long as the Purchaser Parties hold at least 65% of the
Purchased Shares (or Conversion Shares issued upon conversion thereof) issued on
the Closing, the Series A Director to the Board of Directors. For so long as the
Purchaser Parties beneficially own the minimum threshold of Purchased Shares (or
Conversion Shares issued upon conversion thereof) that entitles the Purchaser
Representative to nominate a Purchaser Nominee as provided above, the Company
shall, at each annual meeting of the stockholders of the Company at which the
Purchaser Nominee’s term as a director expires, use reasonable best efforts to
(i) nominate the Purchaser Nominee for election to the Board of Directors,
(ii) recommend that the holders of the Company’s voting stock vote in favor of
such Purchaser Nominee and (iii) cause the Purchaser Nominee to be elected to
the Board of Directors; provided, however, that the Purchaser Nominee shall
comply with the corporate governance principles and practices of the Company as
in effect from time to time and applicable to directors generally, including but
not limited to the Company’s Corporate Governance Guidelines, the Company’s Code
of Business Conduct & Ethics, the Company’s Insider Trading Policy (the
“Governance Principles”). If, following election to the Board of Directors, the
Purchaser Nominee resigns, is removed, or is otherwise unable to serve for any
reason (including as a result of death or disability) and the Purchaser
Representative then has the right to designate a Purchaser Nominee pursuant to
this Section 4.1, then, subject to compliance with the Governance Principles,
the Purchaser Representative shall be entitled to designate a replacement
Purchaser Nominee, and the Board of Directors shall use reasonable best efforts
to cause such replacement Purchaser Nominee to fill such vacancy and to be
appointed to the Board of Directors. If a Purchaser Nominee is not re-elected
and the Purchaser Representative still has the right to designate the Purchaser
Nominee, then, subject to compliance with the Governance Principles, the
Purchaser Representative shall be entitled to designate a replacement Purchaser
Nominee, and the Board of Directors shall use its reasonable best efforts to
elect such replacement Purchaser Nominee to the Board of Directors. In the event
that the Purchaser ceases to hold the minimum percentage of Purchased Shares or
Conversion Shares that entitles it to nominate the Purchaser Nominee as provided
above, if requested by the Board of Directors, the Purchaser shall cause the
Purchaser Nominee to immediately resign as director and the Purchaser shall no
longer have any rights under this Section 4.1 with respect to the Series A
Director.

(c)    Each Purchaser Nominee must be reasonably acceptable to the Board of
Directors and meet in all material respects all of the requirements of a
director of the Company described in this Section 4.1, provided, however, that
Managing Directors (and more senior employees) or Senior Advisors of the Sponsor
are deemed to be reasonably acceptable for purposes of this Section 4.1(c).

(d)    The Series A Director shall be entitled to reimbursement of expenses and
indemnification in the same manner and to the same extent as the other members
of the Board of Directors, in accordance with the Company’s organizational
documents and applicable Delaware law and including on the basis of the
Company’s director indemnification agreement. Neither the Series A Director nor
a Purchaser Nominee shall be entitled to any cash or equity compensation for
service on the Board. Any director minimum ownership requirements shall be
deemed satisfied in respect of the Series A Director or Purchaser Nominee, as
applicable, by the Purchased Shares, or any Conversion Shares, as applicable,
held by the Purchaser Parties or one or more of their respective Affiliates. The
Company acknowledges and agrees that it is the indemnitor of first resort (i.e.,
its obligations to the Series A Director are primary and any

 

15



--------------------------------------------------------------------------------

obligation of the Purchaser Parties or their Affiliates to advance expenses or
to provide indemnification for the same expenses or liabilities incurred by the
Series A Director are secondary).

(e)    At the Closing, the Board of Directors shall take all necessary and
appropriate action to form and maintain a special committee of the Board of
Directors (the “Special Committee”), consisting of three (3) directors (one of
whom shall always be either, at the election of the Purchaser Representative:
(i) the Series A Director or (ii) another Board member acceptable to the
Purchaser), with a specific scope and mandate to be determined by the Board of
Directors.

Section 4.2    Restrictions on Transfer.

(a)    For a period of one (1) year after the Closing, the Purchaser shall not
Transfer any of the Purchased Shares to any Person without the consent of the
Company; provided, however, that, without the consent of the Company, a
Purchaser may Transfer Purchased Shares to a Permitted Transferee of the
Purchaser that agrees to be bound by the terms of this Agreement pursuant to a
written agreement (and upon such Transfer the Permitted Transferee shall become
a “Purchaser” for purposes of this Agreement (including this Section 4.2));
pursuant to a tender or exchange offer, merger, consolidation, division,
acquisition, reorganization or recapitalization involving the Company; or
following the date the Company commences a voluntary case under Title 11 of the
United States Bankruptcy Code or any other similar insolvency laws.

(b)    At no time shall a Purchaser knowingly Transfer any Purchased Shares or
Conversion Shares to (i) any Company Competitor, or (ii) any Person who is known
to have engaged in activist campaigns in the three years prior to the date of
any such proposed Transfer by stating an intention to or actually attempting to
(pursuant to proxy solicitation, tender or exchange offer or other means) obtain
a seat on the board of directors of a company or effecting a significant change
within such company, in each case, that was publicly opposed by the board of
directors of such company; provided, that the restrictions set forth in this
Section 4.2(b) shall not apply to Transfers into the public market pursuant to a
bona fide, broadly distributed public offering, in each case made pursuant to
the Registration Rights Agreement or through a bona fide sale to the public
without registration effectuated pursuant to Rule 144 under the Securities Act
or in connection with a merger, tender offer or exchange offer or other business
combination, acquisition of assets or similar transaction or any change of
control transaction involving the Company or any Subsidiary thereof.

(c)    Notwithstanding anything to the contrary contained herein, the
restrictions set forth in this Section 4.2 shall not apply to any Transfer of
shares of Series A Preferred Stock, Common Stock issued upon conversion of the
Series A Preferred Stock or other Common Stock in connection with any Permitted
Loan; provided, however, the Foreclosure Limitations shall be applicable in
connection with any foreclosure or exercise of remedies pursuant to a Permitted
Loan. “Permitted Loan” means any total return swap or bona fide loan or other
financing arrangement, in each case entered into with a nationally recognized
financial institution, including a pledge to such a financial institution to
secure a bona fide debt financing and any foreclosure by such financial
institution or transfer to such financial institution in lieu of foreclosure and
subsequent sale of the securities, as long as such financial institution agrees
with

 

16



--------------------------------------------------------------------------------

the relevant Purchaser Party and the Company that following such foreclosure or
in connection with such Transfer it shall not knowingly directly or indirectly
Transfer (other than pursuant to Transfers (x) into the public market pursuant
to a bona fide, broadly distributed public offering, in each case made pursuant
to a registration statement; (y) through a bona fide sale into the public market
without registration effectuated pursuant to Rule 144 under the Securities Act
or (z) in connection with a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or any change
of control transaction involving the Company or any Subsidiary thereof) such
foreclosed or Transferred, as the case may be, Common Stock or Series A
Preferred Stock to a Company Competitor without the Company’s consent (such
agreement by the relevant financial institution, the “Foreclosure Limitations”).
Any Permitted Loan entered into by a Purchaser Party or its Affiliates shall be
with one or more financial institutions reasonably acceptable to the Company
and, except as specified above, nothing contained in this Agreement or the
Registration Rights Agreement shall prohibit or otherwise restrict the ability
of any lender (or its securities’ affiliate) or collateral agent to foreclose
upon, or accept a Transfer in lieu of foreclosure, and sell, dispose of or
otherwise Transfer the Common Stock, the Series A Preferred Stock and/or shares
of Common Stock issued upon conversion of Series A Preferred Stock (including
shares of Common Stock received upon conversion or redemption of the Series A
Preferred Stock following foreclosure or Transfer in lieu of foreclosure on a
Permitted Loan) mortgaged, hypothecated and/or pledged to secure the obligations
of the borrower following an event of default under a Permitted Loan. Subject to
the preceding provisions of this clause (c), in the event that any lender or
other creditor under a Permitted Loan transaction (including any agent or
trustee on their behalf) or any Affiliate of the foregoing exercises any rights
or remedies in respect of the Series A Preferred Stock or the shares of Common
Stock issuable or issued upon conversion of the Series A Preferred Stock or any
other collateral for any Permitted Loan, no lender, creditor, agent or trustee
on their behalf or affiliate of any of the foregoing (other than, for the
avoidance of doubt, a Purchaser Party or its Affiliates) shall be entitled to
any rights or have any obligations or be subject to any transfer restrictions or
limitations hereunder except and to the extent for those expressly provided for
in the Registration Rights Agreement.

(d)    In any event, Restricted Securities shall not be Transferred except upon
the conditions specified in this Section 4.2, which conditions are intended to
ensure compliance with the provisions of the Securities Act. Any attempted
Transfer in violation of this Section 4.2 shall be void ab initio.

(e)    At the Closing, the Purchaser shall deliver to the Company a duly
executed, valid, accurate and properly completed Internal Revenue Service
(“IRS”) Form W-9 certifying that the Purchaser is a U.S. person and with the
effect that the Company can make dividend payments to the Purchaser (or its
nominee) without deduction or withholding for any U.S. federal withholding
taxes. The Purchaser agrees that if the information provided on any IRS Form W-9
previously delivered by the Purchaser changes, or if a lapse in time or change
in circumstances renders the information on such IRS Form W-9 obsolete, expired
or inaccurate in any material respect, the Purchaser shall promptly inform the
Company and deliver promptly an updated IRS Form W-9.

 

17



--------------------------------------------------------------------------------

Section 4.3    Restrictive Legends.

(a)    Each certificate representing the Purchased Shares or Conversion Shares
(unless otherwise permitted by the provisions of
Section 4.2(b) or Section 4.3(d)) shall be stamped or otherwise imprinted with a
legend in substantially the following form (in addition to any legend required
under applicable state securities laws):

“THE OFFER AND SALE OF THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND SUCH
SHARES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO
A REGISTRATION STATEMENT THAT IS EFFECTIVE UNDER THE SECURITIES ACT; OR
(B) PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

(b)    In addition, for so long as the Purchased Shares or Conversion Shares are
subject to the restrictions set forth in Section 4.2, each certificate
representing the Purchased Shares or Conversion Shares shall be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A SECURITIES PURCHASE AGREEMENT. THE COMPANY WILL GIVE TO
THE HOLDER OF THIS CERTIFICATE A COPY OF SUCH SECURITIES PURCHASE AGREEMENT, AS
IN EFFECT ON THE DATE OF THE GIVING OF SUCH COPY, WITHOUT CHARGE, PROMPTLY AFTER
RECEIPT OF A WRITTEN REQUEST THEREFOR.”

(c)    The Purchaser consents to the Company making a notation on its records
and giving instructions to any transfer agent of the Purchased Shares or the
Conversion Shares in order to implement the restrictions on transfer set forth
in this Section 4.3.

(d)    Prior to any proposed Transfer of any Restricted Securities, unless there
is in effect a registration statement under the Securities Act covering the
proposed Transfer, a Purchaser shall give written notice to the Company of such
Purchaser’s intention to effect such Transfer. Each such notice shall describe
the manner and circumstances of the proposed Transfer in sufficient detail, and
shall be accompanied by either (i) an opinion of legal counsel reasonably
satisfactory to the Company to the effect that the proposed Transfer of the
Restricted Securities may be effected without registration under the Securities
Act, or (ii) any other evidence reasonably satisfactory to counsel to the
Company, whereupon such Purchaser shall be entitled to Transfer such Restricted
Securities in accordance with the terms of the notice delivered by such
Purchaser to the Company. Notwithstanding the foregoing (1) in the event a
Purchaser shall give the Company a representation letter containing such
representations as the Company shall reasonably request, the Company will not
require such legal opinion or such other evidence (A) in a routine

 

18



--------------------------------------------------------------------------------

sales transaction in compliance with Rule 144 under the Securities Act, (B) in
any transaction in which a Purchaser that is a corporation distributes
Restricted Securities solely to its majority owned subsidiaries or Affiliates
for no consideration or (C) in any transaction in which a Purchaser that is a
partnership or limited liability company distributes Restricted Securities
solely to its Affiliates (including affiliated fund partnerships), or partners
or members of the Purchaser or its Affiliates for no consideration and (2) the
requirements of the preceding sentence shall not apply to (x) any pledge of
Series A Preferred Stock, Conversion Shares or Common Stock pursuant to a
Permitted Loan, or (y) any foreclosure upon, or acceptance of a Transfer in lieu
of foreclosure, or any sale, disposition of or other Transfer of Common Stock,
the Series A Preferred Stock and/or shares of Common Stock issued upon
conversion of Series A Preferred Stock (including shares of Common Stock
received upon conversion or redemption of the Series A Preferred Stock following
foreclosure or Transfer in lieu of foreclosure on a Permitted Loan) by any
lender (or its securities’ affiliate) or collateral agent under a Permitted Loan
(which shall instead be governed by the terms of any applicable Issuer
Agreements). Each certificate evidencing the Restricted Securities transferred
shall bear the appropriate restrictive legend set forth in this Section 4.3,
except that such certificate shall not bear the first such restrictive legend if
such legend is not required in order to establish compliance with any provisions
of the Securities Act. Upon the request of a Purchaser of a certificate bearing
the first such restrictive legend and, if necessary, the appropriate evidence as
required by clause (i) or (ii) above, the Company shall promptly remove the
first such restrictive legend from such certificate and from the certificate to
be issued to the applicable transferee if such legend is not required in order
to establish compliance with any provisions of the Securities Act and a
Purchaser promptly Transfers the Purchased Shares or Conversion Shares. If a
Purchaser holds a certificate bearing the second restrictive legend, the Company
shall promptly remove such restrictive legend from such certificate when the
provisions of Section 4.2 are no longer applicable to the applicable Purchased
Shares or Conversion Shares.

Section 4.4    Standstill. Except as otherwise provided in this Agreement or the
Certificate of Designations, until the later of (i) one (1) year after the
Closing and (ii) the date the Purchaser is no longer entitled to designate one
director to the Board of Directors pursuant to Section 4.1, without the prior
written consent of the Company, the Purchaser will not at any time, nor will it
cause any of its Affiliates to: (a) effect or seek, offer or publicly propose to
effect, or publicly announce any intention to effect or cause or participate in
or in any way assist, facilitate or encourage any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (i) any acquisition of any equity securities (or beneficial ownership
thereof) or rights or options to acquire any equity securities (or beneficial
ownership thereof), or any securities convertible into or exchangeable for any
such equity securities (or beneficial ownership thereof) of the Company, other
than by Purchaser and its Affiliates in a transaction pursuant to which
Purchaser and its Affiliates would beneficially own no more than five percent
(5%) in the aggregate of the outstanding shares of the Company’s Common Stock
(excluding conversion of the shares of Series A Preferred Stock and any
Conversion Shares then held by the Purchaser or such Affiliate) after such
transaction or any exercise of the Purchaser’s rights to acquire New Securities
pursuant to Article VI; (ii) any tender or exchange offer, merger or other
business combination involving the Company or its Subsidiaries or assets of the
Company or its Subsidiaries constituting a significant portion of the
consolidated assets of the Company and its Subsidiaries; (b) make, participate
in or encourage any “solicitation” (as such term is used in the proxy rules of
SEC) of proxies or consents with respect to the election or removal of directors
or any other matter or proposal; (ii) become a “participant” (as such term is
used in the proxy rules

 

19



--------------------------------------------------------------------------------

of the SEC) in any such solicitation of proxies or consents; (iii) seek to
advise, encourage or influence any Person with respect to the voting or
disposition of any of the securities of the Company; or (iv) initiate, encourage
or participate, directly or indirectly, in any “vote no,” “withhold” or similar
campaign; (c) otherwise act to seek representation on or to control or influence
the management or policies of the Company or to obtain representation on the
Board of Directors of the Company (beyond their right to do so based on their
representation on the Board of Directors pursuant to Section 4.1); (d) publicly
submit any shareholder proposal to the Company, or (e) publicly propose any
change of control or other material transaction involving the Company; it being
understood that nothing in this Section 4.4 shall (v) restrict or prohibit a
Series A Director or Purchaser Nominee, as applicable, from taking any action,
or refraining from taking any action, which he or she determines, in his or her
reasonable discretion, is necessary or appropriate in light of his or her
fiduciary duties as a member of the Board of Directors, (w) restrict or prohibit
the making or submission to the Company and/or the Board of Directors any
proposal by the Purchaser Parties that would not reasonably be expected to
result in the Company being obligated to publicly disclose such proposal,
(x) restrict or prohibit participation in rights offerings made by the Company
to all holders of Common Stock, (y) restrict or prohibit the Purchaser’s
acquisition, disposition, sale or Transfer of the Purchased Shares (including
the accretion of dividends thereon and any dividends payable in any other
security) or Conversion Shares issuable upon conversion of the Purchased Shares,
in each case, in accordance with the terms of this Agreement and the Certificate
of Designations or (z) limit or restrict any Transfer pursuant to a Permitted
Loan or any foreclosure thereunder or Transfer in lieu of a foreclosure
thereunder.

Section 4.5    Confidentiality.

(a)    The Purchaser shall keep all Confidential Information confidential and
shall not, without the Company’s prior written consent, disclose any
Confidential Information in any manner whatsoever, in whole or in part, and the
Purchaser shall not use any Confidential Information, other than in connection
with the performance of its obligations hereunder or for purposes of monitoring,
administering or managing the Purchaser Parties’ investment in the Company. The
Purchaser may disclose the Confidential Information (i) to such of its
Representatives who need to know the Confidential Information for such purpose,
who are informed by the Purchaser of the confidential nature of the Confidential
Information and directed to keep such Confidential Information confidential,
(ii) to any prospective purchaser of Purchased Shares (and Conversion Shares)
from such Purchaser Party or prospective financing sources in connection with
effecting any Permitted Loan (including any syndication and marketing thereof),
as long as such prospective purchaser or lender agrees to be bound by a
customary confidentiality or non-disclosure agreement with terms substantially
similar to the terms contained in this Agreement (with the Company as an express
third party beneficiary of such agreement) or (iii) as may be reasonably
necessary in connection with such Purchaser Party’s enforcement of its rights in
connection with this Agreement or its investment in the Company. The Purchaser
shall be responsible for any non-compliance with this Section 4.5 by its
Representatives or any such prospective purchaser.

(b)    In the event that the Purchaser or any of its Representatives is required
or requested by applicable law (including oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
other process) to disclose any of the Confidential Information, the Purchaser
will provide the Company with prompt notice

 

20



--------------------------------------------------------------------------------

(unless such notification is prohibited by applicable law and other than in
connection with a routine audit or examination by, or a blanket document request
from, a regulatory or governmental entity that does not reference the Company or
this Agreement) so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Section 4.5. In the event that such a protective order or other remedy is not
obtained, that no such notice is required to be provided to the Company or that
the Company waives compliance with the provisions of this Section 4.5, the
Purchaser may disclose such Confidential Information without liability
hereunder. The confidentiality letter agreement, dated September 13, 2019, by
and between the Company and Blackstone Management Partners L.L.C. (the
“Confidentiality Agreement”) shall terminate simultaneously with the Closing.

Section 4.6    Financial Statements and Other Information.

(a)    For so long as the Purchaser Parties collectively hold record and
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of more than five percent (5%) of the outstanding shares of the Company’s Common
Stock (which shall be determined assuming the conversion of all of the shares of
Series A Preferred Stock), the Company shall deliver to the Purchaser Parties:

(i)    within 90 days after the end of each fiscal year of the Company, (A) an
audited, consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year, (B) an audited, consolidated income statement of
the Company and its Subsidiaries for such fiscal year and (C) an audited,
consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal year;

(ii)    within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, (A) an unaudited, consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter, (B) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (C) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter; and

(iii)    reasonable access, to the extent reasonably requested by the Purchaser
Parties, to the Company and its Subsidiaries’ office properties, books and
records, and to discuss their affairs, finances and matters related to capital
structure and financing with its and their officers, all upon reasonable notice
and at reasonable times at the Company’s principal place of business; provided
that any access pursuant to this Section 4.6 shall be conducted in a manner as
not to interfere unreasonably with the conduct of the business of the Company
and its Subsidiaries.

(b)    Notwithstanding the foregoing, financial statements and other reports
required to be delivered pursuant to this Section 4.6 filed by the Company with
the SEC and available on EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR) shall be deemed to have been delivered to the Purchaser
Parties on the date on which the Company posts such documents to EDGAR (or such
other free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR).

 

21



--------------------------------------------------------------------------------

(c)    For so long as the Purchaser has the right, pursuant to Section 4.1(b),
to nominate the Purchaser Nominee for election to the Board of Directors, the
Company shall deliver to the Series A Director copies of all material,
substantive materials provided to the Board of Directors at substantially the
same time as provided to the directors of the Company.

(d)    Notwithstanding anything to the contrary contained in this Section 4.6,
the Company shall not be required to furnish information, board materials or
reports or provide access to their books and records pursuant to this
Section 4.6 if the Company determines in good faith that declining to furnish
such information or reports or provide such access is reasonably necessary to
preserve the attorney-client privilege or to protect highly confidential or
proprietary information.

Section 4.7    Antitakeover Provisions; Other Actions.

(a)    Antitakeover Provisions. The Company and the Board of Directors shall
(i) take all actions necessary so that no Antitakeover Provision becomes
applicable to this Agreement or the Purchaser’s acquisition, or the Company’s
issuance, of the Purchased Shares and the Conversion Shares in accordance with
this Agreement and the Certificate of Designations, and (ii) if any such
Antitakeover Provision becomes applicable thereto to any extent or in any
regard, to take all actions necessary so that such transactions may be
consummated as promptly as practicable on the terms required by, or provided
for, in this Agreement, the Registration Rights Agreement and the Certificate of
Designations, and otherwise to take all such other actions as are reasonably
necessary to eliminate or minimize to the greatest extent possible the effects
of any such Antitakeover Provision thereupon or upon the transactions
contemplated thereby.

(b)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall require or obligate the Sponsor and its respective
Affiliates and any investment funds or investment vehicles affiliated with, or
managed or advised by, the Sponsor or any portfolio company (as such term is
commonly understood in the private equity industry) or investment of the Sponsor
or of any such investment fund or investment vehicle to propose, negotiation,
commit to, and/or effect, by consent decree, holder separate order, or
otherwise, the sale, divestiture, transfer, license, disposition, or hold
separate (through the establishment of a trust or otherwise) of such assets,
properties, or businesses of the Sponsor or any of its respective Affiliates,
Subsidiaries, investment funds, or portfolio companies, in order to avoid the
entry of any decree, judgment, injunction (permanent or preliminary), or any
other order that would make the transactions contemplated by this Agreement
unlawful or would otherwise materially delay or prevent the consummation of the
transactions contemplated hereby.

Section 4.8    Tax Matters.

(a)    USRPHC Status. At the Purchaser’s written request from time to time while
the Purchaser owns an equity interest in the Company, the Company shall use
commercially reasonable efforts to determine as promptly as practicable whether
it is a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code (a “USRPHC”) and shall, within a reasonable period
after receipt of such request, notify the Purchaser in writing of its
determination of its status as a USRPHC (and if in connection with a sale of an
interest in the Company, shall promptly provide to the Purchaser a statement in
accordance with Treasury Regulations Section 1.897-2(h)(1) where it determines
the interest being sold is not a United States real property interest within the
meaning of Section 897 of the Code).

 

22



--------------------------------------------------------------------------------

(b)    Tax Treatment. The Company and the Purchaser acknowledge and agree that
the Purchased Shares are not intended to be “preferred stock” for purposes of
Section 305 of the Code, and neither the Company nor the Purchaser shall take an
inconsistent position with respect to the Purchased Shares for U.S. federal
income tax purposes, unless otherwise required by a “determination” within the
meaning of Section 1313(a) of the Code. The Company and the Purchaser further
agree that the Purchaser shall not be required to include in income as a
dividend for U.S. federal income tax purposes any income or gain in respect of
the Preferred Stock on account of the accrual of a Dividend (as defined in the
Certificate of Designations) in respect of the Series A Preferred Stock, unless
and until such dividends are declared and paid in cash unless otherwise required
by a “determination” within the meaning of Section 1313(a) of the Code. For the
avoidance of doubt, in no event shall the Company be liable to the Purchaser or
to any other party for any damages arising from either of the foregoing
“determinations.”

Section 4.9    Nasdaq Listing. To the extent the Company has not done so prior
to the execution of this Agreement, the Company shall apply to cause the
Conversion Shares to be approved for listing prior to Closing on the Nasdaq
Stock Market, subject to official notice of issuance. The Company shall use its
reasonable best efforts to maintain the listing of all of the Conversion Shares
upon each national securities exchange and automated quotation system, if any,
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of the Conversion Shares. In accordance with the
Certificate of Designations, the Company shall cause a number of shares of
Common Stock equal to the total number of Conversion Shares to be authorized,
reserved, and kept available at all times, free and clear of preemptive rights
and all liens, to allow for full conversion of the Series A Preferred Stock in
accordance with the terms thereof. From time to time following the Closing Date,
the Company shall cause the number of shares of Common Stock issuable upon
conversion or redemption of the then outstanding shares of Series A Preferred
Stock to be approved for listing on the Nasdaq Stock Market. The Company shall
pay all fees and expenses in connection with satisfying the obligations under
this Section 4.9.

Section 4.10    State Securities Laws. The Company shall use its reasonable best
efforts to (a) obtain all necessary permits and qualifications, if any, or
secure an exemption therefrom, required by any state or country prior to the
offer and sale of Common Stock and/or Series A Preferred Stock and (b) cause
such authorization, approval, permit or qualification to be effective as of the
Closing and as of any conversion of Series A Preferred Stock.

Section 4.11    Section 16b-3 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction or otherwise or if there is
any event or circumstance that may result in the Purchaser and each Permitted
Transferee of the Purchaser to whom shares of Preferred Stock or Common Stock
issued upon conversion of shares of Preferred Stock are transferred pursuant to
Section 4.2 (the “Purchaser Parties”), their respective Affiliates and/or the
Series A Director being deemed to have made a disposition or acquisition of the
Preferred Stock or Common Stock issued or issuable upon conversion of shares of
Preferred Stock for purposes of Section 16 of the Exchange Act, and if the
Series A Director is serving on the Board at such time or has served on the
Board during the preceding six (6) months (i) the Board

 

23



--------------------------------------------------------------------------------

or a committee thereof composed solely of two or more “non-employee directors”
as defined in Rule 16b-3 of the Exchange Act will pre-approve such acquisition
or disposition of the Preferred Stock or Common Stock issued or issuable upon
conversion of shares of Preferred Stock for the express purpose of exempting the
Purchaser Parties’, their respective Affiliates’ and the Series A Director’s
interests (for the Purchaser Parties and/or their respective Affiliates, to the
extent such persons may be deemed to be “directors by deputization”) in such
transaction from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder and (ii) if the transaction involves (A) a merger or consolidation to
which the Company is a party and the Common Stock is, in whole or in part,
converted into or exchanged for equity securities of a different issuer, (B) a
potential acquisition or deemed acquisition, or disposition or deemed
disposition, by the Purchaser Parties, their respective Affiliates, and/or the
Series A Director of equity securities of such other issuer or derivatives
thereof and (C) an Affiliate or other designee of the Purchaser Parties or their
respective Affiliates will serve on the board of directors (or its equivalent)
of such other issuer pursuant to the terms of an agreement to which the Company
is a party (or if the Purchaser Parties notify the Company of such service a
reasonable time in advance of the closing of such transactions), then if the
Company requires that the other issuer pre-approve any acquisition of equity
securities or derivatives thereof for the express purpose of exempting the
interests of any director or officer of the Company or any of its subsidiaries
in such transactions from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 thereunder, the Company shall require that such other issuer pre-approve
any such acquisitions of equity securities or derivatives thereof for the
express purpose of exempting the interests of the Purchaser Parties’, their
respective Affiliates’ and the Series A Director (for the Purchaser Parties
and/or their respective Affiliates, to the extent such persons may be deemed to
be “directors by deputization” of such other issuer) in such transactions from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.

Section 4.12    Negative Covenants. Except as set forth on Section 4.12 of the
Disclosure Letter, from the date of this Agreement through the Closing, the
Company and its Subsidiaries shall use their reasonable best efforts to operate
their businesses in the ordinary course, and, without the prior written consent
of the Purchaser Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), the Company shall not and shall cause its Subsidiaries
not to:

(a)    take any action that would require the consent of the Holders (as defined
in the Certificate of Designations) pursuant to Section 9(a)(i) of the
Certificate of Designations;

(b)    redeem, purchase, repurchase or otherwise acquire any of its outstanding
shares of capital stock or other equity or voting interests, or any rights,
warrants or options to acquire any shares of its capital stock or other equity
or voting interests, except in the ordinary course of business, consistent with
past practice pursuant to the terms of the Stock Plans or Benefit Plans;

(c)    establish a record date for, declare, set aside for payment or pay any
dividend on, or make any other distribution in respect of, any shares of its
capital stock or other equity or voting interests;

 

24



--------------------------------------------------------------------------------

(d)    split, combine, subdivide, recapitalize, reclassify or make like change
to any shares of its capital stock or other equity or voting interests;

(e)    amend, supplement or otherwise change, or waive any provision of, the
Company’s Certificate of Incorporation, Bylaws or other organizational documents
or make any material amendments or changes to the organizational documents of
any of the Company’s Subsidiaries or take or authorize any action to wind up its
affairs or dissolve (in each case except as and to the extent contemplated by
Section 2.23(b) or Section 4.7(a) or in connection with the filing of the
Certificate of Designations);

(f)    enter into any new, or amend, terminate or renew in any material respect,
any material Benefit Plan, other than in the ordinary course of business and
consistent with past practice;

(g)    enter into any new, or amend, terminate or renew in any material respect,
any material Contract between the Company or one of its Subsidiaries, on the one
hand, and any other Person (other than the Company’s Subsidiaries) including
officer or director of the Company or any of its Subsidiaries, on the other
hand, outside the ordinary course of business;

(h)    make any material change in the Company’s or its Subsidiaries’ financial
accounting principles, except as required by changes in GAAP (or any
interpretation thereof) or in applicable Law; or

(i)    agree, authorize or commit to do any of the foregoing.

Section 4.13    Sponsor.

(a)    Notwithstanding anything to the contrary set forth in this Agreement,
none of the terms or provisions of this Agreement (including, for the avoidance
of doubt, Section 4.2 and Section 4.4) shall in any way limit the activities of
The Blackstone Group Inc. (the “Sponsor”) or any of its Affiliates
(collectively, the “Sponsor Group”), other than the Purchaser Parties, in their
businesses distinct from the corporate private equity business of Sponsor (the
“Excluded Sponsor Parties”), so long as (i) no such Excluded Sponsor Party or
any of its Representatives is acting on behalf of or at the direction of any
Purchaser Party with respect to any matter that otherwise would violate any term
or provision of this Agreement and (ii) no Confidential Information is made
directly available to any Excluded Sponsor Party or any of its Representatives
who are not involved in the corporate private equity business of Sponsor by or
on behalf of any Purchaser Party or any of their Representatives, except with
respect to any such Representative who is (x) compliance personnel for
compliance purposes and (y) non-compliance personnel of Sponsor who are
directors or officers of, or function in a similar oversight role at, such
Affiliate as long as Confidential Information is not otherwise disclosed to such
Affiliate.

(b)    The Purchaser Parties and the Company hereby agree, notwithstanding
anything to the contrary in any other agreement or at law or in equity, that, to
the maximum extent permitted by law, when the Purchaser Parties take any action
under this Agreement to give or withhold their consent, the Purchaser Parties
shall have no duty (fiduciary or other) to consider the interests of the Company
or the other stockholders of the Company and may act exclusively in their own
interest; provided, however, that the foregoing shall in no way affect the
obligations of the parties hereto to comply with the provisions of this
Agreement. For the avoidance of doubt, the foregoing sentence shall not limit or
otherwise affect the fiduciary duties of the Series A Director.

 

25



--------------------------------------------------------------------------------

(c)    The Purchaser Parties and the Company hereby agree and acknowledge that,
subject to applicable law, the Series A Director may share Confidential
Information with the Purchaser Parties.

Section 4.14    Use of Proceeds The Company shall use the proceeds from the
issuance and sale of the Purchased Shares for stock buy backs, general corporate
purposes and, potentially, acquisitions with strategic impact.

Section 4.15    Corporate Actions.

(a)    If any occurrence since the date of this Agreement until the Closing
would have resulted in an adjustment to the Conversion Price (as defined in the
Certificate of Designations) pursuant to the Certificate of Designations if the
Series A Preferred Stock had been issued and outstanding since the date of this
Agreement, the Company shall adjust the Conversion Price, effective as of the
Closing, in the same manner as would have been required by the Certificate of
Designations if the Series A Preferred Stock had been issued and outstanding
since the date of this Agreement.

(b)    The Company shall not adopt any stockholder rights agreement, “poison
pill” or similar anti-takeover agreement or plan that prohibits the Purchaser
Parties from taking any of the actions permitted by this Agreement under
Section 4.2 or the Certificate of Designations.

Section 4.16    Corporate Opportunities. In recognition and anticipation that
(1) certain directors, principals, officers, employees and/or other
representatives of the Purchaser Parties and their Affiliates may serve as
directors, officers or agents of the Company, (2) the Purchaser Parties and
their Affiliates may now engage and may continue to engage in the same or
similar activities or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage or proposes to engage, and (3) members of the Board who are not employees
of the Company or its subsidiaries (the “Non-Employee Directors”) and their
respective Affiliates may now engage and may continue to engage in the same or
similar activities or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage or proposes to engage, the provisions of this Section 4.16 are set forth
to regulate and define the conduct of certain affairs of the Company with
respect to certain classes or categories of business opportunities as they may
involve the Purchaser Parties, the Non-Employee Directors or their respective
Affiliates, as applicable, and the powers, rights, duties and liabilities of the
Company and its directors, officers and stockholders in connection therewith.
None of (1) the Purchaser Parties or any of their Affiliates, or (2) any
Non-Employee Director or his or her Affiliates (the Persons identified in
(1) and (2) above being referred to, collectively, as “Identified Persons” and,
individually, as an “Identified Person”) shall, to the fullest extent permitted
by law, have any duty to refrain from, directly or indirectly,

 

26



--------------------------------------------------------------------------------

(A) engaging in the same or similar business activities or lines of business in
which the Company or any of its Affiliates now engages or proposes to engage or
(B) otherwise competing with the Company or any of its Affiliates, and, to the
fullest extent permitted by law, no Identified Person shall be liable to the
Company or its stockholders or to any Affiliate of the Company for breach of any
fiduciary duty solely by reason of the fact that such Identified Person engages
in any such activities. To the fullest extent permitted by law, the Company
hereby renounces any interest or expectancy in, or right to be offered an
opportunity to participate in, any business opportunity that may be a corporate
opportunity for an Identified Person and the Company or any of its Affiliates.
Subject to the following sentence, in the event that any Identified Person
acquires knowledge of a potential transaction or other business opportunity that
may be a corporate opportunity for itself, herself or himself and the Company or
any of its Affiliates, such Identified Person shall, to the fullest extent
permitted by law, have no duty to communicate or offer such transaction or other
business opportunity to the Company or any of its Affiliates and, to the fullest
extent permitted by law, shall not be liable to the Company or its stockholders
or to any Affiliate of the Company for breach of any fiduciary duty as a
stockholder, director or officer of the Company solely by reason of the fact
that such Identified Person pursues or acquires such corporate opportunity for
itself, herself or himself, or offers or directs such corporate opportunity to
another Person or does not communicate information regarding such corporate
opportunity to the Company. Notwithstanding the foregoing, the Company does not
renounce its interest in any corporate opportunity offered to any Non-Employee
Director (including any Non-Employee Director who serves as an officer of this
Company) if such opportunity is offered to such person solely in his or her
capacity as a director or officer of the Company, and this section shall not
apply to any such corporate opportunity. In addition to and notwithstanding the
foregoing provisions of this Agreement or anything to the contrary in the
Certificate of Designations, to the fullest extent permitted by law, a potential
corporate opportunity shall not be deemed to be a corporate opportunity for the
Company if it is a business opportunity that (1) the Company is neither
financially or legally able, nor contractually permitted to undertake, (2) from
its nature, is not in the line of the Company’s business or is of no practical
advantage to the Company, or (3) is one in which the Company has no interest or
reasonable expectancy.

Section 4.17    Financing Cooperation. If requested by the Purchaser Parties,
the Company will provide the following cooperation in connection with the
Purchaser Parties obtaining any Permitted Loan following the Closing: (i) using
good faith and commercially reasonable efforts to enter into an issuer agreement
(an “Issuer Agreement”) with each lender in customary form in connection with
such transactions (which agreement may include, without limitation, agreements
and obligations of the Company relating to procedures and specified time periods
for effecting Transfers and/or conversions upon foreclosure, agreements to not
intentionally hinder or delay exercises of remedies on foreclosure,
acknowledgments regarding corporate policy, if applicable, certain
acknowledgments regarding securities law status of the pledge arrangements and a
specified list of Company Competitors) and subject to the consent of the Company
(which will not be unreasonably withheld or delayed), with such changes thereto
as are requested by such lender and customary for similar financings, (ii) using
commercially reasonable efforts to (A) remove any restrictive legends on
certificates representing pledged Series A Preferred Stock, Conversion Shares or
Common Stock and depositing such pledged Series A Preferred Stock, Conversion
Shares or Common Stock in book entry form on the books of The Depository Trust
Company, when eligible to do so (for the avoidance of doubt, shares of Common
Stock will not be considered so eligible prior to the date the lender has a
valid one year “holding

 

27



--------------------------------------------------------------------------------

period” (as defined in Rule 144) in such shares of Common Stock) or (B) without
limiting the generality of clause (A), if such Series A Preferred Stock is
eligible for resale under Rule 144A, depositing such pledged Series A Preferred
Stock in book entry form on the books of The Depository Trust Company or other
depository with customary Rule 144A restrictive legends in lieu of the legends
specified in Section 4.3 above, (iii) if so requested by such lender or
counterparty, as applicable, (x) re-issuing the pledged Series A Preferred
Stock, Conversion Shares or Common Stock in certificated form in the name of a
Purchaser Party or its Affiliates and/or (y) re-registering the pledged Series A
Preferred Stock, Conversion Shares or Common Stock in certificated form or in
book-entry form, as so requested, in the name of the relevant lender,
counterparty, custodian or similar party to a Permitted Loan, with respect to
Permitted Loans solely as securities intermediary and only to the extent a
Purchaser Party or its Affiliates continues to beneficially own such pledged
Series A Preferred Stock, Conversion Shares or Common Stock, (iv) entering into
customary triparty agreements with each lender and the Purchaser Parties
relating to the delivery of the Series A Preferred Stock, Conversion Shares or
Common Stock to the relevant lender for crediting to the relevant collateral
accounts upon funding of the loan and payment of the purchase price including a
right for such lender as a third party beneficiary of the Company’s obligations
hereunder to issue the Series A Preferred Stock, Conversion Shares or Common
Stock upon payment of the purchase price therefor in accordance with the terms
of this Agreement and (v) such other cooperation and assistance as the Purchaser
Parties may reasonably request (which cooperation and assistance, for the
avoidance of doubt, shall not include any requirements that the Company deliver
information, compliance certificates or any other materials typically provided
by borrowers to lenders) that will not unreasonably disrupt the operation of the
Company’s business, in the cases of clauses (ii) and (iii), subject to receipt
of customary legal opinions and certificates and the satisfaction of any
relevant requirements of the Company’s transfer agent. Notwithstanding anything
to the contrary in the preceding sentence, the Company’s obligation to deliver
an Issuer Agreement is conditioned on (i) the relevant Purchaser Party
certifying to the Company in writing that (A) the loan agreement with respect to
which the Issuer Agreement is being delivered constitutes a Permitted Loan being
entered into in accordance with this Agreement, such Purchaser Party has pledged
Common Stock or the Series A Preferred Stock and/or the underlying shares of
Common Stock as collateral to the lenders under such Permitted Loan and that the
execution of such Permitted Loan and the terms thereof do not violate the terms
of this Agreement, (B) to the extent applicable, whether the registration rights
under the Registration Rights Agreement are being assigned to the lenders under
that Permitted Loan and (C) such Purchaser Party acknowledges and agrees that
the Company will be relying on such certificate when entering into the Issuer
Agreement and any inaccuracy in such certificate will be deemed a breach of this
Agreement and (ii) the Issuer Agreement containing customary representations,
warranties and covenants for the benefit of the Company from the relevant
Purchaser Party and the lender reasonably satisfactory to the Company
(including, for the avoidance of doubt, an undertaking of the lender to sell any
pledged Series A Preferred Stock and/or common stock in compliance with the
Foreclosure Limitations). The Purchaser Parties acknowledge and agree that the
statements and agreements of the Company in an Issuer Agreement are solely for
the benefit of the applicable lenders party thereto and that in any dispute
between the Company and the Purchaser Parties under this Agreement the Purchaser
Parties shall not be entitled to use the statements and agreements of the
Company in an Issuer Agreement against the Company.

 

28



--------------------------------------------------------------------------------

Section 4.18    Voting Agreement. For so long as the Purchaser has the right to
designate or nominate a director to the Board of Directors pursuant to
Section 4.1, at each meeting of the stockholders of the Company and at every
postponement or adjournment thereof, the Purchaser shall take such action as may
be required so that all of the Purchased Shares, owned, directly or indirectly,
of record or beneficially by the Purchaser and entitled to vote at such meeting
of stockholders are voted (a) in favor of the Company’s “say-on-pay” proposal
and any proposal by the Company relating to equity compensation that has been
approved by the Board of Directors or the Compensation Committee of the Board of
Directors (or any successor committee, however denominated), (b) in favor of the
Company’s proposal for ratification of the appointment of the Company’s
independent registered public accounting firm and (c) in favor of the Company’s
proposal for amendment of its organizational documents in a manner that does not
have an adverse effect on the holders of Series A Preferred Stock to increase
number of authorized shares of capital stock of the Company, but the Purchaser
shall not be under any obligation to vote in the same manner as recommended by
the Board of Directors or in any other manner, other than in its sole
discretion, with respect to any other matter. In furtherance of the foregoing,
for so long as the Purchaser has the right to designate or nominate a director
to the Board of Directors pursuant to Section 4.1, the Purchaser shall take such
action as may be required so that the Purchaser is present, in person or by
proxy, at each meeting of the stockholders of the Company and at every
postponement or adjournment thereof so that all of the Purchased Shares, owned,
directly or indirectly, of record or beneficially by the Purchaser may be
counted for the purposes of determining the presence of a quorum and voted in
accordance with the terms and conditions of this Section 4.18.

ARTICLE V

CONDITIONS TO THE PARTIES’ OBLIGATIONS

Section 5.1    Conditions of the Purchaser. The obligations of the Purchaser to
consummate the transactions contemplated hereby to be consummated at the Closing
are subject to the satisfaction or written waiver (to the extent any such waiver
is permitted by applicable Law) by the Purchaser, on or prior to the Closing
Date, of each of the following conditions precedent:

(a)    Representations and Warranties. (i) Each of the representations and
warranties of the Company contained in Article II of this Agreement (other than
Sections 2.1 (Organization and Power), 2.2(a) (Authorization), 2.4(a) and (b)
(Authorized and Outstanding Stock), 2.6 (Private Placement), 2.18 (Nasdaq
Listing), 2.19 (No Brokers or Finders), 2.22(ii) (Absence of Certain Changes)
and 2.23 (No Rights Agreement; Anti-Takeover Provisions) of this Agreement)
shall be true and correct on and as of the date hereof and on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date, except for representations and
warranties that speak as of a specific date or time other than the Closing Date
(which need only be true and correct as of such date or time), except where the
failure of such representations and warranties to be so true and correct,
without giving effect to any qualification or limitation as to “materiality,”
“Material Adverse Effect” or similar qualifier set forth therein, has not had,
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, (ii) each of the representations and warranties of
the Company contained in Sections 2.1 (Organization and Power), 2.2(a)
(Authorization), 2.4(a) and (b) (Authorized and Outstanding Stock), 2.6 (Private
Placement), 2.18 (Nasdaq Listing),

 

29



--------------------------------------------------------------------------------

2.19 (No Brokers or Finders) and 2.23 (No Rights Agreement; Anti-Takeover
Provisions) of this Agreement shall be true and correct in all material respects
on and as of the date hereof and on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
the Closing Date, except for representations and warranties that speak as of a
specific date or time other than the Closing Date (which need only be true and
correct in all material respects as of such date or time) and (iii) the
representations and warranties of the Company contained in 2.22(ii) (Absence of
Certain Changes) of this Agreement shall be true and correct on and as of the
date hereof and on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date.

(b)    Covenants. The Company shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by it at or prior to the Closing.

(c)    Certificate of Designations. The Certificate of Designations shall have
been duly filed with the Secretary of State of the State of Delaware and a
certified copy shall have been delivered to the Purchaser.

(d)    VCOC Letter Agreement. The Purchaser (or at Purchaser’s election, any
Purchaser Party) shall have received a duly executed VCOC Letter Agreement, in
the form of Exhibit E hereto.

(e)    Officer’s Certificate. The Purchaser shall have received a certificate
signed on behalf of the Company by a duly authorized officer certifying to the
effect that the conditions set forth in Section 5.1(a) and (b) have been
satisfied.

(f)    No Order. There shall be no injunction, order or decree of any nature of
any governmental authority in effect that restrains, prohibits or makes illegal
the consummation of the transactions contemplated hereby.

Section 5.2    Conditions of the Company. The obligations of the Company to
consummate the transactions contemplated hereby are subject to the satisfaction
or written waiver (to the extent any such waiver is permitted by applicable Law)
by the Purchaser, on or prior to the Closing Date, of each of the following
conditions precedent:

(a)    Representations and Warranties; Performance. (i) Each of the
representations and warranties of the Purchaser contained in Article III of this
Agreement shall be true and correct on and as of the date hereof and on and as
of the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except for
representations and warranties that speak as of a specific date or time other
than the Closing Date (which need only be true and correct as of such date or
time), except where the failure of such representations and warranties to be so
true and correct, without giving effect to any qualification or limitation as to
“materiality,” “material adverse effect” or similar qualifier set forth therein,
has not had, and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on Purchaser’s ability to consummate
the transactions contemplated by this Agreement.

 

30



--------------------------------------------------------------------------------

(b)    Covenants. The Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Purchaser at or prior to the Closing.

(c)    Consideration for the Securities. The Purchaser shall have paid the
purchase price of the Purchased Shares to be purchased by such Purchaser in full
at the Closing by wire transfer of immediately available funds to an account
designated in writing by the Company.

(d)    Certificate of Designations. The Certificate of Designations shall have
been duly filed with the Secretary of State of the State of Delaware.

(e)    Officer’s Certificate. The Company shall have received a certificate
signed on behalf of the Purchaser by a duly authorized officer certifying to the
effect that the conditions set forth in Sections 5.2(a) and (b) have been
satisfied.

(f)    No Order. There shall be no injunction, order or decree of any nature of
any governmental authority in effect that restrains, prohibits or makes illegal
the consummation of the transactions contemplated hereby.

ARTICLE VI

PREEMPTIVE RIGHTS

Section 6.1    Generally. So long as the Purchaser owns beneficially and of
record at least 25% of the Purchased Shares, if the Company makes any public or
non-public offering of any capital stock of, other equity or voting interests
in, or equity-linked securities of, the Company or any securities that are
convertible or exchangeable into (or exercisable for) capital stock of, other
equity or voting interests in, or equity-linked securities of, the Company
(collectively “Preemptive Securities”), including, for the purposes of this
Article VI, warrants, options or other such rights (any such security, a “New
Security”) (other than (1) issuances of any securities to directors, officers,
employees, consultants or other agents of the Company, (2) issuances of any
securities pursuant to an employee stock option plan, management incentive plan,
restricted stock plan, stock purchase plan or stock ownership plan or similar
benefit plan, program or agreement, (3) issuances made as consideration for any
acquisition (by sale, merger in which the Company is the surviving corporation,
or otherwise) by the Company of equity in, or assets of, another Person,
business unit, division or business, (4) issuances of any securities issued as a
result of a stock split, stock dividend, spin-off, reclassification or
reorganization or similar event, (5) securities issued pursuant to the
conversion, exercise or exchange of Series A Preferred Stock issued to the
Purchaser and (6) shares of a Subsidiary of the Company issued to the Company or
a wholly owned Subsidiary of the Company), the Purchaser shall be afforded the
opportunity to acquire from the Company its Preemptive Rights Portion of such
New Securities for the same price and on the same terms as that offered to the
other purchasers of such New Securities; provided, that the Purchaser shall not
be entitled to acquire any New Securities pursuant to this Article VI to the
extent the issuance of such New Securities to the Purchaser would require
approval of the stockholders of the Company as a result of the Purchaser status,
if applicable, as an Affiliate of the Company or pursuant to the rules and
listing standards of Nasdaq until the Company obtains such approval, and the
Company shall use reasonable best efforts to obtain such approval as promptly as
practicable.

 

31



--------------------------------------------------------------------------------

Section 6.2    Calculation of Preemptive Rights Portion. Subject to the
foregoing proviso in Section 6.1, the amount of New Securities that each
Purchaser shall be entitled to purchase in the aggregate shall be determined by
multiplying (1) the total number of such offered shares of New Securities by
(2) a fraction, the numerator of which is the number of shares of Series A
Preferred Stock and/or shares of Common Stock (in the aggregate and on an as
converted basis) held by the Purchaser, as of such date, and the denominator of
which is the aggregate number of shares of Common Stock (on an as converted
basis) outstanding as of such date (the “Preemptive Rights Portion”).

Section 6.3    Preemptive Rights Notices and Procedures. If the Company proposes
to offer New Securities, it shall give the Purchaser written notice of its
intention, describing the anticipated price (or range of anticipated prices),
anticipated amount of New Securities and other material terms and timing upon
which the Company proposes to offer the same (including, in the case of a
registered public offering and to the extent possible, a copy of the prospectus
included in the registration statement filed with respect to such offering) at
least seven (7) Business Days prior to such issuance (or, in the case of a
registered public offering, at least seven (7) Business Days prior to the
commencement of such registered public offering) (provided that, to the extent
the terms of such offering cannot reasonably be provided seven (7) Business Days
prior to such issuance, notice of such terms may be given as promptly as
reasonably practicable but in any event prior to such issuance). The Company may
provide such notice to the Purchaser on a confidential basis prior to public
disclosure of such offering. Other than in the case of a registered public
offering, the Purchaser may notify the Company in writing at any time on or
prior to the second (2nd) Business Day immediately preceding the date of such
issuance (or, if notice of all such terms has not been given prior to the second
(2nd) Business Day immediately preceding the date of such issuance, at any time
prior to such issuance) whether the Purchaser will exercise such preemptive
rights and as to the amount of New Securities the Purchaser desires to purchase,
up to the maximum amount calculated pursuant to Section 6.2. In the case of a
registered public offering, the Purchaser shall notify the Company in writing at
any time prior to the second (2nd) Business Day immediately preceding the date
of commencement of such registered public offering (or, if notice of all such
terms has not been given prior to the second (2nd) Business Day immediately
preceding the date of commencement of such registered public offering, at any
time prior to the date of commencement of such registered public offering)
whether the Purchaser will exercise such preemptive rights and as to the amount
of New Securities the Purchaser desires to purchase, up to the maximum amount
calculated pursuant to Section 6.2. Such notice to the Company shall constitute
a binding commitment by the Purchaser to purchase the amount of New Securities
so specified at the price and other terms set forth in the Company’s notice to
it. Subject to receipt of the requisite notice of such issuance by the Company,
the failure of a Purchaser to respond prior to the time a response is required
pursuant to this Section 6.3 shall be deemed to be a waiver of the Purchaser’s
purchase rights under this Article VI only with respect to the offering
described in the applicable notice.

Section 6.4    Purchase of New Securities. The Purchaser shall purchase the New
Securities that it has elected to purchase under this Article VI concurrently
with the related issuance of such New Securities by the Company (subject to the
receipt of any required approvals);

 

32



--------------------------------------------------------------------------------

provided, that if such related issuance is prior to the twentieth (20th)
Business Day following the date on which the Purchaser has notified the Company
that it has elected to purchase New Securities pursuant to this Article VI, then
the Purchaser shall purchase such New Securities within twenty (20) Business
Days following the date of the related issuance. If the proposed issuance by the
Company of securities which gave rise to the exercise by the Purchaser of its
preemptive rights pursuant to this Article VI shall be terminated or abandoned
by the Company without the issuance of any New Securities, then the purchase
rights of the Purchaser pursuant to this Article VI shall also terminate as to
such proposed issuance by the Company (but not any subsequent or future
issuance), and any funds in respect thereof paid to the Company by the Purchaser
in respect thereof shall be promptly refunded in full.

Section 6.5    Consideration Other than Cash. In the case of the offering of
securities for consideration in whole or in part other than cash, including
securities acquired in exchange therefor (other than securities by their terms
so exchangeable), the consideration other than cash shall be deemed to be the
fair value thereof as reasonably determined by the Board of Directors; provided,
however, that such fair value as determined by the Board of Directors shall not
exceed the aggregate market price of the securities being offered as of the date
the Board of Directors authorizes the offering of such securities.

Section 6.6    Miscellaneous. The election by the Purchaser to not exercise its
subscription rights under this Article VI in any one instance shall not affect
its rights as to any subsequent proposed issuance. The Company and the Purchaser
shall cooperate in good faith to facilitate the exercise of the Purchaser’s
rights pursuant to this Article VI, including securing any required approvals or
consents.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Survival. Except for the representations and warranties of the
Company contained in Sections 2.1 (Organization and Power), 2.2(a)
(Authorization), 2.4(a) and (b) (Authorized and Outstanding Stock), and 2.6
(Private Placement), which shall survive indefinitely, the representations and
warranties contained in Article II and Article III hereof shall survive for six
(6) months following the Closing Date and then expire; provided that nothing
herein shall relieve any party of liability for any inaccuracy or breach of such
representations and warranties in the case of fraud. All other covenants and
agreements of the parties contained herein shall survive the Closing in
accordance with their terms.

Section 7.2    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts of signature
pages to this Agreement may be transmitted by PDF (portable document format) or
facsimile and such PDFs or facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

 

33



--------------------------------------------------------------------------------

Section 7.3    Governing Law.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

(b)    Any dispute relating hereto shall be heard in the Court of Chancery of
the State of Delaware, and, if applicable, in any state or federal court located
in the State of Delaware in which appeal from the Court of Chancery of the State
of Delaware may validly be taken under the laws of the State of Delaware (or, if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over such dispute, any state or federal court within the State of Delaware)
(each a “Chosen Court” and collectively, the “Chosen Courts”), and the parties
hereto agree to the exclusive jurisdiction and venue of the Chosen Courts. Such
Persons further agree that any proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby or by any matters related to the foregoing
(the “Applicable Matters”) shall be brought exclusively in a Chosen Court, and
that any proceeding arising out of this Agreement or any other Applicable Matter
shall be deemed to have arisen from a transaction of business in the State of
Delaware and each of the foregoing Persons hereby irrevocably consents to the
jurisdiction of such Chosen Courts in any such proceeding and irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that such Person may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such Chosen Court or that any such
proceeding brought in any such Chosen Court has been brought in an inconvenient
forum.

(c)    Such Persons further covenant not to bring a proceeding with respect to
the Applicable Matters (or that could affect any Applicable Matter) other than
in such Chosen Court and not to challenge or enforce in another jurisdiction a
judgment of such Chosen Court.

(d)    Process in any such proceeding may be served on any Person with respect
to such Applicable Matters anywhere in the world, whether within or without the
jurisdiction of any such Chosen Court. Without limiting the foregoing, each such
Person agrees that service of process on such party as provided in Section 7.6
shall be deemed effective service of process on such Person.

(e)    Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 7.4    Entire Agreement; No Third Party Beneficiary. This Agreement and
the Registration Rights Agreement contain the entire agreement by and among the
parties with respect to the subject matter hereof and all prior negotiations,
writings and understandings relating to the subject matter of this Agreement.
This Agreement is not intended to confer upon any Person not a party hereto (or
their successors and permitted assigns) any rights or remedies hereunder.

 

34



--------------------------------------------------------------------------------

Section 7.5    Expenses. All fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including
accounting and legal fees and excluding any investment banking fees
(collectively, “Transaction Expenses”) shall be paid by the party incurring such
expenses, except that, upon consummation of the Closing, the Company shall
reimburse the Purchaser for its reasonable and documented Transaction Expenses
in an aggregate amount not to exceed one hundred thousand dollars ($100,000).

Section 7.6    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing; (c) if
sent by e-mail transmission, with a copy sent on the same day in the manner
provided in the foregoing clause (a) or (b), when transmitted and receipt is
confirmed; and (d) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other parties to this Agreement:

If to the Company, to:

FireEye, Inc.

601 McCarthy Blvd.

Milpitas, CA 95035

Attention: Alexa King

Email: [***]

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention: Steven E. Bochner

Email: [***]

If to a Purchaser or to the Purchaser Representative, to:

BTO Delta Holdings DE L.P.

c/o The Blackstone Group Inc.

345 Park Avenue

New York, NY 10154

Attention: Viral Patel

E-mail: [***]

 

35



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave

New York, New York 10017

E-mail: [***]

Attention: Anthony F. Vernace

Section 7.7    Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may be assigned (a) in connection with a
Transfer to a Permitted Transferee permitted by
Section 4.2(a)(i) and (b) as collateral security to any lender to the Purchaser;
provided, however, that a Purchaser Party may assign its rights, interests and
obligations under this Agreement in whole or in part (including, without
limitation, solely the right to purchase Series A Preferred Stock at the Closing
in accordance with Section 1.2) to one or more Permitted Transferees, including
as contemplated in Section 4.2(a)(i) and in the event of such assignment, the
assignee shall agree in writing to be bound by the provisions of this Agreement,
including the rights, interests and obligations so assigned. No other assignment
of this Agreement or of any rights or obligations hereunder may be made by any
party hereto without the prior written consent of the other parties hereto. Any
purported assignment or delegation in violation of this Agreement shall be null
and void ab initio.

Section 7.8    Headings. The Section, Article and other headings contained in
this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.

Section 7.9    Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by each party
hereto. Any party hereto may, only by an instrument in writing, waive compliance
by any other party or parties hereto with any term or provision hereof on the
part of such other party or parties hereto to be performed or complied with. No
failure or delay of any party in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor will any single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The waiver by any party hereto of a breach of any
term or provision hereof shall not be construed as a waiver of any subsequent
breach. The rights and remedies of the parties hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have
hereunder.

Section 7.10    Interpretation; Absence of Presumption.

(a)    For the purposes hereof: (i) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits) and not to any particular provision of this Agreement,
and Article, Section, paragraph, Exhibit and Schedule references are to the
Articles, Sections, paragraphs, Exhibits, and Schedules to this Agreement unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless the
context otherwise requires or unless otherwise specified; and

 

36



--------------------------------------------------------------------------------

(iv) the word “or”, “any” or “either” shall not be exclusive. References to a
Person are also to its permitted assigns and successors. When calculating the
period of time between which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded (and unless, otherwise
required by Law, if the last day of such period is not a Business Day, the
period in question shall end on the next succeeding Business Day).

(b)    With regard to each and every term and condition of this Agreement and
any and all agreements and instruments subject to the terms hereof, the parties
hereto understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.

Section 7.11    Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

Section 7.12    Specific Performance. The parties hereto agree that irreparable
damage could occur and that a party may not have any adequate remedy at law in
the event that any of the provisions of this Agreement are not performed in
accordance with their terms or were otherwise breached. Accordingly, each party
shall without the necessity of proving the inadequacy of money damages or
posting a bond be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms, provisions and
covenants contained therein (including, for the avoidance of doubt, the right of
the Company to specifically enforce the obligation of the Purchaser to cause the
Equity Financing to be funded and the purchase of the Purchased Shares to be
consummated on the terms and subject to the conditions set forth in this
Agreement), this being in addition to any other remedy to which they are
entitled at law or in equity. Under no circumstances will the Company be
permitted or entitled to receive both (i) a grant of specific performance
resulting in the consummation of the issuance of the Purchased Shares in
exchange for receipt in full by the Company of the Purchase Price therefor, and
(ii) the payment of monetary damages at any time.

Section 7.13    Public Announcement. Subject to each party’s disclosure
obligations imposed by applicable law or the rules of any stock exchange upon
which its securities are listed, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor any
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed) and each party shall
coordinate with the party whose consent is required with respect to any such
news release or public disclosure. Notwithstanding the foregoing, this
Section 7.13 shall not apply to any press release or other public statement made
by

 

37



--------------------------------------------------------------------------------

the Company or a Purchaser (a) that is consistent with prior disclosure and does
not contain any information relating to the transactions that has not been
previously announced or made public in accordance with the terms of this
Agreement or (b) is made to its auditors, attorneys, accountants, financial
advisors, limited partners or other Permitted Transferees. Notwithstanding
anything to the contrary in this Agreement or the Confidentiality Agreement, in
no event shall either this Section 7.13 or any provision of the Confidentiality
Agreement limit disclosure by any Purchaser Party and their respective
Affiliates of ordinary course communications regarding this Agreement and the
transactions contemplated by this Agreement to its existing or prospective
general and limited partners, equityholders, financing sources, members,
managers and investors of any Affiliates of such Person, including disclosing
information about the transactions contemplated by this Agreement on their
websites in the ordinary course of business consistent with past practice.

Section 7.14    Purchaser Representative. Each Purchaser Party hereby consents
to and authorizes (a) the appointment of BTO Delta Holdings DE L.P. as the
Purchaser Representative hereunder (the “Purchaser Representative”) and as the
attorney-in-fact for and on behalf of the Purchaser Party, and (b) the taking by
the Purchaser Representative of any and all actions and the making of any
decisions required or permitted by, or with respect to, this Agreement and the
transactions contemplated hereby, including (i) the exercise of the power to
agree to execute any consents under this Agreement and (ii) to take all actions
necessary in the judgment of the Purchaser Representative for the accomplishment
of the foregoing and all of the other terms, conditions and limitations of this
Agreement and the transactions contemplated hereby. Each Purchaser Party shall
be bound by the actions taken by the Purchaser Representative exercising the
rights granted to it by this Agreement, and the Company shall be entitled to
rely on any such action or decision of the Purchaser Representative. If the
Purchaser Representative shall resign or otherwise be unable to fulfill its
responsibilities hereunder, the Purchaser Parties shall appoint a new Purchaser
Representative as soon as reasonably practicable by written consent of holders
of a majority of the then outstanding Series A Preferred Stock and/or shares of
Common Stock that were issued upon conversion of shares of Series A Preferred
Stock beneficially owned by the Purchaser or Purchaser Parties that are
successors or assigns of the Purchaser by sending notice and a copy of the duly
executed written consent appointing such new Purchaser Representative to the
Company.

Section 7.15    Non-Recourse. Any claim or cause of action based upon, arising
out of, or related to this Agreement or the Equity Commitment Letter may only be
brought against the entities that are expressly named as parties hereto or
thereto (the “Contract Parties”) and then only with respect to the specific
obligations of such party and subject to the terms, conditions and limitations
set forth herein or therein. No Person other than the Contract Parties,
including no member, partner, stockholder, unitholder, Affiliate or
Representative thereof, nor any member, partner, stockholder, unitholder,
Affiliate or Representative of any of the foregoing, shall have any liability
(whether in contract or in tort, in law or in equity, or granted by statute) for
any claims, causes of action, obligations, or liabilities arising under, out of,
in connection with, or related in any manner to this Agreement or the Equity
Commitment Letter or based on, in respect of, or by reason of this Agreement or
the Equity Commitment Letter or their respective negotiation, execution,
performance, or breach; and, to the maximum extent permitted by law, each of the
Contract Parties hereby waives and releases all such liabilities, claims, causes
of action, and obligations against any such third Person.

 

38



--------------------------------------------------------------------------------

Section 7.16    Further Assurances. From the date hereof until the Closing,
without further consideration, the Company and the Purchaser shall use their
respective reasonable best efforts to take, or cause to be taken, all actions
necessary, appropriate or advisable to consummate the transactions contemplated
by this Agreement, the Registration Rights Agreement, the Certificate of
Designations and any and all other agreements or instruments executed and
delivered to the Purchaser by the Company hereunder or thereunder, as
applicable.

ARTICLE VIII

TERMINATION

Section 8.1    Termination. This Agreement may be terminated at any time prior
to Closing:

(a)    by mutual written consent of the Company and Purchaser;

(b)    by either the Company or Purchaser, if any Governmental Entity with
lawful jurisdiction shall have issued a final order, decree or ruling or taken
any other final action restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such order, decree, ruling or
other action is or shall have become final and nonappealable;

(c)    by notice given by the Company to the Purchaser if there have been one or
more inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Purchaser in this Agreement such that the
conditions in Section 5.2(a) or Section 5.2(b) would not be satisfied and, if
capable of being cured, which have not been cured by the Purchaser thirty
(30) days after receipt by the Purchaser of written notice from the Company
requesting such inaccuracies or breaches to be cured; provided, however, that
the Company is not then in breach of any of its obligations hereunder; or

(d)    by notice given by the Purchaser to the Company, if there have been one
or more inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Company in this Agreement such that the
conditions in Section 5.1(a) or Section 5.1(b) would not be satisfied and, if
capable of being cured, which have not been cured by the Company within thirty
(30) days after receipt by the Company of written notice from the Purchaser
requesting such inaccuracies or breaches to be cured; provided, however, that
the Purchaser is not then in breach of any of its obligations hereunder.

Section 8.2    Certain Effects of Termination. In the event that this Agreement
is terminated in accordance with Section 8.1, neither party (nor any of its
Affiliates) shall have any liability or obligation to the other (or any of its
Affiliates) under or in respect of this Agreement, except to the extent of
(a) any liability arising from any breach by such party of its obligations
pursuant to this Agreement arising prior to such termination, and (b) any actual
and intentional fraud or intentional or willful breach of this Agreement;
provided that, notwithstanding any other provision set forth in this Agreement,
neither the Purchaser, on the one hand, nor the Company, on the other hand,
shall have any such liability in excess of the Purchase Price. In the event of
any such termination, this Agreement shall become void and have no effect, and
the transactions

 

39



--------------------------------------------------------------------------------

contemplated hereby shall be abandoned without further action by the parties, in
each case, except (x) as set forth in the preceding sentence and (y) that the
provisions of Section 4.5 (Confidentiality), Sections 7.2 to 7.4 (Counterparts,
Governing Law, Entire Agreement) and Sections 7.6 through 7.15 (Notices,
Successors and Assigns, Headings, Amendments and Waivers, Interpretations;
Absence of Presumption, Severability, Specific Performance and Public
Announcement, Purchaser Representative, Non-Recourse) shall survive the
termination of this Agreement.

(Signature page follows)

 

40



--------------------------------------------------------------------------------

The parties have caused this Securities Purchase Agreement to be executed as of
the date first written above.

 

FIREEYE, INC. By:   /s/ Alexa King   Name: Alexa King   Title: Executive Vice
President, General Counsel and Secretary

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Purchaser BTO DELTA HOLDINGS DE L.P. By: BTO Holdings Manager L.L.C., its
general partner By: Blackstone Tactical Opportunities Associates L.L.C., its
managing member By: BTOA L.L.C., its sole member

 

By:   /s/ Christopher J. James   Name: Christopher J. James   Title: Authorized
Person

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1.    The following capitalized terms have the meanings indicated:

“Affiliate” of any Person means any Person, directly or indirectly, Controlling,
Controlled by or under common Control with such Person; provided, however, that
(i) the Company and its Subsidiaries, on the one hand, and any Purchaser Party
or any of its Affiliates, on the other hand, shall not be deemed to be
Affiliates, (ii) “portfolio companies” (as such term is customarily used among
institutional investors) in which any Purchaser Party or any of its Affiliates
has an investment (whether as debt or equity) shall not be deemed an Affiliate
of such Purchaser Party and (iii) the Excluded Sponsor Parties shall not be
deemed to be Affiliates of any Purchaser Party, the Company or any of the
Company’s Subsidiaries.

“Antitakeover Provisions” means the provisions of any rights plan or agreement,
poison pill (including any distribution under a rights plan or agreement), or
any control share acquisition, business combination, interested stockholder,
fair price, moratorium or similar anti-takeover provision under the Certificate
of Incorporation, the Bylaws, or applicable law (including Section 203 of the
Delaware General Corporation Law).

“Benefit Plans” means all “employment benefit plans” as defined in Section 3(3)
of ERISA, including the Stock Plans and any retirement, pension, profit sharing,
deferred compensation, equity or equity-based, bonus, incentive, severance,
change-in-control, welfare, fringe benefit and each other similar employee
benefit plan, policy, program, employment agreement, contract, or arrangement,
whether written or oral, qualified or nonqualified, or funded or unfunded. that
are maintained or sponsored by the Company or its Subsidiaries for the benefit
of their respective current or former employees or with respect to which the
Company or its Subsidiaries have any liability.

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day other than a Saturday, a Sunday or any day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended and
restated on August 2, 2016, as the same may be further amended or restated.

“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation, as the same has been and may be further amended or
restated.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Competitor” means, as of any date of determination, a Person directly
engaged in the business of cybersecurity products, threat intelligence and/or
incident response, together with such Person’s Affiliates; provided, however,
that for the avoidance of doubt, a private equity fund, financial institution,
asset management firm or similar firm shall not be

 

A-1



--------------------------------------------------------------------------------

considered a “Company Competitor” but its portfolio companies, if any, that are
directly engaged in the business of cybersecurity products, threat intelligence
and/or incident response would be considered a “Company Competitor”.

“Confidential Information” means information regarding the Company or its
Subsidiaries furnished by or on behalf of the Company, directly or indirectly,
to the Purchaser or its Representatives, together with all analyses,
compilations, forecasts, studies or other documents prepared by the Purchaser or
its Representatives which contain or otherwise reflect such information.
“Confidential Information” shall not include such portions of the Confidential
Information that (a) are or become generally available to the public other than
as a result of the Purchaser’s or its Affiliates’ disclosure in violation of
this Agreement, (b) become available to the Purchaser or its Affiliates on a
non-confidential basis from a source other than the Company or its Subsidiaries,
(c) was already in the Purchaser’s or its Affiliate’s possession prior to the
date of this Agreement and which was not obtained from the Company or its
Subsidiaries or (d) are independently developed by the Purchaser Parties or
their respective Affiliates or Representatives without reference to the
Confidential Information.

“Control” (including its correlative meanings “under common Control with” and
“Controlled by”) means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership
or other interests, by contract or otherwise.

“Convertible Senior Notes” means the Company’s (i) 1.000% convertible senior
notes due in 2035, (ii) 1.625% convertible senior notes due in 2035 and
(iii) 0.875% convertible senior notes due in 2024.

“Environmental Permit” means any permit, license, certificate, approval or other
authorization under any applicable Requirements of Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Export Controls” means all laws, regulations, and restrictive measures relating
to the import, export, re-export, transfer of information, data, goods, and
technology (including the Export Administration Regulations administered by the
U.S. Department of Commerce, the International Traffic in Arms Regulations
administered by the U.S. Department of State, and customs and import Laws
administered by U.S. Customs and Border Protection).

“GAAP” means generally accepted accounting principles as in effect in the United
States, consistently applied.

“Government Contract” means a Contract with a U.S. Governmental Entity, any
prime contractor of a U.S. Governmental Entity in its capacity as a prime
contractor or any subcontractor with respect to any such Contract.

 

A-2



--------------------------------------------------------------------------------

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality
(including any legislature, commission, regulatory administrative authority,
governmental agency, bureau, branch or department).

“Government Official” means any officer or employee of a foreign governmental
authority or any department, agency, or instrumentality thereof, or of a public
international organization, or any person acting in an official capacity for or
on behalf of any such foreign governmental authority or department, agency, or
instrumentality, or for or on behalf of any such public international
organization, or any political party, party official, or candidate thereof,
excluding officials of the governments of the United States, the several states
thereof, any local subdivision of any of them or any agency, department or unit
of any of the foregoing.

“Hazardous Substance” means any waste, substance, product or material defined or
regulated as “hazardous” or “toxic” or as a “pollutant” or “contaminant”, or
words of similar meaning, by any applicable Requirements of Environmental Law,
including petroleum and any fraction thereof, and any biomedical or radioactive
materials and waste.

“Intellectual Property” means all intellectual property and proprietary rights,
including (i) patents, trade secrets, know-how, inventions, algorithms, methods
and processes; (ii) copyrights; (iii) trademarks, service marks, trade names,
trade dress, logos, domain names, social and mobile media identifiers and other
source indicators and all associated goodwill; and (iv) all registrations,
applications, renewals, continuations, continuations-in-part, divisions,
re-issues, re-examinations, foreign counterparts and equivalents of the
foregoing.

“Investment Company Act” mean the Investment Company Act of 1940, as amended.

“Knowledge” means the actual knowledge of Kevin Mandia, Frank Verdecanna, Alexa
King and Peter Bailey, in each case after due inquiry.

“Material Adverse Effect” means any event, change, development, circumstance,
condition, state of facts or occurrence that individually or in the aggregate
is, or would reasonably be expected to be, materially adverse to (x) the
condition (financial or otherwise), assets, properties, or liabilities of the
Company and its Subsidiaries (taken as a whole) or results of operations of the
Company and its Subsidiaries (taken as a whole), or (y) the ability of the
Company to perform its obligations or consummate the transactions contemplated
hereby, but shall exclude any prospects and shall also exclude any event,
change, development, circumstance, condition, state of facts or occurrence to
the extent resulting or arising from: (a) any change or prospective change in
any applicable law or GAAP or interpretation thereof; (b) any change in general
economic conditions in the industries or markets in which the Company and its
Subsidiaries operate or affecting the United States of America or any foreign
economies in general; (c) any change made by any Governmental Entity that is
generally applicable to the industries or markets in which the Company and its
Subsidiaries operate; (d) the announcement of this Agreement and/or the
consummation of the transactions contemplated hereby; (e) any action that is
consented to or requested by the Purchaser in writing; (f) any action expressly
required by, or the failure to take any action expressly prohibited by this
Agreement; (g) any national or

 

A-3



--------------------------------------------------------------------------------

international political or social conditions, including the engagement by the
United States of America or any foreign government in hostilities, whether or
not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States of America
or any foreign government or any of their respective territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States of America or any foreign government; (h) any
acts of God, including any earthquakes, hurricanes, tornados, floods, tsunamis
or other natural disasters, or any other damage to or destruction of assets
caused by casualty; (i) any epidemic, pandemic, disease outbreak (including, for
the avoidance of doubt, COVID-19) or other health crisis or public health event;
and (j) any failure of the Company and its Subsidiaries to meet internal or
published projections, estimates or forecasts of revenues, earnings or other
measures of financial or operating performance for any period; provided, that
the underlying causes of such failure (subject to the other provisions of this
definition of “Material Adverse Effect”) shall not be excluded; provided,
however, that in the case of each of clauses (a), (b), (c) and (g) of the
foregoing, any such event, change, circumstance or occurrence shall not be
excluded to the extent that it has or would reasonably be expected to have a
disproportionate adverse effect on the condition (financial or otherwise),
assets, properties, or liabilities of the Company and its Subsidiaries (taken as
a whole), or results of operations of the Company and its Subsidiaries (taken as
a whole) relative to other companies operating in the same industry in which the
Company and its Subsidiaries operates.

“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person and (iii) with respect to
any Person that is an investment fund, vehicle or similar entity, any other
investment fund, vehicle or similar entity of which such Person or an Affiliate,
advisor or manager of such Person serves as the general partner, managing
member, manager or advisor.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or a government or other agency or political subdivision thereof.

“Purchaser Nominee” means any person designated by the Purchaser Representative
to be nominated by the Company for election to the Board of Directors as a
Series A Director pursuant to Section 4.1(b).

“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and the Purchaser in the form attached to the Agreement as Exhibit
C, as it may be amended or modified in accordance with the terms thereof.

“Representatives” means a Persons’ Affiliates, employees, agents, consultants,
accountants, attorneys or financial advisors.

“Requirements of Environmental Law” means all laws (including the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation, and Liability Act, the Clean Water Act, the Clean Air Act, and any
state analogues of any of the foregoing), common law, statutes, ordinances,
codes, rules, regulations, orders or similar requirements of any Governmental
Entity which relate to (a) pollution, protection or clean-up of the environment,
including air, surface water, ground water or land; (b) solid, gaseous or liquid

 

A-4



--------------------------------------------------------------------------------

waste or the generation, recycling, reclamation, release, threatened release,
treatment, storage, disposal or transportation of harmful or deleterious
substances; (c) exposure of Persons or property to harmful or deleterious
substances; or (d) the manufacture, presence, processing, distribution in
commerce, use, discharge, releases, threatened releases, emissions or storage of
harmful or deleterious substances into the environment.

“Restricted Securities” means Purchased Shares or Conversion Shares required to
bear the legend set forth in Section 4.3(a) under the applicable provisions of
the Securities Act.

“Sanctioned Country” means any of the Crimea region of Ukraine, Cuba, Iran,
North Korea, and Syria.

“Sanctioned Person” means any Person with whom dealings are restricted or
prohibited under the Sanctions Laws of the United States, the United Kingdom,
the European Union, or the United Nations, including (i) any Person identified
in any list of sanctioned person maintained by (A) the United States Department
of Treasury, Office of Foreign Assets Control, the United States Department of
Commerce, Bureau of Industry and Security, or the United States Department of
State; (B) Her Majesty’s Treasury of the United Kingdom; (C) any committee of
the United Nations Security Council; or (D) the European Union; (ii) any Person
located, organized, or resident in, organized in, or a Governmental Entity or
government instrumentality of, any Sanctioned Country; and (iii) any Person
directly or indirectly 50% or more owned or controlled by, or acting for the
benefit or on behalf of, a Person described in clause (i) or (ii).

“Sanctions Laws” means those trade, economic and financial sanctions laws,
regulations, embargoes, and restrictive measures (in each case having the force
of law) administered, enacted or enforced from time to time by (a) the United
States (including without limitation the Department of Treasury, Office of
Foreign Assets Control), (b) the European Union and enforced by its member
states, (c) the United Nations, (d) Her Majesty’s Treasury, or (e) other similar
governmental bodies from time to time.

“SEC” means the Securities and Exchange Commission.

“SEC Documents” means all reports, schedules, registration statements, proxy
statements and other documents (including all amendments, exhibits and schedules
thereto) filed by the Company with the SEC.

“Securities Act” means the Securities Act of 1933, as amended.

“Software and Systems” means all computers, hardware, software, systems,
networks, websites, databases, applications and other information technology
assets and equipment.

“Stock Plans” means the FireEye, Inc. 2013 Equity Incentive Plan, FireEye, Inc.
2013 Employee Stock Purchase Plan and all other equity-based compensation plans
maintained or sponsored by the Company or its Subsidiaries for the benefit of
their respective current or former employees.

 

A-5



--------------------------------------------------------------------------------

“Subsidiary” means, when used with reference to a party, any corporation or
other organization, whether incorporated or unincorporated, of which such party
or any other Subsidiary of such party is a general partner or serves in a
similar capacity, or, with respect to such corporation or other organization, at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions is directly or indirectly owned or controlled by
such party or by any one or more of its Subsidiaries, or by such party and one
or more of its Subsidiaries.

“Tax” and “Taxes” means all federal, state, local and foreign taxes (including,
without limitation, income, franchise, property, sales, withholding, payroll and
employment taxes), assessments, fees or other charges imposed by any
Governmental Entity, including any interest, additions to tax or penalties
applicable thereto.

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

“Transfer” means any direct or indirect (a) sale, transfer, hypothecation,
assignment, gift, bequest or disposition by any other means, whether for value
or no value and whether voluntary or involuntary (including, without limitation,
by realization upon any lien or by operation of law or by judgment, levy,
attachment, garnishment, bankruptcy or other legal or equitable proceedings) or
(b) grant of any option, warrant or other right to purchase or the entry into
any hedge, swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of Common Stock; provided, however, that, notwithstanding anything to the
contrary in this Agreement, a Transfer shall not include (i) the conversion of
one or more shares of Series A Preferred Stock into shares of Common Stock
pursuant to the Certificate of Designations, (ii) the redemption, repurchase or
other acquisition of Common Stock or Series A Preferred Stock by the Company, or
(iii) the direct or indirect transfer of any limited partnership interests or
other equity interests in a Purchaser Party (or any direct or indirect parent
entity of such Purchaser Party) (provided that if any transferor or transferee
referred to in this clause (iii) ceases to be controlled (directly or
indirectly) by the Person (directly or indirectly) controlling such Person
immediately prior to such transfer, such event shall be deemed to constitute a
“Transfer”). The term “Transferred” shall have a correlative meaning.

“Treasury Regulations” means the U.S. Treasury regulations promulgated under the
Code, as amended.

“VCOC Letter Agreement” means that certain letter agreement, the form of which
is attached as Exhibit E.

 

A-6



--------------------------------------------------------------------------------

2.    The following terms are defined in the Sections of the Agreement
indicated:

INDEX OF TERMS

 

Term

   Section

Acquisition

   Preamble

Agreement

   Preamble

Anti-Corruption Laws

   2.20

Applicable Matters

   7.3(b)

Balance Sheet Date

   2.7

Capitalization Date

   2.4(b)

Certificate of Designations

   1.1

Chosen Court

   7.3(b)

Chosen Courts

   7.3(b)

Closing

   1.2

Closing Date

   1.2

Common Stock

   2.4(a)

Company

   Preamble

Confidentiality Agreement

   4.5(b)

Contract

   2.2

Conversion Shares

   2.4(c)

Disclosure Letter

   Article II

Equity Commitment Letter

   3.7

Equity Financing

   3.7

Equity Financing Commitment

   3.7

Excluded Sponsor Parties

   4.13(a)

Financial Statements

   2.7

Foreclosure Limitation

   4.2(c)

Governance Principles

   4.1(b)

HSR Act

   2.3

Identified Person

   4.16

IRS

   4.2(e)

Issuer Agreements

   4.17

New Security

   6.1

Non-Employee Director

   4.16

Permitted Loan

   4.2(c)

Preemptive Rights Portion

   6.2

Preemptive Securities

   6.1

Preferred Stock

   2.4(a)

Purchased Shares

   1.1

Purchaser

   Preamble

Securities Act

   4.3(a)

Series A Director

   4.1(a)

Series A Preferred Stock

   Preamble

Special Committee

   4.1(e)

Sponsor

   4.13(a)

 

A-7



--------------------------------------------------------------------------------

Term

   Section

Sponsor Group

   4.13(a)

Transaction Expenses

   7.5

USRPHC

   4.8(a)

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF DESIGNATIONS

Form of

FireEye, Inc.

Certificate of Designations

4.5% Series A Convertible Preferred Stock



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

  Definitions      1  

Section 2.

  Rules of Construction      12  

Section 3.

  The Convertible Preferred Stock      12  

(a)

 

Designation; Par Value

     12  

(b)

 

Number of Authorized Shares

     13  

(c)

 

Form, Dating and Denominations

     13  

(d)

 

Execution, Countersignature and Delivery

     14  

(e)

 

Method of Payment; Delay When Payment Date is Not a Business Day

     14  

(f)

 

Transfer Agent, Registrar, Paying Agent and Conversion Agent

     15  

(g)

 

Legends

     16  

(h)

 

Transfers and Exchanges; Transfer Taxes; Certain Transfer Restrictions

     17  

(i)

 

Exchange and Cancellation of Convertible Preferred Stock to Be Converted or to
Be Repurchased Pursuant to a Repurchase Upon Fundamental Change or a Redemption

     19  

(j)

 

Status of Retired or Treasury Shares

     20  

(k)

 

Replacement Certificates

     20  

(l)

 

Registered Holders

     20  

(m)

 

Cancellation

     20  

(n)

 

Shares Held by the Company or its Subsidiaries

     20  

(o)

 

Outstanding Shares

     20  

(p)

 

Repurchases by the Company and its Subsidiaries

     22  

(q)

 

Notations and Exchanges

     22  

Section 4.

  Ranking      22  

Section 5.

  Dividends      22  

(a)

 

Regular Dividends

     22  

(b)

 

Calculation of Regular Dividends

     23  

(c)

 

Participating Dividends.

     23  

(d)

 

Treatment of Dividends Upon Redemption, Repurchase Upon Fundamental Change or
Conversion

     24  

Section 6.

  Rights Upon Liquidation, Dissolution or Winding Up      24  

(a)

 

Generally

     24  

(b)

 

Certain Business Combination Transactions Deemed Not to Be a Liquidation

     25  

Section 7.

  Redemption at the Option of the Holder      25  

(a)

 

Right to Redeem On or After the Seven Year Anniversary

     25  

(b)

 

Redemption Date

     25  

(c)

 

Redemption Price

     26  

(d)

 

Redemption Notice

     26  

(e)

 

Payment of the Redemption Price

     26  

Section 8.

  Right of Holders to Require the Company to Repurchase Convertible Preferred
Stock upon a Fundamental Change      26  

(a)

 

Fundamental Change Repurchase Right

     26  

(b)

 

Funds Legally Available for Payment of Fundamental Change Repurchase Price;
Covenant Not to Take Certain Actions

     26  

 

- i -



--------------------------------------------------------------------------------

(c)

 

Fundamental Change Repurchase Date

     27  

(d)

 

Fundamental Change Repurchase Price

     27  

(e)

 

Initial Fundamental Change Notice

     28  

(f)

 

Final Fundamental Change Notice

     28  

(g)

 

Procedures to Exercise the Fundamental Change Repurchase Right

     29  

(h)

 

Payment of the Fundamental Change Repurchase Price

     30  

(i)

 

Third Party May Conduct Repurchase Offer In Lieu of the Company

     30  

(j)

 

Fundamental Change Agreements

     30  

Section 9.

  Voting Rights      31  

(a)

 

Voting and Consent Rights with Respect to Specified Matters

     31  

(b)

 

Right to Vote with Holders of Common Stock on an As-Converted Basis

     32  

(c)

 

Procedures for Voting and Consents

     32  

Section 10.

  Conversion      33  

(a)

 

Generally

     33  

(b)

 

Conversion at the Option of the Holders

     33  

(c)

 

Mandatory Conversion at the Company’s Election

     34  

(d)

 

Conversion Procedures

     35  

(e)

 

Settlement upon Conversion

     36  

(f)

 

Conversion Price Adjustments

     37  

(g)

 

Voluntary Conversion Price Decreases

     45  

(h)

 

Restriction on Conversions

     46  

(i)

 

Effect of Common Stock Change Event

     47  

Section 11.

  Certain Provisions Relating to the Issuance of Common Stock      48  

(a)

 

Equitable Adjustments to Prices

     48  

(b)

 

Status of Shares of Common Stock

     49  

(c)

 

Taxes Upon Issuance of Common Stock

     49  

Section 12.

  Taxes      49  

Section 13.

  Term      49  

Section 14.

  Calculations      49  

(a)

 

Responsibility; Schedule of Calculations

     49  

(b)

 

Calculations Aggregated for Each Holder

     49  

Section 15.

  Notices      50  

Section 16.

  Facts Ascertainable      50  

Section 17.

  Waiver      50  

Section 18.

  Severability      50  

Section 19.

  No Other Rights      50  

 

- ii -



--------------------------------------------------------------------------------

Exhibits

  

Exhibit A: Form of Convertible Preferred Stock Certificate

     A-1  

Exhibit B: Form of Restricted Stock Legend

     B-1  

 

- iii -



--------------------------------------------------------------------------------

Certificate of Designations

4.5% Series A Convertible Preferred Stock

On [date], the Board of Directors of FireEye, Inc., a Delaware corporation (the
“Company”), adopted the following resolution designating and creating, out of
the authorized and unissued shares of preferred stock of the Company, 400,000
authorized shares of a series of preferred stock of the Company titled the “4.5%
Series A Convertible Preferred Stock”:

RESOLVED that, pursuant to the authority of the Board of Directors pursuant to
the Certificate of Incorporation, the Bylaws and applicable law, a series of
preferred stock of the Company titled the “4.5% Series A Convertible Preferred
Stock,” and having a par value of $0.0001 per share and an initial number of
authorized shares equal to four hundred thousand (400,000), is hereby designated
and created out of the authorized and unissued shares of preferred stock of the
Company, which series has the rights, designations, preferences, voting powers
and other provisions set forth below:

Section 1.    DEFINITIONS.

“Affiliate” of any Person means any Person, directly or indirectly, Controlling,
Controlled by or under common Control with such Person; provided, however, that
(i) the Company and its Subsidiaries, on the one hand, and any Purchaser Party
or any of its Affiliates, on the other hand, shall not be deemed to be
Affiliates, (ii) “portfolio companies” (as such term is customarily used among
institutional investors) in which any Purchaser Party or any of its Affiliates
has an investment (whether as debt or equity) shall not be deemed an Affiliate
of such Purchaser Party and (iii) the Excluded Sponsor Parties (as defined in
each Purchase Agreement) shall not be deemed to be Affiliates of any Purchaser
Party, the Company or any of the Company’s Subsidiaries.

“Board of Directors” means the Company’s board of directors or a committee of
such board duly authorized to act with the authority of such board.

“Business Day” means any day other than a Saturday, a Sunday or any day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended and
restated on August 2, 2016, as the same may be further amended or restated.

“Capital Stock” of any Person means any and all shares of, interests in, rights
to purchase, warrants or options for, participations in, or other equivalents
of, in each case, however designated, the equity of such Person, but excluding
any debt securities convertible into such equity.

“Certificate” means a Physical Certificate or an Electronic Certificate.

“Certificate of Designations” means this Certificate of Designations, as amended
from time to time.

 

- 1 -



--------------------------------------------------------------------------------

“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation, as the same has been and may be further amended or
restated.

“Close of Business” means 5:00 p.m., New York City time.

“Common Stock” means the common stock, $0.0001 par value per share, of the
Company, subject to Section 10(i).

“Common Stock Change Event” has the meaning set forth in Section 10(i)(i).

“Common Stock Liquidity Conditions” will be satisfied with respect to a
Mandatory Conversion or Redemption if:

(a)    the offer and sale of such share of Common Stock by such Holder are
registered pursuant to an effective registration statement under the Securities
Act and such registration statement is reasonably expected by the Company to
remain effective and usable, by the Holder to sell such share of Common Stock,
continuously during the period from, and including, the date the related
Mandatory Conversion Notice or Redemption Notice Date, as applicable, is sent
to, and including, the one (1) year anniversary after the date such share of
Common Stock is issued;

(b)    each share of Common Stock referred to in clause (a) above (i) will, when
issued and when sold or otherwise transferred pursuant to the registration
statement referred to in such clause (a)) (1) be admitted for book-entry
settlement through The Depository Trust Company with an “unrestricted” CUSIP
number; and (2) unless sold to the Company or an Affiliate of the Company, not
be evidenced by any Certificate that bears a legend referring to transfer
restrictions under the Securities Act or other securities laws; and (ii) will,
when issued, be listed and admitted for trading, without suspension or material
limitation on trading, on any of The New York Stock Exchange, The NYSE American,
The NASDAQ Capital Market, The NASDAQ Global Market or The NASDAQ Global Select
Market (or any of their respective successors);

(c)    (i) the Company has not received any written threat or notice of
delisting or suspension by the applicable exchange referred to in
clause (b)(ii) above with a reasonable prospect of delisting, after giving
effect to all applicable notice and appeal periods; and (ii) no such delisting
or suspension is reasonably likely to occur or is pending based on the Company
falling below the minimum listing maintenance requirements of such exchange; and

(d)    the conversion of all shares of Convertible Preferred Stock pursuant to
such Mandatory Conversion or that are subject to such Redemption, as applicable,
would not be limited or otherwise restricted by Section 10(h).

“Common Stock Participating Dividend” has the meaning set forth in
Section 5(c)(i).

“Company” has the meaning set forth in the preliminary paragraph hereto.

 

- 2 -



--------------------------------------------------------------------------------

“Continuing Share Reserve Requirement” means, as of any time, a number of shares
of Common Stock equal to the product of (a) two (2); and (b) the number of
shares of Common Stock that would be issuable (without regard to Section 10(h))
upon conversion of all Convertible Preferred Stock outstanding as of such time
(assuming such conversion occurred as of such time).

“Control” (including its correlative meanings “under common Control with” and
“Controlled by”) means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership
or other interests, by contract or otherwise.

“Conversion Agent” has the meaning set forth in Section 3(f)(i).

“Conversion Share” means any share of Common Stock issued or issuable upon
conversion of any Convertible Preferred Stock.

“Conversion Consideration” means, with respect to the conversion of any
Convertible Preferred Stock, the type and amount of consideration payable to
settle such conversion, determined in accordance with Section 10.

“Conversion Date” means an Optional Conversion Date or a Mandatory Conversion
Date.

“Conversion Price” initially means $18.00 per share of Common Stock; provided,
however, that the Conversion Price is subject to adjustment pursuant to Sections
10(f) and 10(g). Each reference in this Certificate of Designations to the
Conversion Price as of a particular date without setting forth a particular time
on such date will be deemed to be a reference to the Conversion Price
immediately before the Close of Business on such date.

“Convertible Preferred Stock” has the meaning set forth in Section 3(a).

“Deficit Shares” has the meaning set forth in Section 10(h)(i)(1).

“Distributed Entity” means any Subsidiary of the Company distributed in a
Distribution Transaction.

“Distribution Transaction” means any transaction by which an Affiliate or
Subsidiary of the Company ceases to be an Affiliate or Subsidiary of the Company
by reason of the distribution of such Affiliate’s or Subsidiary’s equity
securities to holders of Common Stock, whether by means of a spin-off,
split-off, redemption, reclassification, exchange, stock dividend, share
distribution, rights offering or similar transaction.

“Distribution Transaction Valuation Period” has the meaning set forth in
Section 10(f)(i)(3)(B).

“Dividend” means any Regular Dividend or Participating Dividend.

 

- 3 -



--------------------------------------------------------------------------------

“Dividend Junior Stock” means any class or series of the Company’s stock, the
terms of which would result in such class or series ranking junior to the
Convertible Preferred Stock with respect to the payment of dividends (without
regard to whether or not dividends accumulate cumulatively). Dividend Junior
Stock includes the Common Stock. For the avoidance of doubt, Dividend Junior
Stock will not include any securities of the Company’s Subsidiaries.

“Dividend Parity Stock” means any class or series of the Company’s stock (other
than the Convertible Preferred Stock), the terms of which would result in such
class or series ranking equally with the Convertible Preferred Stock with
respect to the payment of dividends (without regard to whether or not dividends
accumulate cumulatively). For the avoidance of doubt, Dividend Parity Stock will
not include any securities of the Company’s Subsidiaries.

“Dividend Payment Date” means each Regular Dividend Payment Date with respect to
a Regular Dividend and each date on which any declared Participating Dividend is
scheduled to be paid on the Convertible Preferred Stock with respect to a
Participating Dividend.

“Dividend Senior Stock” means any class or series of the Company’s stock, the
terms of which would result in such class or series ranking senior to the
Convertible Preferred Stock with respect to the payment of dividends (without
regard to whether or not dividends accumulate cumulatively). For the avoidance
of doubt, Dividend Senior Stock will not include any securities of the Company’s
Subsidiaries.

“Electronic Certificate” means any electronic book entry maintained by the
Transfer Agent that evidences any share(s) of Convertible Preferred Stock.

“Equity Treatment Limitation” has the meaning set forth in Section 10(h)(i)(1).

“Ex-Dividend Date” means, with respect to an issuance, dividend or distribution
on the Common Stock, the first date on which shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution (including pursuant to due
bills or similar arrangements required by the relevant stock exchange). For the
avoidance of doubt, any alternative trading convention on the applicable
exchange or market in respect of the Common Stock under a separate ticker symbol
or CUSIP number will not be considered “regular way” for this purpose.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Preferred Stock” means a series of convertible preferred stock issued
by the Company and having terms, conditions, designations, dividend rights,
voting powers, rights on liquidation and other preferences and relative,
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof that are identical, or as nearly so as is practicable in
the good faith judgment of the Board of Directors, to those of the Convertible
Preferred Stock, except that the Liquidation Preference and the Conversion Price
thereof will be determined as provided herein.

“Expiration Date” has the meaning set forth in Section 10(f)(i)(5).

 

- 4 -



--------------------------------------------------------------------------------

“Expiration Time” has the meaning set forth in Section 10(f)(i)(5).

“Final Fundamental Change Notice” has the meaning set forth in Section 8(f).

“Fundamental Change” means any of the following events, whether in a single
transaction or a series of related transactions:

(a)    a “person” or “group” (within the meaning of Section 13(d) and 14(d) of
the Exchange Act), other than the Company or its Wholly Owned Subsidiaries, or
their respective employee benefit plans, files any report with the SEC
indicating that such person or group, has become the direct or indirect
“beneficial owner” (as defined below) of shares of the Common Stock representing
more than fifty percent (50%) of the voting power of all of the Company’s Common
Stock in a transaction or series of related transactions approved by the Board
of Directors;

(b)    the consummation of (i) any sale, lease or other transfer, in one
transaction or a series of transactions, of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any Person
other than one of the Company’s Wholly Owned Subsidiaries; or (ii) any
transaction or series of related transactions in connection with which (whether
by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Common Stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property; provided, however, that any merger, consolidation, share exchange,
combination, reclassification or recapitalization of the Company pursuant to
which the Persons that directly or indirectly “beneficially owned” (as defined
below) all classes of the Company’s common equity immediately before such
transaction directly or indirectly “beneficially own,” immediately after such
transaction, more than fifty percent (50%) of all classes of common equity of
the surviving, continuing or acquiring company or other transferee, as
applicable, or the parent thereof, in substantially the same proportions
vis-à-vis each other as immediately before such transaction, will be deemed not
to be a Fundamental Change pursuant to this clause (b); or

(c)    neither shares of Common Stock nor shares of any other Capital Stock into
which the Convertible Preferred Stock is convertible are listed for trading on
any United States national securities exchange or all such shares cease to be
traded in contemplation of a de-listing (other than as a result of a transaction
described in clause (b) above).

For the purposes of this definition, (x) any transaction or event described in
both clause (a) and in clause (b)(i) or (ii) above (without regard to the
proviso in clause (b)) will be deemed to occur solely pursuant to clause
(b) above (subject to such proviso); and (y) whether a Person is a “beneficial
owner”, whether shares are “beneficially owned”, and percentage beneficial
ownership, will be determined in accordance with Rules 13d-3 and 13d-5 under the
Exchange Act.

“Fundamental Change Repurchase Date” means the date fixed, pursuant to
Section 8(c), for the repurchase of any Convertible Preferred Stock by the
Company pursuant to a Repurchase Upon Fundamental Change.

 

- 5 -



--------------------------------------------------------------------------------

“Fundamental Change Repurchase Notice” means a notice (including a notice
substantially in the form of the “Fundamental Change Repurchase Notice” set
forth in Exhibit A) containing the information, or otherwise complying with the
requirements, set forth in Section 8(g)(i) and Section 8(g)(ii).

“Fundamental Change Repurchase Price” means the cash price payable by the
Company to repurchase any share of Convertible Preferred Stock upon its
Repurchase Upon Fundamental Change, calculated pursuant to Section 8(d).

“Fundamental Change Repurchase Right” has the meaning set forth in Section 8(a).

“Holder” means a person in whose name any Convertible Preferred Stock is
registered on the Registrar’s books.

“Initial Issue Date” means the Closing Date (as defined in each Purchase
Agreement).

“Initial Fundamental Change Notice” has the meaning set forth in Section 8(e).

“Initial Liquidation Preference” means one thousand dollars ($1,000.00) per
share of Convertible Preferred Stock.

“Initial Share Reserve Requirement” means a number of shares of Common Stock
equal to the product of (a) two (2); and (b) the number of shares of Common
Stock that would be issuable (without regard to Section 10(h)) upon conversion
of all Convertible Preferred Stock outstanding as of the Initial Issue Date
(assuming such conversion occurred on the Initial Issue Date).

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of the Common Stock on such Trading Day as reported
in composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such Trading Day in the over-the-counter market as reported by
OTC Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted on such Trading Day, then the Last Reported Sale Price will be the
average of the mid-point of the last bid price and the last ask price per share
of Common Stock on such Trading Day from a nationally recognized independent
investment banking firm the Company selects.

“Liquidation Event” has the meaning set forth in Section 6(a).

“Liquidation Junior Stock” means any class or series of the Company’s stock, the
terms of which would result in such class or series ranking junior to the
Convertible Preferred Stock with respect to the distribution of assets upon the
Company’s liquidation, dissolution or winding up. Liquidation Junior Stock
includes the Common Stock. For the avoidance of doubt, Liquidation Junior Stock
will not include any securities of the Company’s Subsidiaries.

 

- 6 -



--------------------------------------------------------------------------------

“Liquidation Multiple” means, if the Fundamental Change or Liquidation Event, as
applicable, occurs (i) on or prior to the second anniversary of the Initial
Issue Date, 105%, (ii) after the second anniversary but on or prior to the fifth
anniversary of the Initial Issue Date, 103%, and (iii) after the fifth
anniversary of the Initial Issue Date, 100%.

“Liquidation Parity Stock” means any class or series of the Company’s stock
(other than the Convertible Preferred Stock), the terms of which would result in
such class or series ranking equally with the Convertible Preferred Stock with
respect to the distribution of assets upon the Company’s liquidation,
dissolution or winding up. For the avoidance of doubt, Liquidation Parity Stock
will include any Mirror Preferred Stock issued in accordance with the terms
hereof, but does not include any securities of the Company’s Subsidiaries.

“Liquidation Preference” means, with respect to the Convertible Preferred Stock,
an amount initially equal to the Initial Liquidation Preference per share of
Convertible Preferred Stock; provided, however, that the Liquidation Preference
is subject to adjustment pursuant to Section 5(b)(i).

“Liquidation Senior Stock” means any class or series of the Company’s stock, the
terms of which would result in such class or series ranking senior to the
Convertible Preferred Stock with respect to the distribution of assets upon the
Company’s liquidation, dissolution or winding up. For the avoidance of doubt,
Liquidation Senior Stock will not include any securities of the Company’s
Subsidiaries.

“Majority Holders” has the meaning set forth in Section 10(f)(iv)(1).

“Mandatory Conversion” has the meaning set forth in Section 10(c)(i).

“Mandatory Conversion Date” means a Conversion Date designated with respect to
any Convertible Preferred Stock pursuant to Section 10(c)(i) and 10(c)(iii).

“Mandatory Conversion Notice” has the meaning set forth in Section 10(c)(iv).

“Mandatory Conversion Notice Date” means, with respect to a Mandatory
Conversion, the date on which the Company sends the Mandatory Conversion Notice
for such Mandatory Conversion pursuant to Section 10(c)(iv).

“Mandatory Conversion Right” has the meaning set forth in Section 10(c)(i).

“Mandiant Solutions” means the operating division of the Company comprising
Mandiant Consulting, Threat Intelligence, Security Validation, Managed Defense
and Mandiant Advantage and any other business units that become part of the
Mandiant Solutions operating segment.

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Common

 

- 7 -



--------------------------------------------------------------------------------

Stock is listed for trading or trades, of any material suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the relevant exchange or otherwise) in the Common Stock or in any options
contracts or futures contracts relating to the Common Stock.

“Mirror Preferred Stock” means a series of convertible preferred stock issued by
the Distributed Entity and having terms, conditions, designations, dividend
rights, voting powers, rights on liquidation and other preferences and relative,
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof that are identical, or as nearly so as is practicable in
the good faith judgment of the Board of Directors, to those of the Convertible
Preferred Stock, except that the Liquidation Preference and the Conversion Price
thereof will be determined as provided herein.

“Net Debt” means indebtedness for borrowed money minus cash, cash equivalents
and short-term investments; provided that, unless such cash proceeds are used to
retire or refinance existing indebtedness substantially concurrently with the
incurrence of any indebtedness, such determination shall exclude the proceeds of
any such debt incurrence. For the avoidance of doubt, “Net Debt” shall exclude
any Convertible Preferred Stock.

“Number of Reserved Shares” means, as of any time, the number of shares of
Common Stock that, at such time, the Company has reserved (out of its authorized
but unissued shares of Common Stock that are not reserved for any other purpose)
for delivery upon conversion of the Convertible Preferred Stock.

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the President, the Chief Operating Officer, the Chief Financial
Officer, the Treasurer, any Assistant Treasurer, the Controller, the Secretary
or any Vice-President of the Company.

“Open of Business” means 9:00 a.m., New York City time.

“Optional Conversion” means the conversion of any Convertible Preferred Stock
other than pursuant to a Mandatory Conversion.

“Optional Conversion Date” means, with respect to the Optional Conversion of any
Convertible Preferred Stock, the first Business Day on which the requirements
set forth in Section 10(d)(ii) for such conversion are satisfied.

“Optional Conversion Notice” means a notice substantially in the form of the
“Optional Conversion Notice” set forth in Exhibit A.

“Participating Dividend” has the meaning set forth in Section 5(c)(i).

“Paying Agent” has the meaning set forth in Section 3(f)(i).

 

- 8 -



--------------------------------------------------------------------------------

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof. Any division or series of a limited liability company,
limited partnership or trust will constitute a separate “person” under this
Certificate of Designations.

“Physical Certificate” means any certificate (other than an Electronic
Certificate) evidencing any share(s) of Convertible Preferred Stock, which
certificate is substantially in the form set forth in Exhibit A, registered in
the name of the Holder of such share(s) and duly executed by the Company and
countersigned by the Transfer Agent.

“Purchase Agreements” mean (i) that certain Securities Purchase Agreement by and
between the Company and BTO Delta Holdings DE L.P. dated as of November 18,
2020, and (ii) that certain Securities Purchase Agreement by and among the
Company and ClearSky Security Fund I LLC and ClearSky Power & Technology Fund II
LLC dated as of November 18, 2020, each as may be amended, supplemented or
otherwise modified from time to time, with respect to certain terms and
conditions concerning, among other things, the rights of and restrictions on the
Holders.

“Purchasers” has the meaning set forth in each Purchase Agreement.

“Purchaser Parties” means the Purchasers and each Permitted Transferee (as
defined in each Purchase Agreement) of a Purchaser to whom shares of Convertible
Preferred Stock or Common Stock issued upon conversion of shares of Convertible
Preferred Stock are transferred pursuant to Section 4.2 of each Purchase
Agreement or Common Stock issued under each Purchase Agreement.

“Record Date” means, with respect to any dividend or distribution on, or
issuance to holders of, Convertible Preferred Stock or Common Stock, the date
fixed (whether by law, contract or the Board of Directors or otherwise) to
determine the Holders or the holders of Common Stock, as applicable, that are
entitled to such dividend, distribution or issuance.

“Redemption” has the meaning set forth in Section 7(a).

“Redemption Date” means the date fixed, pursuant to Section 7(b), for the
settlement of the repurchase of the Convertible Preferred Stock by the Holder
pursuant to a Redemption.

“Redemption Notice” has the meaning set forth in Section 7(d).

“Redemption Notice Date” means, with respect to a Redemption, the date on which
the Holder sends the Redemption Notice for such Redemption pursuant to
Section 7(d).

“Redemption Price” means the consideration payable by the Company to repurchase
any Convertible Preferred Stock upon its Redemption, calculated pursuant to
Section 7(c).

“Reference Property” has the meaning set forth in Section 10(i)(i).

“Reference Property Unit” has the meaning set forth in Section 10(i)(i).

“Register” has the meaning set forth in Section 3(f)(ii).

 

- 9 -



--------------------------------------------------------------------------------

“Registrar” has the meaning set forth in Section 3(f)(i).

“Regular Dividend Payment Date” means, with respect to any share of Convertible
Preferred Stock, each March 31, June 30, September 30 and December 31 of each
year, beginning on December 31, 2020 (or beginning on such other date specified
in the Certificate evidencing such share).

“Regular Dividend Period” means each period from, and including, a Regular
Dividend Payment Date (or, in the case of the first Regular Dividend Period,
from, and including, the Initial Issue Date) to, but excluding, the next Regular
Dividend Payment Date.

“Regular Dividend Rate” means four and one-half percent (4.5%) per annum or, to
the extent and during the period with respect to which such rate has been
adjusted as provided in Section 8(b), such adjusted rate.

“Regular Dividend Record Date” has the following meaning: (a) March 15th, in the
case of a Regular Dividend Payment Date occurring on March 31st; (b) June 15th,
in the case of a Regular Dividend Payment Date occurring on June 30th;
(c) September 15th, in the case of a Regular Dividend Payment Date occurring on
September 30th; and (d) December 15th, in the case of a Regular Dividend Payment
Date occurring on December 31st.

“Regular Dividends” has the meaning set forth in Section 5(a)(i).

“Repurchase Upon Fundamental Change” means the repurchase of any Convertible
Preferred Stock by the Company pursuant to Section 8.

“Restricted Stock Legend” means a legend substantially in the form set forth in
Exhibit B.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule
thereto), as the same may be amended from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Security” means any Convertible Preferred Stock or Conversion Share.

“Share Agent” means the Transfer Agent or any Registrar, Paying Agent or
Conversion Agent.

“Spin-Off Exchange Offer” has the meaning set forth in Section 10(f)(iv)(1).

 

- 10 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership or limited liability company)
of which more than 50% of the total voting power of the Capital Stock entitled
(without regard to the occurrence of any contingency, but after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees, as
applicable, of such corporation, association or other business entity is owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person; and (b) any partnership or limited liability
company where (x) more than fifty percent (50%) of the capital accounts,
distribution rights, equity and voting interests, or of the general and limited
partnership interests, as applicable, of such partnership or limited liability
company are owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of such Person, whether in the form of
membership, general, special or limited partnership or limited liability company
interests or otherwise; and (y) such Person or any one or more of the other
Subsidiaries of such Person is a controlling general partner of, or otherwise
controls, such partnership or limited liability company.

“Successor Person” has the meaning set forth in Section 10(i)(ii).

“Tender/Exchange Offer Valuation Period” has the meaning set forth in
Section 10(f)(i)(5).

“Trading Day” means any day on which (a) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded; and (b) there is no Market Disruption
Event. If the Common Stock is not so listed or traded, then “Trading Day” means
a Business Day.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC or its
successor.

“Transfer-Restricted Security” means any Security that constitutes a “restricted
security” (as defined in Rule 144); provided, however, that such Security will
cease to be a Transfer-Restricted Security upon the earliest to occur of the
following events:

(a)    such Security is sold or otherwise transferred to a Person (other than
the Company or an Affiliate of the Company) pursuant to a registration statement
that was effective under the Securities Act at the time of such sale or
transfer;

(b)    such Security is sold or otherwise transferred to a Person (other than
the Company or an Affiliate of the Company) pursuant to an available exemption
(including Rule 144) from the registration and prospectus-delivery requirements
of, or in a transaction not subject to, the Securities Act and, immediately
after such sale or transfer, such Security ceases to constitute a “restricted
security” (as defined in Rule 144); and

(c)    (i) such Security is eligible for resale, by a Person that is not an
Affiliate of the Company and that has not been an Affiliate of the Company
during the immediately preceding three (3) months, pursuant to Rule 144 without
any limitations thereunder as to volume, manner

 

- 11 -



--------------------------------------------------------------------------------

of sale, availability of current public information or notice; and (ii) the
Company has received such certificates or other documentation or evidence as the
Company may reasonably require to determine that the Holder, holder or
beneficial owner of such Security is not, and has not been during the
immediately preceding three (3) months, an Affiliate of the Company.

“Wholly Owned Subsidiary” of a Person means any Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) are owned by such Person or one or more Wholly
Owned Subsidiaries of such Person.

Section 2.    RULES OF CONSTRUCTION. For purposes of this Certificate of
Designations:

(a)    “or” is not exclusive;

(b)    “including” means “including without limitation”;

(c)    “will” expresses a command;

(d)    the “average” of a set of numerical values refers to the arithmetic
average of such numerical values;

(e)    a merger involving, or a transfer of assets by, a limited liability
company, limited partnership or trust will be deemed to include any division of
or by, or an allocation of assets to a series of, such limited liability
company, limited partnership or trust, or any unwinding of any such division or
allocation;

(f)    words in the singular include the plural and in the plural include the
singular, unless the context requires otherwise;

(g)    “herein,” “hereof” and other words of similar import refer to this
Certificate of Designations as a whole and not to any particular Section or
other subdivision of this Certificate of Designations, unless the context
requires otherwise;

(h)    references to currency mean the lawful currency of the United States of
America, unless the context requires otherwise; and

(i)    the exhibits, schedules and other attachments to this Certificate of
Designations are deemed to form part of this Certificate of Designations.

Section 3.    THE CONVERTIBLE PREFERRED STOCK.

(a)    Designation; Par Value. A series of stock of the Company titled the “4.5%
Series A Convertible Preferred Stock” (the “Convertible Preferred Stock”) is
hereby designated and created out of the authorized and unissued shares of
preferred stock of the Company. The par value of the Convertible Preferred Stock
is $0.0001 per share.

 

- 12 -



--------------------------------------------------------------------------------

(b)    Number of Authorized Shares. The total authorized number of shares of
Convertible Preferred Stock is four hundred thousand (400,000); provided,
however that, by resolution of the Board of Directors, the total number of
authorized shares of Convertible Preferred Stock may be increased or reduced to
a number that is not less than the number of shares of Convertible Preferred
Stock then outstanding.

(c)    Form, Dating and Denominations.

(i)    Form and Date of Certificates Evidencing Convertible Preferred Stock.
Each Certificate evidencing any Convertible Preferred Stock will (1) be
substantially in the form set forth in Exhibit A and (2) bear the legends
required by Section 3(g) and may bear notations, legends or endorsements
required by law, stock exchange rule or usage or the depositary.

(ii)    Electronic Certificates; Physical Certificates. The Convertible
Preferred Stock will be originally issued initially in the form of one or more
Electronic Certificates. Electronic Certificates may be exchanged for Physical
Certificates, and Physical Certificates may be exchanged for Electronic
Certificates, upon request by the Holder thereof pursuant to customary
procedures, subject to Section 3(h).

(iii)    Electronic Certificates; Interpretation. For purposes of this
Certificate of Designations, (1) each Electronic Certificate will be deemed to
include the text of the stock certificate set forth in Exhibit A; (2) any legend
or other notation that is required to be included on a Certificate will be
deemed to be affixed to any Electronic Certificate notwithstanding that such
Electronic Certificate may be in a form that does not permit affixing legends
thereto; (3) any reference in this Certificate of Designations to the “delivery”
of any Electronic Certificate will be deemed to be satisfied upon the
registration of the electronic book entry representing such Electronic
Certificate in the name of the applicable Holder; (4) upon satisfaction of any
applicable requirements of the General Corporation Law of the State of Delaware,
the Certificate of Incorporation and the Bylaws of the Company, and any related
requirements of the Transfer Agent, in each case, for the issuance of
Convertible Preferred Stock in the form of one or more Electronic Certificates,
such Electronic Certificates will be deemed to be executed by the Company and
countersigned by the Transfer Agent.

(iv)    Appointment of Depositary. If any Convertible Preferred Stock is
admitted to the book-entry clearance and settlement facilities of any electronic
depositary, then, notwithstanding anything to the contrary in this Certificate
of Designations, each reference in this Certificate of Designation to the
delivery of, or payment on, any such Convertible Preferred Stock, or the
delivery of any related notice or demand, will be deemed to be satisfied to the
extent the applicable procedures of such depositary governing such delivery or
payment, as applicable, are satisfied.

(v)    No Bearer Certificates; Denominations. The Convertible Preferred Stock
will be issued only in registered form and only in whole numbers of shares.

 

- 13 -



--------------------------------------------------------------------------------

(vi)    Registration Numbers. Each Certificate evidencing any share of
Convertible Preferred Stock will bear a unique registration number that is not
affixed to any other Certificate evidencing any other then-outstanding shares of
Convertible Preferred Stock.

(d)    Execution, Countersignature and Delivery.

Due Execution by the Company. At least two (2) duly authorized Officers will
sign each Certificate evidencing any Convertible Preferred Stock on behalf of
the Company by manual, facsimile or electronic signature. The validity of any
Convertible Preferred Stock will not be affected by the failure of any Officer
whose signature is on any Certificate evidencing such Convertible Preferred
Stock to hold, at the time such Certificate is countersigned by the Transfer
Agent, the same or any other office at the Company.

(i)    Countersignature by Transfer Agent. No Certificate evidencing any share
of Convertible Preferred Stock is valid until such Certificate is countersigned
by the Transfer Agent. Each Certificate will be deemed to be duly countersigned
only when an authorized signatory of the Transfer Agent (or a duly appointed
agent thereof) signs (by manual, facsimile or electronic signature) the
countersignature block set forth in such Certificate.

(e)    Method of Payment; Delay When Payment Date is Not a Business Day.

(i)    Method of Payment.

(1)    Electronic Certificates. The Company will pay (or cause the Paying Agent
to pay) all cash amounts due on any Convertible Preferred Stock evidenced by an
Electronic Certificate, out of funds legally available therefor, by wire
transfer of immediately available funds.

(2)    Physical Certificates. The Company will pay (or cause the Paying Agent to
pay) all cash amounts due on any Convertible Preferred Stock evidenced by a
Physical Certificate, out of funds legally available therefor, as follows:

(A)    if the aggregate Liquidation Preference of the Convertible Preferred
Stock evidenced by such Physical Certificate is at least five million dollars
($5,000,000.00) (or such lower amount as the Company may choose in its sole and
absolute discretion) and the Holder of such Convertible Preferred Stock entitled
to such cash Dividend or amount has delivered to the Paying Agent, no later than
the time set forth in the next sentence, a written request to receive payment by
wire transfer to an account of such Holder within the United States, by wire
transfer of immediately available funds to such account; and

(B)    in all other cases, by check mailed to the address of such Holder set
forth in the Register.

 

- 14 -



--------------------------------------------------------------------------------

To be timely, such written request must be delivered no later than the Close of
Business on the following date: (x) with respect to the payment of any declared
cash Dividend due on a Dividend Payment Date for the Convertible Preferred
Stock, the related Record Date; and (y) with respect to any other payment, the
date that is fifteen (15) calendar days immediately before the date such payment
is due.

(ii)    Delay of Payment when Payment Date is Not a Business Day. If the due
date for a payment on any Convertible Preferred Stock as provided in this
Certificate of Designations is not a Business Day, then, notwithstanding
anything to the contrary in this Certificate of Designations, such payment may
be made on the immediately following Business Day and no interest, dividend or
other amount will accrue or accumulate on such payment as a result of the
related delay. Solely for purposes of the immediately preceding sentence, a day
on which the applicable place of payment is authorized or required by law or
executive order to close or be closed will be deemed not to be a “Business Day.”

(f)    Transfer Agent, Registrar, Paying Agent and Conversion Agent.

(i)    Generally. The Company designates its principal U.S. executive offices,
and any office of the Transfer Agent in the continental United States, as an
office or agency where Convertible Preferred Stock may be presented for
(1) registration of transfer or for exchange (the “Registrar”); (2) payment (the
“Paying Agent”); and (3) conversion (the “Conversion Agent”). At all times when
any Convertible Preferred Stock is outstanding, the Company will maintain an
office in the continental United States constituting the Registrar, Paying Agent
and Conversion Agent.

(ii)    Maintenance of the Register. The Company will keep, or cause there to be
kept, a record (the “Register”) of the names and addresses of the Holders, the
number of shares of Convertible Preferred Stock held by each Holder and the
transfer, exchange, repurchase, Redemption and conversion of the Convertible
Preferred Stock. Absent manifest error, the entries in the Register will be
conclusive and the Company and the Transfer Agent may treat each Person whose
name is recorded as a Holder in the Register as a Holder for all purposes. The
Register will be in written form or in any form capable of being converted into
written form reasonably promptly. The Company will promptly provide a copy of
the Register to any Holder upon its request.

(iii)    Subsequent Appointments. By notice to each Holder, the Company may, at
any time, appoint any Person (including any Subsidiary of the Company) to act as
Registrar, Paying Agent or Conversion Agent.

(iv)    If the Company or any of its Subsidiaries acts as Paying Agent or
Conversion Agent, then (1) it will segregate for the benefit of the Holders all
money and other property held by it as Paying Agent or Conversion Agent; and
(2) references in this Certificate of Designations to the Paying Agent or
Conversion Agent holding cash or other property, or to the delivery of cash or
other property to the Paying Agent or Conversion Agent, in each case, for
payment or delivery to any Holders or with respect to the Convertible Preferred
Stock, will be deemed to refer to cash or other property so segregated, or to
the segregation of such cash or other property, respectively.

 

- 15 -



--------------------------------------------------------------------------------

(g)    Legends.

(i)    Restricted Stock Legend.

(1)    Each Certificate evidencing any share of Convertible Preferred Stock that
is a Transfer-Restricted Security will bear the Restricted Stock Legend.

(2)    If any share of Convertible Preferred Stock is issued in exchange for, in
substitution of, or to effect a partial conversion of, any other share(s) of
Convertible Preferred Stock (such other share(s) being referred to as the “old
share(s)” for purposes of this
Section 3(g)(i)(2)), including pursuant to Section 3(i) or 3(k), then the
Certificate evidencing such share will bear the Restricted Stock Legend if the
Certificate evidencing such old share(s) bore the Restricted Stock Legend at the
time of such exchange or substitution, or on the related Conversion Date with
respect to such conversion, as applicable; provided, however, that the
Certificate evidencing such share need not bear the Restricted Stock Legend if
such share does not constitute a Transfer-Restricted Security immediately after
such exchange or substitution, or as of such Conversion Date, as applicable.

(ii)    Other Legends. The Certificate evidencing any Convertible Preferred
Stock may bear any other legend or text, not inconsistent with this Certificate
of Designations, as may be required by applicable law, by the rules of any
applicable depositary for the Convertible Preferred Stock or by any securities
exchange or automated quotation system on which such Convertible Preferred Stock
is traded or quoted or as may be otherwise reasonably determined by the Company
to be appropriate.

(iii)    Acknowledgement and Agreement by the Holders. A Holder’s acceptance of
any Convertible Preferred Stock evidencing by a Certificate bearing any legend
required by this Section 3(g) will constitute such Holder’s acknowledgement of,
and agreement to comply with, the restrictions set forth in such legend.

(iv)    Legends on Conversion Shares.

(1)    Each Conversion Share will bear a legend substantially to the same effect
as the Restricted Stock Legend if the Convertible Preferred Stock upon the
conversion of which such Conversion Share was issued was (or would have been had
it not been converted) a Transfer-Restricted Security at the time such
Conversion Share was issued; provided, however, that such Conversion Share need
not bear such a legend if the Company determines, in its reasonable discretion,
that such Conversion Share need not bear such a legend.

(2)    Notwithstanding anything to the contrary in Section 3(g)(iv)(1), a
Conversion Share need not bear a legend pursuant to Section 3(g)(iv)(1) if such
Conversion Share is issued in an uncertificated form that does not permit
affixing legends thereto, provided the Company takes measures (including the
assignment thereto of a “restricted” CUSIP number) that it reasonably deems
appropriate to enforce the transfer restrictions referred to in such legend.

 

- 16 -



--------------------------------------------------------------------------------

(h)    Transfers and Exchanges; Transfer Taxes; Certain Transfer Restrictions.

(i)    Provisions Applicable to All Transfers and Exchanges.

(1)    Generally. Subject to this Section 3(h), Convertible Preferred Stock
evidenced by any Certificate may be transferred or exchanged from time to time
and the Company will cause the Registrar to record each such transfer or
exchange in the Register.

(2)    No Services Charge; Transfer Taxes. The Company and the Share Agents will
not impose any service charge on any Holder for any transfer, exchange or
conversion of any Convertible Preferred Stock, but the Company, the Transfer
Agent, the Registrar and the Conversion Agent may require payment of a sum
sufficient to cover any transfer tax or similar governmental charge that may be
imposed in connection with any transfer, exchange or conversion of Convertible
Preferred Stock, other than exchanges pursuant to Section 3(i) or Section 3(q)
not involving any transfer (and; provided, that (A) any such taxes or charges
incurred in connection with the original issuance of the Convertible Preferred
Stock shall be paid and borne by the Company; and (B) any such taxes or charges
incurred in connection with a conversion of the Convertible Preferred Stock
pursuant to Section 10 shall be paid and borne as provided in Section 11(c)).

(3)    No Transfers or Exchanges of Fractional Shares. Notwithstanding anything
to the contrary in this Certificate of Designations, all transfers or exchanges
of Convertible Preferred Stock must be in an amount representing a whole number
of shares of Convertible Preferred Stock, and no fractional share of Convertible
Preferred Stock may be transferred or exchanged.

(4)    Legends. Each Certificate evidencing any share of Convertible Preferred
Stock that is issued upon transfer of, or in exchange for, another share of
Convertible Preferred Stock will bear each legend, if any, required by
Section 3(g).

(5)    Settlement of Transfers and Exchanges. Upon satisfaction of the
requirements of this Certificate of Designations to effect a transfer or
exchange of any Convertible Preferred Stock, the Company will cause such
transfer or exchange to be effected as soon as reasonably practicable but in no
event later than the second (2nd) Business Day after the date of such
satisfaction.

(6)    Exchanges to Remove Transfer Restrictions. For the avoidance of doubt,
and subject to the terms of this Certificate of Designations, as used in this
Section 3(h), an “exchange” of a Certificate includes an exchange effected for
the sole purpose of removing any Restricted Stock Legend affixed to such
Certificate.

(ii)    Transfers and Exchanges of Convertible Preferred Stock.

(1)    Subject to this Section 3(h), a Holder of any Convertible Preferred Stock
evidenced by a Certificate may (x) transfer any whole number of shares of such
Convertible Preferred Stock to one or more other Person(s); and (y) exchange any
whole number of shares of such Convertible Preferred Stock for an equal

 

- 17 -



--------------------------------------------------------------------------------

number of shares of Convertible Preferred Stock evidenced by one or more other
Certificates; provided, however, that, to effect any such transfer or exchange,
such Holder must, if such Certificate is a Physical Certificate, surrender such
Physical Certificate to the office of the Transfer Agent or the Registrar,
together with any endorsements or transfer instruments reasonably required by
the Company, the Transfer Agent or the Registrar.

(2)    Upon the satisfaction of the requirements of this Certificate of
Designations to effect a transfer or exchange of any whole number of shares of a
Holder’s Convertible Preferred Stock evidenced by a Certificate (such
Certificate being referred to as the “old Certificate” for purposes of this
Section 3(h)(ii)(2)):

(A)    such old Certificate will be promptly cancelled pursuant to Section 3(m);

(B)    if fewer than all of the shares of Convertible Preferred Stock evidenced
by such old Certificate are to be so transferred or exchanged, then the Company
will issue, execute and deliver, and cause the Transfer Agent to countersign, in
each case, in accordance with Section 3(d), one or more Certificates that
(x) each evidence a whole number of shares of Convertible Preferred Stock and,
in the aggregate, evidence a total number of shares of Convertible Preferred
Stock equal to the number of shares of Convertible Preferred Stock evidenced by
such old Certificate not to be so transferred or exchanged; (y) are registered
in the name of such Holder; and (z) bear each legend, if any, required by
Section 3(g);

(C)    in the case of a transfer to a transferee, the Company will issue,
execute and deliver, and cause the Transfer Agent to countersign, in each case,
in accordance with Section 3(d), one or more Certificates that (x) each evidence
a whole number of shares of Convertible Preferred Stock and, in the aggregate,
evidence a total number of shares of Convertible Preferred Stock equal to the
number of shares of Convertible Preferred Stock to be so transferred; (y) are
registered in the name of such transferee; and (z) bear each legend, if any,
required by Section 3(g); and

(D)    in the case of an exchange, the Company will issue, execute and deliver,
and cause the Transfer Agent to countersign, in each case, in accordance with
Section 3(d), one or more Certificates that (x) each evidence a whole number of
shares of Convertible Preferred Stock and, in the aggregate, evidence a total
number of shares of Convertible Preferred Stock equal to the number of shares of
Convertible Preferred Stock to be so exchanged; (y) are registered in the name
of the Person to whom such old Certificate was registered; and (z) bear each
legend, if any, required by Section 3(g).

 

- 18 -



--------------------------------------------------------------------------------

(iii)    Transfers of Shares Subject to Redemption, Repurchase or Conversion.
Notwithstanding anything to the contrary in this Certificate of Designations,
the Company, the Transfer Agent and the Registrar will not be required to
register the transfer of or exchange any share of Convertible Preferred Stock
that has been called for Redemption, subject to a Repurchase upon Fundamental
Change or surrendered for conversion.

(i)    Exchange and Cancellation of Convertible Preferred Stock to Be Converted
or to Be Repurchased Pursuant to a Repurchase Upon Fundamental Change or a
Redemption.

(i)    Partial Conversions of Physical Certificates and Partial Repurchases of
Physical Certificates Pursuant to a Repurchase Upon Fundamental Change or a
Redemption. If fewer than all of the shares of Convertible Preferred Stock
evidenced by a Physical Certificate (such Physical Certificate being referred to
as the “old Physical Certificate” for purposes of this Section 3(i)(i)) are to
be converted pursuant to Section 10 or repurchased pursuant to a Repurchase Upon
Fundamental Change or a Redemption, then, as soon as reasonably practicable
after such Physical Certificate is surrendered for such conversion or
repurchase, as applicable, the Company will cause such Physical Certificate to
be exchanged, pursuant and subject to Section 3(h), for (1) one or more Physical
Certificates that each evidence a whole number of shares of Convertible
Preferred Stock and, in the aggregate, evidence a total number of shares of
Convertible Preferred Stock equal to the number of shares of Convertible
Preferred Stock evidenced by such old Physical Certificate that are not to be so
converted or repurchased, as applicable, and deliver such Physical
Certificate(s) to such Holder; and (2) a Physical Certificate evidencing a whole
number of shares of Convertible Preferred Stock equal to the number of shares of
Convertible Preferred Stock evidenced by such old Physical Certificate that are
to be so converted or repurchased, as applicable, which Physical Certificate
will be converted or repurchased, as applicable, pursuant to the terms of this
Certificate of Designations; provided, however, that the Physical Certificate
referred to in this clause (2) need not be issued at any time after which such
shares subject to such conversion or repurchase, as applicable, are deemed to
cease to be outstanding pursuant to Section 3(o).

(ii)    Cancellation of Convertible Preferred Stock that Is Converted and
Convertible Preferred Stock that Is Repurchased Pursuant to a Repurchase Upon
Fundamental Change or a Redemption. If shares of Convertible Preferred Stock
evidenced by a Certificate (or any portion thereof that has not theretofore been
exchanged pursuant to Section 3(i)(i)) (such Certificate being referred to as
the “old Certificate” for purposes of this Section 3(i)(ii)) are to be converted
pursuant to Section 10 or repurchased pursuant to a Repurchase Upon Fundamental
Change or a Redemption, then, promptly after the later of the time such
Convertible Preferred Stock is deemed to cease to be outstanding pursuant to
Section 3(o) and the time such old Certificate is surrendered for such
conversion or repurchase, as applicable, (1) such old Certificate will be
cancelled pursuant to Section 3(m); and (2) in the case of a partial conversion
or repurchase, the Company will issue, execute and deliver to such Holder, and
cause the Transfer Agent to countersign, in each case, in accordance with
Section 3(d), one or more Certificates that (x) each evidence a whole number of
shares of Convertible Preferred Stock and, in the aggregate, evidence a total
number of shares of Convertible Preferred Stock equal to the number of shares of
Convertible Preferred Stock evidenced by such old Certificate that are not to be
so converted or repurchased, as applicable; (y) are registered in the name of
such Holder; and (z) bear each legend, if any, required by Section 3(g).

 

- 19 -



--------------------------------------------------------------------------------

(j)    Status of Retired or Treasury Shares. Upon any share of Convertible
Preferred Stock ceasing to be outstanding, such share will be deemed,
automatically and without any further action of the Board of Directors, to be
retired and to resume the status of an authorized and unissued share of
preferred stock of the Company, and such share cannot thereafter be reissued as
Convertible Preferred Stock.

(k)    Replacement Certificates. If a Holder of any Convertible Preferred Stock
claims that the Certificate(s) evidencing such Convertible Preferred Stock have
been mutilated, lost, destroyed or wrongfully taken, then the Company will
issue, execute and deliver, and cause the Transfer Agent to countersign, in each
case, in accordance with Section 3(c), a replacement Certificate evidencing such
Convertible Preferred Stock upon surrender to the Company or the Transfer Agent
of such mutilated Certificate, or upon delivery to the Company or the Transfer
Agent of evidence of such loss, destruction or wrongful taking reasonably
satisfactory to the Transfer Agent and the Company. In the case of a lost,
destroyed or wrongfully taken Certificate evidencing Convertible Preferred
Stock, the Company and the Transfer Agent may require the Holder thereof to
provide such security or indemnity that is reasonably satisfactory to the
Company and the Transfer Agent to protect the Company and the Transfer Agent
from any loss that any of them may suffer if such Certificate is replaced. Every
replacement Certificate evidencing Convertible Preferred Stock issued pursuant
to this Section 3(j) will, upon such replacement, be deemed to be evidence of
outstanding Convertible Preferred Stock, entitled to all of the benefits of this
Certificate of Designations equally and ratably with all other Convertible
Preferred Stock then outstanding.

(l)    Registered Holders. Only the Holder of any share of Convertible Preferred
Stock will have rights under this Certificate of Designations as the owner of
such share of Convertible Preferred Stock.

(m)    Cancellation. The Company may at any time deliver Certificates evidencing
Convertible Preferred Stock, if any, to the Transfer Agent for cancellation. The
Registrar, the Paying Agent and the Conversion Agent will forward to the
Transfer Agent each share of Convertible Preferred Stock duly surrendered to
them for transfer, exchange, payment or conversion. The Company will cause the
Transfer Agent to promptly cancel all Certificates evidencing shares of
Convertible Preferred Stock so surrendered to it in accordance with its
customary procedures.

(n)    Shares Held by the Company or its Subsidiaries. Without limiting the
generality of Section 3(j) and Section 3(o), in determining whether the Holders
of the required number of outstanding shares of Convertible Preferred Stock have
concurred in any direction, waiver or consent, shares of Convertible Preferred
Stock owned by the Company or any of its Subsidiaries will be deemed not to be
outstanding.

(o)    Outstanding Shares.

(i)    Generally. The shares of Convertible Preferred Stock that are outstanding
at any time will be deemed to be those shares indicated as outstanding in the
Register (absent manifest error), excluding those shares of Convertible
Preferred Stock that have

 

- 20 -



--------------------------------------------------------------------------------

theretofore been (1) cancelled by the Transfer Agent or delivered to the
Transfer Agent for cancellation in accordance with Section 3(m); (2) paid in
full upon their conversion or upon their repurchase pursuant to a Repurchase
Upon Fundamental Change or a Redemption in accordance with this Certificate of
Designations; or (3) deemed to cease to be outstanding to the extent provided
in, and subject to, clause (ii), (iii), (iv) or (v) of this Section 3(o).

(ii)    Replaced Shares. If any Certificate evidencing any share of Convertible
Preferred Stock is replaced pursuant to Section 3(k), then such share will cease
to be outstanding at the time of such replacement, unless the Transfer Agent and
the Company receive proof reasonably satisfactory to them that such share is
held by a “bona fide purchaser” under applicable law.

(iii)    Shares to Be Repurchased Pursuant to a Redemption. If, on a Redemption
Date, the Paying Agent holds consideration in kind and amount that is sufficient
to pay the aggregate Redemption Price due on such date, then (unless there
occurs a default in the payment of the Redemption Price) (1) the Convertible
Preferred Stock to be redeemed on such date will be deemed, as of such date, to
cease to be outstanding (without limiting the Company’s obligations pursuant to
Section 5(d)); and (2) the rights of the Holders of such Convertible Preferred
Stock, as such, will terminate with respect to such Convertible Preferred Stock,
other than the right to receive the Redemption Price as provided in Section 7
(and, if applicable, declared Dividends as provided in Section 5(d)).

(iv)    Shares to Be Repurchased Pursuant to a Repurchase Upon Fundamental
Change. If, on a Fundamental Change Repurchase Date, the Paying Agent holds
consideration in kind and amount that is sufficient to pay the aggregate
Fundamental Change Repurchase Price due on such date, then (unless there occurs
a default in the payment of the Fundamental Change Repurchase Price) (1) the
Convertible Preferred Stock to be repurchased on such date will be deemed, as of
such date, to cease to be outstanding (without limiting the Company’s
obligations pursuant to Section 5(d)); and (2) the rights of the Holders of such
Convertible Preferred Stock, as such, will terminate with respect to such
Convertible Preferred Stock, other than the right to receive the Fundamental
Change Repurchase Price as provided in Section 8 (and, if applicable, declared
Dividends as provided in Section 5(d)).

(v)    Shares to Be Converted. If any Convertible Preferred Stock is to be
converted, then, at the Close of Business on the Conversion Date for such
conversion (unless there occurs a default in the delivery of the Conversion
Consideration due pursuant to Section 10 upon such conversion): (1) such
Convertible Preferred Stock will be deemed to cease to be outstanding (without
limiting the Company’s obligations pursuant to Section 5(d)); and (2) the rights
of the Holders of such Convertible Preferred Stock, as such, will terminate with
respect to such Convertible Preferred Stock, other than the right to receive
such Conversion Consideration as provided in Section 10 (and, if applicable,
declared Dividends as provided in Section 5(d)).

 

- 21 -



--------------------------------------------------------------------------------

(p)    Repurchases by the Company and its Subsidiaries. Without limiting the
generality of Section 3(m) and the next sentence, the Company and its
Subsidiaries may, from time to time, repurchase Convertible Preferred Stock in
open market purchases or in negotiated transactions without delivering prior
notice to Holders. The Company will promptly deliver to the Transfer Agent for
cancellation all Convertible Preferred Stock that the Company or any of its
Subsidiaries have purchased or otherwise acquired.

(q)    Notations and Exchanges. Without limiting any rights of Holders pursuant
to Section 9, if any amendment, supplement or waiver to the Certificate of
Incorporation (including this Certificate of Designations) changes the terms of
any Convertible Preferred Stock, then the Company may, in its discretion,
require the Holder of the Certificate evidencing such Convertible Preferred
Stock to deliver such Certificate to the Transfer Agent so that the Transfer
Agent may place an appropriate notation prepared by the Company on such
Certificate and return such Certificate to such Holder. Alternatively, at its
discretion, the Company may, in exchange for such Convertible Preferred Stock,
issue, execute and deliver, and cause the Transfer Agent to countersign, in each
case, in accordance with Section 3(c), a new Certificate evidencing such
Convertible Preferred Stock that reflects the changed terms. The failure to make
any appropriate notation or issue a new Certificate evidencing any Convertible
Preferred Stock pursuant to this Section 3(q) will not impair or affect the
validity of such amendment, supplement or waiver.

Section 4.    RANKING. The Convertible Preferred Stock will rank (a) senior to
(i) Dividend Junior Stock with respect to the payment of dividends; and
(ii) Liquidation Junior Stock with respect to the distribution of assets upon
the Company’s liquidation, dissolution or winding up; (b) equally with
(i) Dividend Parity Stock with respect to the payment of dividends; and
(ii) Liquidation Parity Stock with respect to the distribution of assets upon
the Company’s liquidation, dissolution or winding up; and (c) junior to
(i) Dividend Senior Stock with respect to the payment of dividends; and
(ii) Liquidation Senior Stock with respect to the distribution of assets upon
the Company’s liquidation, dissolution or winding up.

Section 5.    DIVIDENDS.

(a)    Regular Dividends.

(i)    Accumulation and Payment of Regular Dividends. The Convertible Preferred
Stock will accumulate cumulative dividends at a rate per annum equal to the
Regular Dividend Rate on the Liquidation Preference plus any accrued and unpaid
dividends in respect of the Convertible Preferred Stock, whether or not declared
(and including, for the avoidance of doubt, any previously accrued and unpaid
dividends in respect of the Convertible Preferred Stock which have been added to
the Liquidation Preference pursuant to Section 5(b)(i)) thereof (calculated in
accordance with Section 5(a)(ii)), regardless of whether or not declared or
funds are legally available for their payment (such dividends that accumulate on
the Convertible Preferred Stock pursuant to this sentence, “Regular Dividends”).
Subject to the other provisions of this Section 5 (including, for the avoidance
of doubt, Section 5(b)(i)), such Regular Dividends will be payable when, as and
if declared by the Board of Directors, quarterly in arrears on each Regular
Dividend Payment Date, to the Holders as of the Close of Business on the
immediately preceding Regular Dividend Record Date. Regular Dividends on the
Convertible Preferred Stock will accumulate daily from, and including, the last
date on

 

- 22 -



--------------------------------------------------------------------------------

which Regular Dividends have been paid (or, if no Regular Dividends have been
paid, from, and including, the Initial Issue Date) to, but excluding, the next
Regular Dividend Payment Date.

(ii)    Computation of Accumulated Regular Dividends. Accumulated Regular
Dividends will be computed on the basis of a 360-day year comprised of twelve
30-day months. Regular Dividends on each share of Convertible Preferred Stock
will accrue on the Liquidation Preference (plus any accrued and unpaid dividends
in respect of the Convertible Preferred Stock, whether or not declared (and
including, for the avoidance of doubt, any previously accrued and unpaid
dividends in respect of the Convertible Preferred Stock which have been added to
the Liquidation Preference pursuant to Section 5(b)(i)) of such share as of
immediately before the Close of Business on the preceding Regular Dividend
Payment Date (or, if there is no preceding Regular Dividend Payment Date, on the
Initial Issue Date of such share).

(b)    Calculation of Regular Dividends.

(i)    Generally. With respect to any Regular Dividend Payment Date on or prior
to the three (3) year anniversary of the Initial Issue Date, dividends shall not
be permitted to be paid in cash, and instead the dollar amount (expressed as an
amount per share of Convertible Preferred Stock) of each Regular Dividend on the
Convertible Preferred Stock (whether or not declared) that has accumulated on
the Convertible Preferred Stock in respect of the Regular Dividend Period ending
on, but excluding, a Regular Dividend Payment Date, will be added, effective
immediately before the Close of Business on the related Regular Dividend Payment
Date, to the Liquidation Preference of each share of Convertible Preferred Stock
outstanding as of such time. Such addition will occur automatically, without the
need for any action on the part of the Company or any other Person. With respect
to any Regular Dividend Payment Date after the three (3) year anniversary of the
Initial Issue Date, Regular Dividends shall only be payable in cash, out of
funds legally available therefor, and only when and if declared by the Board of
Directors; provided that, for the avoidance of doubt, the Board of Directors may
elect not to declare such Regular Dividends in which case such amounts shall
continue to accrue and the Board of Directors may later declare and pay any
previously accrued but undeclared dividends that accrue following the three
(3) year anniversary of the Initial Issue Date in cash, out of funds legally
available therefor, at any time thereafter.

(ii)    Construction. Any Regular Dividends added to the Liquidation Preference
of any share of Convertible Preferred Stock pursuant to Section 5(b)(i) will be
deemed to be “declared” and “paid” on such share of Convertible Preferred Stock
for all purposes of this Certificate of Designations.

(c)    Participating Dividends.

(i)    Generally. Subject to Section 5(c)(ii), no dividend or other distribution
on the Common Stock (whether in cash, securities (including rights or options)
or other property, or any combination of the foregoing) will be declared or paid
on the Common Stock unless, at the time of such declaration and payment, an
equivalent dividend or

 

- 23 -



--------------------------------------------------------------------------------

distribution is declared and paid, respectively, on the Convertible Preferred
Stock (such a dividend or distribution on the Convertible Preferred Stock, a
“Participating Dividend,” and such corresponding dividend or distribution on the
Common Stock, the “Common Stock Participating Dividend”), such that (1) the
Record Date and the payment date for such Participating Dividend occur on the
same dates as the Record Date and payment date, respectively, for such Common
Stock Participating Dividend; and (2) the kind and amount of consideration
payable per share of Convertible Preferred Stock in such Participating Dividend
is the same kind and amount of consideration that would be payable in the Common
Stock Participating Dividend in respect of a number of shares of Common Stock
equal to the number of shares of Common Stock that would be issuable (determined
in accordance with Section 10 but without regard to Section 10(h)) in respect of
one (1) share of Convertible Preferred Stock that is converted with a Conversion
Date occurring on such Record Date (subject to the same arrangements, if any, in
such Common Stock Participating Dividend not to issue or deliver a fractional
portion of any security or other property, but with such arrangement applying
separately to each Holder and computed based on the total number of shares of
Convertible Preferred Stock held by such Holder on such Record Date).

(ii)    Stockholder Rights Plans, Common Stock Change Events and Stock Splits,
Dividends and Combinations. Section 5(c)(i) will not apply to, and no
Participating Dividend will be required to be declared or paid in respect of,
(1) a Common Stock Change Event, as to which
Section 10(i) will apply; (2) an event for which an adjustment to the Conversion
Price is required pursuant to Section 10(f)(i), as to which the applicable
provision of Section 10(f)(i) will apply (provided, however, that the Holders
may elect, by written action of the Majority Holders delivered to the Company
prior to the relevant Record Date, to receive a Participating Dividend in lieu
of an adjustment to the Conversion Price pursuant to Section 10(f)(i)(2) through
(4)); (3) a Distribution Transaction where the Majority Holders elect to engage
in a Spin-Off Exchange Offer, and such Spin-Off Exchange Offer is completed
pursuant to Section 10(f)(iv), and (4) rights issued pursuant to a stockholder
rights plan.

(d)    Treatment of Dividends Upon Redemption, Repurchase Upon Fundamental
Change or Conversion. If the Redemption Date, Fundamental Change Repurchase Date
or Conversion Date of any share of Convertible Preferred Stock is after a Record
Date for a declared Dividend on the Convertible Preferred Stock and on or before
the next Dividend Payment Date, then the Holder of such share at the Close of
Business on such Record Date will be entitled, notwithstanding the related
Redemption, Repurchase Upon Fundamental Change or conversion, as applicable, to
receive, on or, at the Company’s election, before such Dividend Payment Date,
such declared Dividend on such share.

Section 6.    RIGHTS UPON LIQUIDATION, DISSOLUTION OR WINDING UP.

(a)    Generally. If the Company liquidates, dissolves or winds up, whether
voluntarily or involuntarily (any such event, a “Liquidation Event”), then,
subject to the rights of any of the Company’s creditors or holders of any
outstanding Liquidation Senior Stock, each share of Convertible Preferred Stock
will entitle the Holder thereof to receive payment for the greater of the
amounts set forth in clause (i) and (ii) below out of the Company’s assets or
funds legally

 

- 24 -



--------------------------------------------------------------------------------

available for distribution to the Company’s stockholders, before any such assets
or funds are distributed to, or set aside for the benefit of, any Liquidation
Junior Stock:

(i)    the product of (x) the Initial Liquidation Preference multiplied by
(y) the Liquidation Multiple, plus any accrued and unpaid dividends in respect
of the Convertible Preferred Stock, whether or not declared (and including, for
the avoidance of doubt, any previously accrued and unpaid dividends in respect
of the Convertible Preferred Stock which have been added to the Liquidation
Preference pursuant to Section 5(b)(i), on such shares of Convertible Preferred
Stock to, but excluding, the date of such payment); and

(ii)    the amount such Holder would have received in respect of the number of
shares of Common Stock that would be issuable upon conversion of such share of
Convertible Preferred Stock in connection with an Optional Conversion assuming
the Conversion Date of such conversion occurs on the date of such payment.

Upon payment of such amount in full on the outstanding Convertible Preferred
Stock, Holders of the Convertible Preferred Stock will have no rights to the
Company’s remaining assets or funds, if any. If such assets or funds are
insufficient to fully pay such amount on all outstanding shares of Convertible
Preferred Stock and the corresponding amounts payable in respect of all
outstanding shares of Liquidation Parity Stock, if any, then, subject to the
rights of any of the Company’s creditors or holders of any outstanding
Liquidation Senior Stock, such assets or funds will be distributed ratably on
the outstanding shares of Convertible Preferred Stock and Liquidation Parity
Stock in proportion to the full respective distributions to which such shares
would otherwise be entitled.

(b)    Certain Business Combination Transactions Deemed Not to Be a Liquidation.
For purposes of Section 6(a), the Company’s consolidation or combination with,
or merger with or into, or the sale, lease or other transfer of all or
substantially all of the Company’s assets (other than a sale, lease or other
transfer in connection with the Company’s liquidation, dissolution or winding
up) to, another Person will not, in itself, constitute the Company’s
liquidation, dissolution or winding up, even if, in connection therewith, the
Convertible Preferred Stock is converted into, or is exchanged for, or
represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing.

Section 7.    REDEMPTION AT THE OPTION OF THE HOLDER.

(a)    Right to Redeem On or After the Seven Year Anniversary. Subject to the
terms of this Section 7, each Holder has the right, at its election, to require
the Company to repurchase, by irrevocable, written notice to the Company, all or
any portion of such Holder’s shares of the Convertible Preferred Stock, at any
time, on a Redemption Date on or after the seven (7) year anniversary of the
Initial Issue Date, out of funds legally available therefor, for a cash purchase
price equal to the Redemption Price (each such redemption, a “Redemption”).

(b)    Redemption Date. The Redemption Date for any Redemption will be a
Business Day of such Holder’s choosing that is no more than twenty (20), nor
less than ten (10), calendar days after the Redemption Notice Date for such
Redemption.

 

- 25 -



--------------------------------------------------------------------------------

(c)    Redemption Price. The Redemption Price for any share of Convertible
Preferred Stock to be repurchased pursuant to a Redemption is an amount in cash
equal to the Liquidation Preference (plus any accrued and unpaid dividends in
respect of the Convertible Preferred Stock, whether or not declared (and
including, for the avoidance of doubt, any previously accrued and unpaid
dividends in respect of the Convertible Preferred Stock which have been added to
the Liquidation Preference pursuant to Section 5(b)(i))) of such share at the
Close of Business on the Redemption Date for such Redemption.

(d)    Redemption Notice. To require the Company to redeem any share of
Convertible Preferred Stock, such Holder must send the Company a notice of such
Redemption (a “Redemption Notice”), which Redemption Notice must state:

(i)    that such share has been called for Redemption;

(ii)    the number of such shares subject to Redemption; and

(iii)    the Redemption Date for such Redemption.

(e)    Payment of the Redemption Price. The Company will cause the Redemption
Price for each share of Convertible Preferred Stock subject to Redemption to be
paid to the Holder thereof on or before the applicable Redemption Date.

Section 8.    RIGHT OF HOLDERS TO REQUIRE THE COMPANY TO REPURCHASE CONVERTIBLE
PREFERRED STOCK UPON A FUNDAMENTAL CHANGE.

(a)    Fundamental Change Repurchase Right. Subject to the other terms of this
Section 8, if a Fundamental Change occurs, then each Holder may, at its
election, either (i) effective as of immediately prior to the Fundamental
Change, convert all or a portion of its shares of Convertible Preferred Stock
pursuant to Section 10 at the then-current Conversion Price or (ii) require the
Company to repurchase (the “Fundamental Change Repurchase Right”) all, or any
whole number of shares that is less than all, of such Holder’s Convertible
Preferred Stock that have not been converted pursuant to clause (i) on the
Fundamental Change Repurchase Date for such Fundamental Change, out of funds
legally available therefor, for a cash purchase price equal to the Fundamental
Change Repurchase Price.

(b)    Funds Legally Available for Payment of Fundamental Change Repurchase
Price; Covenant Not to Take Certain Actions. If the Company does not have
sufficient funds legally available to pay the Fundamental Change Repurchase
Price of all shares of Convertible Preferred Stock that are to be repurchased
pursuant to a Repurchase Upon Fundamental Change, then the Company shall (1) pay
the maximum amount of such Fundamental Change Repurchase Price that can be paid
out of funds legally available for payment, which payment will be made pro rata
to each Holder based on the total number of shares of Convertible Preferred
Stock of such Holder that were otherwise to be repurchased pursuant to such
Repurchase Upon Fundamental Change; and (2) purchase any shares of Convertible
Preferred Stock not purchased because of the foregoing limitations at the
applicable Fundamental Change Repurchase Price as soon as practicable after the
Company is able to make such purchase out of assets legally available for the
purchase of such shares of Convertible Preferred Stock. The inability of the
Company (or its successor) to make a

 

- 26 -



--------------------------------------------------------------------------------

purchase payment for any reason shall not relieve the Company (or its successor)
from its obligation to effect any required purchase when, as and if permitted by
applicable law. If the Company fails to pay the Fundamental Change Repurchase
Price in full when due in accordance with this Section 8 in respect of some or
all of the shares or Convertible Preferred Stock to be repurchased pursuant to
the Fundamental Change Repurchase Right, the Company will pay Dividends on such
shares not repurchased at a Regular Dividend Rate of six and one half percent
(6.5%) per annum until such shares are repurchased, payable quarterly in
arrears, out of funds legally available, on each Dividend Payment Date, for the
period from and including the first Dividend Payment Date (or the Initial Issue
Date, as applicable) upon which the Company fails to pay the Fundamental Change
Repurchase Price in full when due in accordance with this Section 8 through but
not including the latest of the day upon which the Company pays the Fundamental
Change Repurchase Price in full in accordance with this Section 8.
Notwithstanding the foregoing, in the event a Holder exercises a Fundamental
Change Repurchase Right pursuant to this Section 8 at a time when the Company is
restricted or prohibited (contractually or otherwise) from repurchasing some or
all of the Convertible Preferred Stock subject to the Fundamental Change
Repurchase Right, the Company will use its commercially reasonable efforts to
obtain the requisite consents to remove or obtain an exception or waiver to such
restrictions or prohibition. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to comply with its
obligations under this Section 8. The Company will not voluntarily take any
action, or voluntarily engage in any transaction, that would result in a
Fundamental Change unless the Company in good faith believes that it will have
sufficient funds legally available to fully pay the maximum aggregate
Fundamental Change Repurchase Price that would be payable in respect of such
Fundamental Change on all shares of Convertible Preferred Stock then
outstanding.

(c)    Fundamental Change Repurchase Date. The Fundamental Change Repurchase
Date for any Fundamental Change will be a Business Day of the Company’s choosing
that is no more than thirty (30), nor less than twenty (20), Business Days after
the date the Company sends the related Final Fundamental Change Notice pursuant
to Section 8(f).

(d)    Fundamental Change Repurchase Price. The Fundamental Change Repurchase
Price for any share of Convertible Preferred Stock to be repurchased upon a
Repurchase Upon Fundamental Change following a Fundamental Change is an amount
in cash equal to the greater of (i) the product of (x) the Liquidation
Preference of such share multiplied by (y) the Liquidation Multiple, plus any
accrued and unpaid dividends in respect of the Convertible Preferred Stock,
whether or not declared (and including, for the avoidance of doubt, any
previously accrued and unpaid dividends in respect of the Convertible Preferred
Stock which have been added to the Liquidation Preference pursuant to
Section 5(b)(i)) of such share at the Close of Business on the Fundamental
Change Repurchase Date for such Fundamental Change (including any accumulated
and unpaid Regular Dividends, whether or not declared, on such share to, but
excluding, such Fundamental Change Repurchase Date) and (ii) the amount that
such Holders would have received had such Holders, immediately prior to such
Fundamental Change, converted such shares of Convertible Preferred Stock into
Common Stock pursuant to Section 10(a), without regard to any of the limitations
on convertibility contained in Section 10(h).

 

- 27 -



--------------------------------------------------------------------------------

(e)    Initial Fundamental Change Notice. On or before the twentieth (20th)
Business Day prior to the date on which the Company anticipates consummating a
Fundamental Change (or, if later, promptly after the Company discovers that a
Fundamental Change may occur), a written notice shall be sent by or on behalf of
the Company to the Holders as they appear in the records of the Company, which
notice shall contain the date on which the Fundamental Change is anticipated to
be effected (or, if applicable, the date on which a Schedule TO or other
schedule, form or report disclosing a Fundamental Change was filed) (the
“Initial Fundamental Change Notice”). No later than ten (10) Business Days prior
to the date on which the Company anticipates consummating the Fundamental Change
as set forth in the Initial Fundamental Change Notice (or, if the Fundamental
Change has already occurred as provided in the Initial Fundamental Change
Notice, promptly, but no later than the tenth (10th) Business Day following
receipt thereof), any Holder that desires to exercise its rights pursuant to
Section 8(a) shall notify the Company in writing thereof and shall specify
(x) whether such Holder is electing to exercise its rights pursuant to clause
(i) or (ii) of Section 8(a) and (y) the number of shares of Convertible
Preferred Stock subject thereto.

(f)    Final Fundamental Change Notice. If a Holder elects to exercise its
Fundamental Change Repurchase Right pursuant to Section 8(a)(ii), on or before
the second (2nd) Business Day after the effective date of a Fundamental Change,
the Company will send to each Holder a notice of such Fundamental Change (a
“Final Fundamental Change Notice”). Such Final Fundamental Change Notice must
state:

(i)    briefly, the events causing such Fundamental Change;

(ii)    the effective date of such Fundamental Change;

(iii)    the procedures that a Holder must follow to require the Company to
repurchase its Convertible Preferred Stock pursuant to this Section 8, including
the deadline for exercising the Fundamental Change Repurchase Right and the
procedures for submitting and withdrawing a Fundamental Change Repurchase
Notice;

(iv)    the Fundamental Change Repurchase Date for such Fundamental Change;

(v)    the Fundamental Change Repurchase Price per share of Convertible
Preferred Stock, including reasonable detail of the calculation thereof;

(vi)    if the Fundamental Change Repurchase Date is after a Record Date for a
declared Dividend on the Convertible Preferred Stock and on or before the next
Dividend Payment Date, that such Dividend will be paid in accordance with
Section 5(d);

(vii)    the name and address of the Transfer Agent and the Conversion Agent;

(viii)    the Conversion Price in effect on the date of such Final Fundamental
Change Notice and a description and quantification of any adjustments to the
Conversion Price that may result from such Fundamental Change;

(ix)    that Convertible Preferred Stock may be converted pursuant to Section 10
at any time before the Close of Business on the Business Day immediately before
the

 

- 28 -



--------------------------------------------------------------------------------

related Fundamental Change Repurchase Date (or, if the Company fails to pay the
Fundamental Change Repurchase Price due on such Fundamental Change Repurchase
Date in full, at any time until such time as the Company pays such Fundamental
Change Repurchase Price in full);

(x)    that shares of Convertible Preferred Stock for which a Fundamental Change
Repurchase Notice has been duly tendered and not duly withdrawn must be
delivered to the Paying Agent for the Holder thereof to be entitled to receive
the Fundamental Change Repurchase Price; and

(xi)    that shares of Convertible Preferred Stock that are subject to a
Fundamental Change Repurchase Notice that has been duly tendered may be
converted only if such Fundamental Change Repurchase Notice is withdrawn in
accordance with this Certificate of Designations.

(g)    Procedures to Exercise the Fundamental Change Repurchase Right.

(i)    Delivery of Fundamental Change Repurchase Notice and Shares of
Convertible Preferred Stock to Be Repurchased. To exercise its Fundamental
Change Repurchase Right for any share(s) of Convertible Preferred Stock
following a Fundamental Change, the Holder thereof must deliver to the Paying
Agent:

(1)    before the Close of Business on the Business Day immediately before the
related Fundamental Change Repurchase Date (or such later time as may be
required by law), a duly completed, written Fundamental Change Repurchase Notice
with respect to such
share(s); and

(2)    such share(s), duly endorsed for transfer (to the extent such share(s)
are evidenced by one or more Physical Certificates).

(ii)    Contents of Fundamental Change Repurchase Notices. Each Fundamental
Change Repurchase Notice with respect to any share(s) of Convertible Preferred
Stock must state:

(1)    if such share(s) are evidenced by one or more Physical Certificates, the
certificate number(s) of such Physical Certificate(s);

(2)    the number of shares of Convertible Preferred Stock to be repurchased,
which must be a whole number; and

(3)    that such Holder is exercising its Fundamental Change Repurchase Right
with respect to such share(s).

(iii)    Withdrawal of Fundamental Change Repurchase Notice. A Holder that has
delivered a Fundamental Change Repurchase Notice with respect to any share(s) of
Convertible Preferred Stock may withdraw such Fundamental Change Repurchase
Notice by delivering a written notice of withdrawal to the Paying Agent at any
time before the Close of Business on the Business Day immediately before the
related Fundamental

 

- 29 -



--------------------------------------------------------------------------------

Change Repurchase Date. Such withdrawal notice must state:

(1)    if such share(s) are evidenced by one or more Physical Certificates, the
certificate number(s) of such Physical Certificate(s);

(2)    the number of shares of Convertible Preferred Stock to be withdrawn,
which must be a whole number; and

(3)    the number of shares of Convertible Preferred Stock, if any, that remain
subject to such Fundamental Change Repurchase Notice, which must be a whole
number.

If any Holder delivers to the Paying Agent any such withdrawal notice
withdrawing any share(s) of Convertible Preferred Stock from any Fundamental
Change Repurchase Notice previously delivered to the Paying Agent, and such
share(s) have been surrendered to the Paying Agent, then such share(s) will be
returned to the Holder thereof.

(h)    Payment of the Fundamental Change Repurchase Price. Subject to
Section 8(b), the Company will cause the Fundamental Change Repurchase Price for
each share of Convertible Preferred Stock to be repurchased pursuant to a
Repurchase Upon Fundamental Change to be paid to the Holder thereof on or before
the applicable Fundamental Change Repurchase Date (or, if later in the case such
share is evidenced by a Physical Certificate, the date the Physical Certificate
evidencing such share is delivered to the Paying Agent).

(i)    Third Party May Conduct Repurchase Offer In Lieu of the Company.
Notwithstanding anything to the contrary in this Section 8, the Company will be
deemed to satisfy its obligations under this Section 8 if one or more third
parties conduct any Repurchase Upon Fundamental Change and related offer to
repurchase Convertible Preferred Stock otherwise required by this Section 8 in a
manner that would have satisfied the requirements of this Section 8 if conducted
directly by the Company.

(j)    Fundamental Change Agreements. The Company shall not enter into any
agreement for a transaction constituting a Fundamental Change unless (i) such
agreement provides for, or does not interfere with or prevent (as applicable),
the exercise by the Holders of their Fundamental Change Repurchase Right in a
manner that is consistent with, and gives effect to, this Section 8 and (ii) the
acquiring or surviving Person in such Fundamental Change represents and
covenants, in form and substance reasonably satisfactory to the Board of
Directors acting in good faith, that at the closing of such Fundamental Change
that such Person shall have sufficient funds (which may include, without
limitation, cash and cash equivalents on the Company’s balance sheet, the
proceeds of any debt or equity financing, available lines of credit or uncalled
capital commitments) to consummate such Fundamental Change and the payment the
Fundamental Change Repurchase Price in respect of shares of Convertible
Preferred Stock that have not been converted into Common Stock prior to the
Fundamental Change Repurchase Date pursuant to this Section 8 or Section 10, as
applicable.

 

- 30 -



--------------------------------------------------------------------------------

Section 9.    VOTING RIGHTS. The Convertible Preferred Stock will have no voting
rights except as set forth in this Section 9 or as otherwise provided in the
Certificate of Incorporation or required by the General Corporation Law of the
State of Delaware.

(a)    Voting and Consent Rights with Respect to Specified Matters.

(i)    Generally. Subject to the other provisions of this Section 9(a), each
following event will require, and cannot be effected without, the affirmative
vote or consent of (x) while any share of the Convertible Preferred Stock is
outstanding with respect to Section 9(a)(i)(1) and Section 9(a)(i)(2), and
(y) while at least twenty-five percent (25%) of the Convertible Preferred Stock
issued on the Initial Issue Date is outstanding with respect to
Section 9(a)(i)(3), Section 9(a)(i)(4), Section 9(a)(i)(5) and
Section 9(a)(i)(6), Majority Holders:

(1)    any amendment, modification or repeal of any provision of the Certificate
of Incorporation (including this Certificate of Designations) or Bylaws that
adversely affects the rights, preferences or voting powers of the Convertible
Preferred Stock (other than an amendment, modification or repeal permitted by
Section 9(a)(ii));

(2)    any issuances by the Company of shares of, or other securities
convertible into, Dividend Parity Stock, Liquidation Parity Stock, Dividend
Senior Stock or Liquidation Senior Stock;

(3)    any change in size of the Company’s Board of Directors;

(4)    any voluntary dissolution, liquidation, bankruptcy or winding up of the
Company or any deregistration or delisting of the Common Stock of the Company;

(5)    any incurrence by the Company of any indebtedness for borrowed money
unless the aggregate amount of Net Debt of the Company and its Subsidiaries
would not exceed $350,000,000 after giving effect to such incurrence; or

(6)    the disposition, spin-off, split-off or other divestiture of Mandiant
Solutions, or any business unit or asset within Mandiant Solutions, in each
case, in any transaction with consideration in excess of $300,000,000.

provided, however, that each of the following will be deemed not to adversely
affect the special rights, preferences or voting powers of the Convertible
Preferred Stock and will not require any vote or consent pursuant to
Section 9(a)(i)(1) and Section 9(a)(i)(2):

(I)    any increase in the number of the authorized but unissued shares of the
Company’s undesignated preferred stock;

(II)    any increase in the number of authorized shares of Convertible Preferred
Stock as necessary with respect to issuances of shares of Convertible Preferred
Stock in respect of Convertible Preferred Stock that was issued on the Initial
Issue Date;

 

- 31 -



--------------------------------------------------------------------------------

(III)    the creation and issuance, or increase in the authorized or issued
number, of any shares of any class or series of stock that is both Dividend
Junior Stock and Liquidation Junior Stock; and

(IV)    the application of Section 10(i), including the execution and delivery
of any supplemental instruments pursuant to
Section 10(i)(ii) solely to give effect to such provision.

(ii)    Certain Amendments Permitted Without Consent. Notwithstanding anything
to the contrary in Section 9(a)(i)(1), the Company may amend, modify or repeal
any of the terms of the Convertible Preferred Stock without the vote or consent
of any Holder to amend or correct this Certificate of Designations to cure any
ambiguity or correct any omission, defect or inconsistency.

(b)    Right to Vote with Holders of Common Stock on an As-Converted Basis.
Subject to the other provisions of, and without limiting the other voting rights
provided in, this Section 9, and except as provided in the Certificate of
Incorporation or restricted by the General Corporation Law of the State of
Delaware, the Holders will have the right to vote together as a single class
with the holders of the Common Stock on each matter submitted for a vote or
consent by the holders of the Common Stock, and, for these purposes, (i) the
Convertible Preferred Stock of each Holder will entitle such Holder to be
treated as if such Holder were the holder of record, as of the record or other
relevant date for such matter, of a number of shares of Common Stock equal to
the number of shares of Common Stock that would be issuable (determined in
accordance with Section 10(e), including Section 10(e)(ii)) upon conversion of
such Convertible Preferred Stock assuming such Convertible Preferred Stock were
converted with a Conversion Date occurring on such record or other relevant
date; and (ii) the Holders will be entitled to notice of all stockholder
meetings or proposed actions by written consent in accordance with the
Certificate of Incorporation, the Bylaws of the Company, and the General
Corporation Law of the State of Delaware as if the Holders were holders of
Common Stock. Notwithstanding the foregoing, the aggregate voting power of the
Convertible Preferred Stock when voting with the holders of the Common Stock
shall be limited to the extent necessary to comply with the NASDAQ Listing
Standard Rules, and any resulting limitation on the voting rights of the
Convertible Preferred Stock shall apply pro rata among the Holders thereof.

(c)    Procedures for Voting and Consents.

(i)    Rules and Procedures Governing Votes and Consents. If any vote or consent
of the Holders will be held or solicited, including at an annual meeting or a
special meeting of stockholders, then (1) the Board of Directors will adopt
customary rules and procedures at its discretion to govern such vote or consent,
subject to the other provisions of this Section 9; and (2) such rules and
procedures may include fixing a record date to determine the Holders that are
entitled to vote or provide consent, as applicable, rules governing the
solicitation and use of proxies or written consents and customary procedures for
the nomination and designation, by Holders, of directors for election; provided,
however, that with respect to any voting rights of the Holders pursuant to
Section 9(b), such rules and procedures will be the same rules and procedures
that apply to holders of the Common Stock with respect to the applicable matter
referred to in Section 9(b).

 

- 32 -



--------------------------------------------------------------------------------

(ii)    Voting Power of the Convertible Preferred Stock. Each share of
Convertible Preferred Stock outstanding as of the applicable record date will be
entitled to one vote on each matter on which the Holders of the Convertible
Preferred Stock are entitled to vote separately as a class and not together with
the holders of any other class or series of stock.

(iii)    Written Consent in Lieu of Stockholder Meeting. Notwithstanding
anything to the contrary otherwise set forth in the Certificate of
Incorporation, the Bylaws or otherwise, a consent or affirmative vote of the
Holders pursuant to Section 9(a) may be given or obtained in writing without a
meeting.

Section 10.    CONVERSION.

(a)    Generally. Subject to the provisions of this Section 10, the Convertible
Preferred Stock may be converted only pursuant to a Mandatory Conversion or an
Optional Conversion.

(b)    Conversion at the Option of the Holders.

(i)    Conversion Right; When Shares May Be Submitted for Optional Conversion.
Holders will have the right to submit all, or any whole number of shares that is
less than all, of their shares of Convertible Preferred Stock pursuant to an
Optional Conversion at any time; provided, however, that, notwithstanding
anything to the contrary in this Certificate of Designations,

(1)    if a Fundamental Change Repurchase Notice is validly delivered pursuant
to Section 8(g)(i) with respect to any share of Convertible Preferred Stock,
then such share may not be submitted for Optional Conversion after the Business
Day prior to the consummation of the Fundamental Change, except to the extent
(A) such share is not subject to such notice; (B) such notice is withdrawn in
accordance with Section 8(g)(iii); or (C) the Company fails to pay the
Fundamental Change Repurchase Price for such share in accordance with this
Certificate of Designations;

(2)    no Convertible Preferred Stock may be submitted for Optional Conversion
to the extent limited by Section 10(h);

(3)    shares of Convertible Preferred Stock that are called for Redemption may
not be submitted for Optional Conversion after the Close of Business on the
Business Day immediately before the related Redemption Date (or, if the Company
fails to pay the Redemption Price due on such Redemption Date in full, at any
time until such time as the Company pays such Redemption Price in full); and

(4)    shares of Convertible Preferred Stock that are subject to Mandatory
Conversion may not be submitted for Optional Conversion after the Close of
Business on the Business Day immediately before the related Mandatory Conversion
Date.

 

- 33 -



--------------------------------------------------------------------------------

(ii)    Conversions of Fractional Shares Not Permitted. Notwithstanding anything
to the contrary in this Certificate of Designations, in no event will any Holder
be entitled to convert a number of shares of Convertible Preferred Stock that is
not a whole number.

(c)    Mandatory Conversion at the Company’s Election.

(i)    Mandatory Conversion Right. Subject to the provisions of this Section 10,
the Company has the right (the “Mandatory Conversion Right”), exercisable at its
election, to designate any Business Day on or after the three (3) year
anniversary of the Initial Issue Date as a Conversion Date for the conversion
(such a conversion, a “Mandatory Conversion”) of all, but not less than all, of
the outstanding shares of Convertible Preferred Stock, but only if the Last
Reported Sale Price per share of Common Stock exceeds one hundred and
seventy-five percent (175%) of the Conversion Price on each of at least twenty
(20) Trading Days (whether or not consecutive) during the thirty
(30) consecutive Trading Days ending on, and including, the Trading Day
immediately before the Mandatory Conversion Notice Date for such Mandatory
Conversion.

(ii)    Mandatory Conversion Prohibited in Certain Circumstances. The Company
will not exercise its Mandatory Conversion Right, or otherwise send a Mandatory
Conversion Notice, with respect to any Convertible Preferred Stock pursuant to
this Section 10(c) unless the Common Stock Liquidity Conditions are satisfied
with respect to the Mandatory Conversion. Notwithstanding anything to the
contrary in this Section 10(c), the Company’s exercise of its Mandatory
Conversion Right, and any related Mandatory Conversion Notice, will not apply to
any share of Convertible Preferred Stock as to which a Fundamental Change
Repurchase Notice has been duly delivered, and not withdrawn, pursuant to
Section 8(g). Notwithstanding anything to the contrary in this Section 10(c),
the Company cannot exercise its Mandatory Conversion Right with respect to any
shares of Convertible Preferred Stock to the extent limited by Section 10(h).

(iii)    Mandatory Conversion Date. The Mandatory Conversion Date for any
Mandatory Conversion will be a Business Day of the Company’s choosing that is no
more than twenty (20), nor less than ten (10), Business Days after the Mandatory
Conversion Notice Date for such Mandatory Conversion.

(iv)    Mandatory Conversion Notice. To exercise its Mandatory Conversion Right
with respect to any shares of Convertible Preferred Stock, the Company must send
to each Holder of such shares a written notice of such exercise (a “Mandatory
Conversion Notice”).

(v)    Such Mandatory Conversion Notice must state:

(1)    that the Company has exercised its Mandatory Conversion Right to cause
the Mandatory Conversion of the shares of Convertible Preferred Stock, briefly
describing the Company’s Mandatory Conversion Right under this Certificate of
Designations;

(2)    the Mandatory Conversion Date for such Mandatory Conversion and the date
scheduled for the settlement of such Mandatory Conversion;

 

- 34 -



--------------------------------------------------------------------------------

(3)    the name and address of the Paying Agent and the Conversion Agent, as
well as instructions whereby the Holder may surrender such share to the Transfer
Agent or Conversion Agent;

(4)    that shares of Convertible Preferred Stock subject to Mandatory
Conversion may be converted earlier at the option of the Holders thereof
pursuant to an Optional Conversion at any time before the Close of Business on
the Business Day immediately before the Mandatory Conversion Date; and

(5)    the Conversion Price in effect on the Mandatory Conversion Notice Date
for such Mandatory Conversion), the number of shares of Common Stock to be
issued to such Holder upon conversion of each share of Convertible Preferred
Stock held by such Holder and, if applicable, the amount of accumulated and
unpaid Regular Dividends, whether or not declared, in respect of such share of
Convertible Preferred Stock as of the Mandatory Conversion Date.

(d)    Conversion Procedures.

(i)    Mandatory Conversion. If the Company duly exercises, in accordance with
Section 10(c), its Mandatory Conversion Right with respect to any share of
Convertible Preferred Stock, then (1) the Mandatory Conversion of such share
will occur automatically and without the need for any action on the part of the
Holder(s) thereof; and (2) the shares of Common Stock due upon such Mandatory
Conversion will be registered in the name of, and, if applicable, the cash due
upon such Mandatory Conversion will be delivered to, the Holder(s) of such share
of Convertible Preferred Stock as of the Close of Business on the related
Mandatory Conversion Date.

(ii)    Requirements for Holders to Exercise Optional Conversion Right.

(1)    Generally. To convert any share of Convertible Preferred Stock evidenced
by a Certificate pursuant to an Optional Conversion, the Holder of such share
must (w) complete, sign (by manual, facsimile or electronic signature) and
deliver to the Conversion Agent an Optional Conversion Notice (at which time, in
the case such Certificate is an Electronic Certificate, such Optional Conversion
will become irrevocable); (x) if such Certificate is a Physical Certificate,
deliver such Physical Certificate to the Conversion Agent (at which time such
Optional Conversion will become irrevocable); (y) furnish any endorsements and
transfer documents that the Company or the Conversion Agent may require; and
(z) if applicable, pay any documentary or other taxes that are required to be
paid by the Company as a result of a Holder requesting that shares be registered
in a name other than such Holders’ name as described in Section 11(c).

(2)    Optional Conversion Permitted only During Business Hours. Convertible
Preferred Stock will be deemed to be surrendered for Optional Conversion only
after the Open of Business and before the Close of Business on a day that is a
Business Day.

 

- 35 -



--------------------------------------------------------------------------------

(iii)    Treatment of Accumulated Dividends upon Conversion.

(1)    No Adjustments for Accumulated Regular Dividends. Without limiting the
operation of Section 5(b)(i) and Section 10(c)(i), the Conversion Price will not
be adjusted to account for any accumulated and unpaid Regular Dividends on any
Convertible Preferred Stock being converted.

(2)    Conversions Between A Record Date and a Dividend Payment Date. If the
Conversion Date of any share of Convertible Preferred Stock to be converted is
after a Record Date for a declared Dividend on the Convertible Preferred Stock
and on or before the next Dividend Payment Date, then such Dividend will be paid
pursuant to Section 5(d) notwithstanding such conversion.

(iv)    When Holders Become Stockholders of Record of the Shares of Common Stock
Issuable Upon Conversion. The Person in whose name any share of Common Stock is
issuable upon conversion of any Convertible Preferred Stock will be deemed to
become the holder of record of such share as of the Close of Business on the
Conversion Date for such conversion.

(e)    Settlement upon Conversion.

(i)    Generally. Subject to Section 10(e)(ii), Section 10(h) and Section 14(b),
the consideration due upon settlement of the conversion of each share of
Convertible Preferred Stock will consist of a number of shares of Common Stock
equal to the quotient obtained by dividing (I) the Liquidation Preference (plus
any accrued and unpaid dividends in respect of the Convertible Preferred Stock,
whether or not declared (and including, for the avoidance of doubt, any
previously accrued and unpaid dividends in respect of the Convertible Preferred
Stock which have been added to the Liquidation Preference pursuant to
Section 5(b)(i)), on such shares of Convertible Preferred Stock to, but
excluding, the Conversion Date) for such shares of Convertible Preferred Stock
subject to conversion by (II) the Conversion Price, in each case, as of
immediately before the Close of Business on such Conversion Date.

(ii)    Payment of Cash in Lieu of any Fractional Share of Common Stock. Subject
to Section 14(b), in lieu of delivering any fractional share of Common Stock
otherwise due upon conversion of any Convertible Preferred Stock, the Company
will, to the extent it is legally able to do so and permitted under the terms of
its indebtedness for borrowed money, pay cash based on the Last Reported Sale
Price per share of Common Stock on the Conversion Date for such conversion (or,
if such Conversion Date is not a Trading Day, the immediately preceding Trading
Day).

(iii)    Delivery of Conversion Consideration. Except as provided in Sections
10(f)(i)(3)(B), 10(f)(i)(5) and 10(i), the Company will pay or deliver, as
applicable, the Conversion Consideration due upon conversion of any Convertible
Preferred Stock on or before the second (2nd) Business Day immediately after the
Conversion Date for such conversion.

 

- 36 -



--------------------------------------------------------------------------------

(f)    Conversion Price Adjustments.

(i)    Events Requiring an Adjustment to the Conversion Price. The Conversion
Price will be adjusted from time to time as follows:

(1)    Stock Dividends, Splits and Combinations. If the Company issues solely
shares of Common Stock as a dividend or distribution on all or substantially all
shares of the Common Stock, or if the Company effects a stock split or a stock
combination of the Common Stock (in each case, excluding an issuance solely
pursuant to a Common Stock Change Event, as to which Section 10(i) will apply),
then the Conversion Price will be adjusted based on the following formula:

 

LOGO [g86097g1118192526790.jpg]

 

where:       CP0    =    the Conversion Price in effect immediately before the
Close of Business on the Record Date for such dividend or distribution, or
immediately before the Close of Business on the effective date of such stock
split or stock combination, as applicable; CP1    =    the Conversion Price in
effect immediately after the Close of Business on such Record Date or effective
date, as applicable; OS0    =    the number of shares of Common Stock
outstanding immediately before the Close of Business on such Record Date or
effective date, as applicable, without giving effect to such dividend,
distribution, stock split or stock combination; and OS1    =    the number of
shares of Common Stock outstanding immediately after giving effect to such
dividend, distribution, stock split or stock combination.

If any dividend, distribution, stock split or stock combination of the type
described in this Section 10(f)(i)(1) is declared or announced, but not so paid
or made, then the Conversion Price will be readjusted, effective as of the date
the Board of Directors, or any Officer acting pursuant to authority conferred by
the Board of Directors, determines not to pay such dividend or distribution or
to effect such stock split or stock combination, to the Conversion Price that
would then be in effect had such dividend, distribution, stock split or stock
combination not been declared or announced.

(2)    Rights, Options and Warrants. If the Company distributes, to all or
substantially all holders of Common Stock, rights, options or warrants (other
than rights issued or otherwise distributed pursuant to a stockholder rights
plan, as to which Section 10(f)(i)(3)(A) and Section 10(f)(iii) will apply)
entitling such

 

- 37 -



--------------------------------------------------------------------------------

holders, for a period of not more than sixty (60) calendar days after the Record
Date of such distribution, to subscribe for or purchase shares of Common Stock
at a price per share that is less than the average of the Last Reported Sale
Prices per share of Common Stock for the ten (10) consecutive Trading Days
ending on, and including, the Trading Day immediately before the date such
distribution is announced, then the Conversion Price will be decreased based on
the following formula:

 

LOGO [g86097g1118192527664.jpg]

where:

 

CP0

   =    the Conversion Price in effect immediately before the Close of Business
on such Record Date;

CP1

   =    the Conversion Price in effect immediately after the Close of Business
on such Record Date;

OS

   =    the number of shares of Common Stock outstanding immediately before the
Close of Business on such Record Date;

Y

   =    a number of shares of Common Stock obtained by dividing (x) the
aggregate price payable to exercise such rights, options or warrants by (y) the
average of the Last Reported Sale Prices per share of Common Stock for the ten
(10) consecutive Trading Days ending on, and including, the Trading Day
immediately before the date such distribution is announced; and

X

   =    the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants.

To the extent such rights, options or warrants are not so distributed, the
Conversion Price will be readjusted to the Conversion Price that would then be
in effect had the decrease to the Conversion Price for such distribution been
made on the basis of only the rights, options or warrants, if any, actually
distributed. In addition, to the extent that shares of Common Stock are not
delivered after the expiration of such rights, options or warrants (including as
a result of such rights, options or warrants not being exercised), the
Conversion Price will be readjusted to the Conversion Price that would then be
in effect had the decrease to the Conversion Price for such distribution been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered upon exercise of such rights, option or warrants.

For purposes of this Section 10(f)(i)(2), in determining whether any rights,
options or warrants entitle holders of Common Stock to subscribe for or purchase
shares of Common Stock at a price per share that is less than the average of the
Last Reported Sale Prices per share of Common Stock for the ten (10) consecutive
Trading Days ending on, and including, the Trading Day immediately before the
date the

 

- 38 -



--------------------------------------------------------------------------------

distribution of such rights, options or warrants is announced, and in
determining the aggregate price payable to exercise such rights, options or
warrants, there will be taken into account any consideration the Company
receives for such rights, options or warrants and any amount payable on exercise
thereof, with the value of such consideration, if not cash, to be determined by
the Board of Directors.

(3)    Distribution Transactions and Other Distributed Property.

(A)    Distributions Other than Distribution Transactions. If the Company
distributes shares of its Capital Stock, evidences of the Company’s indebtedness
or other assets or property of the Company, or rights, options or warrants to
acquire the Company’s Capital Stock or other securities, to all or substantially
all holders of the Common Stock, excluding:

(I)    dividends, distributions, rights, options or warrants for which an
adjustment to the Conversion Price is required pursuant to Section 10(f)(i)(1)
or 10(f)(i)(2);

(II)    dividends or distributions paid exclusively in cash for which an
adjustment to the Conversion Price is required pursuant to Section 10(f)(i)(4);

(III)    rights issued or otherwise distributed pursuant to a stockholder rights
plan, except to the extent provided in Section 10(f)(iii);

(IV)    Distribution Transactions for which an adjustment to the Conversion
Price is required pursuant to Section 10(f)(i)(3)(B);

(V)    a distribution solely pursuant to a tender offer or exchange offer for
shares of Common Stock, as to which Section 10(f)(i)(2) will apply; and

(VI)    a distribution solely pursuant to a Common Stock Change Event, as to
which Section 10(i) will apply,

then the Conversion Price will be decreased based on the following formula:

 

LOGO [g86097g1118192527898.jpg]

where:

 

CP0    =    the Conversion Price in effect immediately before the Close of
Business on the Record Date for such distribution; CP1    =    the Conversion
Price in effect immediately after the Close of Business on such Record Date;

 

- 39 -



--------------------------------------------------------------------------------

SP    =    the average of the Last Reported Sale Prices per share of Common
Stock for the ten (10) consecutive Trading Days ending on, and including, the
Trading Day immediately before the Ex-Dividend Date for such distribution; and
FMV    =    the fair market value (as determined by the Board of Directors), as
of such Record Date, of the shares of Capital Stock, evidences of indebtedness,
assets, property, rights, options or warrants distributed per share of Common
Stock pursuant to such distribution;

provided, however, that, if FMV is equal to or greater than SP, then, in lieu of
the foregoing adjustment to the Conversion Price, each Holder will receive, for
each share of Convertible Preferred Stock held by such Holder on such Record
Date, at the same time and on the same terms as holders of Common Stock, the
amount and kind of shares of Capital Stock, evidences of indebtedness, assets,
property, rights, options or warrants that such Holder would have received in
such distribution if such Holder had owned, on such Record Date, a number of
shares of Common Stock equal to the number of shares of Common Stock that would
be issuable (determined in accordance with Section 10(e) but without regard to
Section 10(e)(ii), 10(h) or Section 10(e)(iii)) in respect of one (1) share of
Convertible Preferred Stock that is converted with a Conversion Date occurring
on such Record Date (subject to the same arrangements, if any, in such
distribution not to issue or deliver a fractional portion of any Capital Stock,
evidences of indebtedness, assets, property, rights, options or warrants, but
with such arrangement applying separately to each Holder and computed based on
the total number of shares of Convertible Preferred Stock held by such Holder on
such Record Date).

To the extent such distribution is not so paid or made, the Conversion Price
will be readjusted to the Conversion Price that would then be in effect had the
adjustment been made on the basis of only the distribution, if any, actually
made or paid.

(B)    Distribution Transactions. If the Company engages in a Distribution
Transaction in which it distributes or dividends shares of Capital Stock of any
class or series, or similar equity interests, of or relating to an Affiliate or
Subsidiary or other business unit of the Company to all or substantially all
holders of the Common Stock (other than solely pursuant to (x) a Common Stock
Change Event, as to which Section 10(i) will apply; or (y) a tender offer or
exchange offer for shares of Common Stock, as to which Section 10(f)(i)(2) will
apply), and such Capital Stock or equity interests are listed or quoted (or will
be listed or quoted upon the

 

- 40 -



--------------------------------------------------------------------------------

consummation of the transaction) on a U.S. national securities exchange, then
the Conversion Price will be decreased based on the following formula:

 

LOGO [g86097g1118192528195.jpg]

where:

 

CP0    =    the Conversion Price in effect immediately before the Close of
Business on the Record Date for such Distribution Transaction; CP1    =    the
Conversion Price in effect immediately after the Close of Business on such
Record Date; SP    =    the average of the Last Reported Sale Prices per share
of Common Stock for each Trading Day in the Distribution Transaction Valuation
Period (as defined below); and FMV    =    the product of (x) the average of the
Last Reported Sale Prices per share or unit of the Capital Stock or equity
interests distributed in such Distribution Transaction over the ten
(10) consecutive Trading Day period (the “Distribution Transaction Valuation
Period”) beginning on, and including, the Ex-Dividend Date for such Distribution
Transaction (such average to be determined as if references to Common Stock in
the definitions of “Last Reported Sale Price,” “Trading Day” and “Market
Disruption Event” were instead references to such Capital Stock or equity
interests); and (y) the number of share or units of such Capital Stock or equity
interests distributed per share of Common Stock in such Distribution
Transaction.

provided, however, that in the event of a Distribution Transaction where the
Majority Holders elect to engage in a Spin-Off Exchange Offer, and such Spin-Off
Exchange Offer is completed pursuant to Section 10(f)(iv), then no adjustment to
the Conversion Price shall be made pursuant to this Section 10(f)(i)(3)(B).

The adjustment to the Conversion Price pursuant to this Section 10(f)(i)(3)(B)
will be calculated as of the Close of Business on the last Trading Day of the
Distribution Transaction Valuation Period that will be given effect immediately
after the Close of Business of the Record Date for the Distribution Transaction,
with retroactive effect. If the Conversion Date for any share of Convertible
Preferred Stock to be converted occurs during the Distribution Transaction
Valuation Period, then, notwithstanding anything to the contrary in this
Certificate of Designations, the Company

 

- 41 -



--------------------------------------------------------------------------------

will, if necessary, delay the settlement of such conversion until the second
(2nd) Business Day after the Last Trading Day of the Distribution Transaction
Valuation Period.

To the extent any dividend or distribution of the type described in
Section 10(f)(i)(3)(B) is declared but not made or paid, the Conversion Price
will be readjusted to the Conversion Price that would then be in effect had the
adjustment been made on the basis of only the dividend or distribution, if any,
actually made or paid.

(4)    Cash Dividends or Distributions. If any cash dividend or distribution is
made to all or substantially all holders of Common Stock, then the Conversion
Price will be decreased based on the following formula:

 

LOGO [g86097g1118192528429.jpg]

 

where:       CP0    =    the Conversion Price in effect immediately before the
Close of Business on the Record Date for such dividend or distribution; CP1    =
   the Conversion Price in effect immediately after the Close of Business on
such Record Date; SP    =    the Last Reported Sale Price per share of Common
Stock on the Trading Day immediately before the Ex-Dividend Date for such
dividend or distribution; and D    =    the cash amount distributed per share of
Common Stock in such dividend or distribution;

provided, however, that, if D is equal to or greater than SP, then, in lieu of
the foregoing adjustment to the Conversion Price, each Holder will receive, for
each share of Convertible Preferred Stock held by such Holder on such Record
Date, at the same time and on the same terms as holders of Common Stock, the
amount of cash that such Holder would have received in such dividend or
distribution if such Holder had owned, on such Record Date, a number of shares
of Common Stock equal to the number of shares of Common Stock that would be
issuable (determined in accordance with Section 10(e) but without regard to
Section 10(e)(ii), 10(h) or Section 10(e)(iii)) in respect of one (1) share of
Convertible Preferred Stock that is converted with a Conversion Date occurring
on such Record Date. To the extent such dividend or distribution is declared but
not made or paid, the Conversion Price

 

- 42 -



--------------------------------------------------------------------------------

will be readjusted to the Conversion Price that would then be in effect had the
adjustment been made on the basis of only the dividend or distribution, if any,
actually made or paid.

(5)    Tender Offers or Exchange Offers. If the Company or any of its
Subsidiaries makes a payment in respect of a tender offer or exchange offer for
shares of Common Stock (other than solely pursuant to an odd-lot tender offer
pursuant to Rule 13e-4(h)(5) under the Exchange Act), and the value (determined
as of the Expiration Time by the Board of Directors) of the cash and other
consideration paid per share of Common Stock in such tender or exchange offer
exceeds the Last Reported Sale Price per share of Common Stock on the Trading
Day immediately after the last date (the “Expiration Date”) on which tenders or
exchanges may be made pursuant to such tender or exchange offer (as it may be
amended), then the Conversion Price will be decreased based on the following
formula:

 

LOGO [g86097snap0001.jpg]

where:

 

CP0    =    the Conversion Price in effect immediately before the time (the
“Expiration Time”) such tender or exchange offer expires; CP1    =    the
Conversion Price in effect immediately after the Expiration Time; SP    =    the
average of the Last Reported Sale Prices per share of Common Stock over the ten
(10) consecutive Trading Day period (the “Tender/Exchange Offer Valuation
Period”) beginning on, and including, the Trading Day immediately after the
Expiration Date; OS0    =    the number of shares of Common Stock outstanding
immediately before the Expiration Time (including all shares of Common Stock
accepted for purchase or exchange in such tender or exchange offer); AC    =   
the aggregate value (determined as of the Expiration Time by the Board of
Directors) of all cash and other consideration paid for shares of Common Stock
purchased or exchanged in such tender or exchange offer; and OS1    =    the
number of shares of Common Stock outstanding immediately after the Expiration
Time (excluding all shares of Common Stock accepted for purchase or exchange in
such tender or exchange offer);

 

- 43 -



--------------------------------------------------------------------------------

provided, however, that the Conversion Price will in no event be adjusted up
pursuant to this Section 10(f)(i)(5), except to the extent provided in the
immediately following paragraph. The adjustment to the Conversion Price pursuant
to this Section 10(f)(i)(5) will be calculated as of the Close of Business on
the last Trading Day of the Tender/Exchange Offer Valuation Period but will be
given effect immediately after the Expiration Time, with retroactive effect. If
the Conversion Date for any share of Convertible Preferred Stock to be converted
occurs on the Expiration Date or during the Tender/Exchange Offer Valuation
Period, then, notwithstanding anything to the contrary in this Certificate of
Designations, the Company will, if necessary, delay the settlement of such
conversion until the second (2nd) Business Day after the last Trading Day of the
Tender/Exchange Offer Valuation Period.

To the extent such tender or exchange offer is announced but not consummated
(including as a result of being precluded from consummating such tender or
exchange offer under applicable law), or any purchases or exchanges of shares of
Common Stock in such tender or exchange offer are rescinded, the Conversion
Price will be readjusted to the Conversion Price that would then be in effect
had the adjustment been made on the basis of only the purchases or exchanges of
shares of Common Stock, if any, actually made, and not rescinded, in such tender
or exchange offer.

(ii)    No Adjustments in Certain Cases. Without limiting the operation of
Section 5(b)(i) and 10(e)(i), the Company will not be required to adjust the
Conversion Price except pursuant to Section 10(f)(i).

(iii)    Stockholder Rights Plans. If any shares of Common Stock are to be
issued upon conversion of any Convertible Preferred Stock and, at the time of
such conversion, the Company has in effect any stockholder rights plan, then the
Holder of such Convertible Preferred Stock will be entitled to receive, in
addition to, and concurrently with the delivery of, the consideration otherwise
due upon such conversion, the rights set forth in such stockholder rights plan,
unless such rights have separated from the Common Stock at such time, in which
case, and only in such case, the Conversion Price will be adjusted pursuant to
Section 10(f)(i)(3)(A) on account of such separation as if, at the time of such
separation, the Company had made a distribution of the type referred to in such
Section 10(f)(i)(3)(A) to all holders of Common Stock, subject to readjustment
pursuant to Section 10(f)(i)(3)(A) if such rights expire, terminate or are
redeemed.

(iv)    Distribution Transactions.

(1)    In the event the Company proposes to effect a Distribution Transaction,
then, by written action of the Holders constituting at least a majority of the
outstanding voting power of the Convertible Preferred Stock (the “Majority
Holders”) delivered to the Company prior to the relevant Record Date, the
Company will negotiate in good faith with such Majority Holders the terms and
conditions of an exchange offer described herein (the “Spin-Off Exchange
Offer”), and in the event the Spin-Off Exchange Offer is completed, then no
adjustment to the Conversion Price shall be made pursuant to
Section 10(f)(i)(3)(B).

 

- 44 -



--------------------------------------------------------------------------------

(2)    In connection with the Spin-Off Exchange Offer, each share of Convertible
Preferred Stock will be exchanged by the Company for one share of Mirror
Preferred Stock and one share of Exchange Preferred Stock. The Liquidation
Preference of the Convertible Preferred Stock will be allocated between the
shares of Mirror Preferred Stock and Exchange Preferred Stock in accordance with
the relative fair market value of the assets and businesses to be held by the
Distributed Entity and the assets and businesses to be retained by the Company,
as determined in good faith by the Board of Directors after consultation with
the Majority Holders.

(3)    The Company and the Majority Holders will negotiate reasonably and in
good faith and each will use its reasonable best efforts to agree on mutually
agreeable terms for the Spin-Off Exchange Offer, including, without limitation,
the certificate of designations with respect to the Mirror Preferred Stock and
the certificate of designations with respect to the Exchange Preferred Stock, to
reflect the fact that following the completion of the Spin-Off Exchange Offer
the adjustments to the Conversion Price will be based upon the common stock of
the Company and the common stock of the Distributed Entity, and that the rights,
benefits, obligations and economic characteristics of the Series A Preferred
Stock will not be expanded or diminished as a result of the exchange of shares
of Convertible Preferred Stock for shares of Mirror Preferred Stock and Exchange
Preferred Stock. The exchange of Convertible Preferred Stock for Exchange
Preferred Stock in the Spin-Off Exchange Offer shall be structured in a manner
so as to qualify as a tax-free recapitalization within the meaning of
Section 368(a) of the Code to the maximum extent permitted by applicable law.

(v)    Determination of the Number of Outstanding Shares of Common Stock. For
purposes of Section 10(f)(i), the number of shares of Common Stock outstanding
at any time will (1) include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock; and (2) exclude shares of
Common Stock held in the Company’s treasury (unless the Company pays any
dividend or makes any distributions on shares of Common Stock held in its
treasury).

(vi)    Calculations. All calculations with respect to the Conversion Price and
adjustments thereto will be made to the nearest 1/100th of a cent (with
5/1,000ths rounded upward).

(vii)    Notice of Conversion Price Adjustments. Upon the effectiveness of any
adjustment to the Conversion Price pursuant to Section 10(f)(i), the Company
will promptly send notice to the Holders containing (1) a brief description of
the transaction or other event on account of which such adjustment was made;
(2) the Conversion Price in effect immediately after such adjustment; and
(3) the effective time of such adjustment.

(g)    Voluntary Conversion Price Decreases.

 

- 45 -



--------------------------------------------------------------------------------

(i)    Generally. To the extent permitted by law and applicable stock exchange
rules, the Company, from time to time, may (but is not required to) decrease the
Conversion Price by any amount if (1) the Board of Directors determines that
such decrease is in the Company’s best interest or that such decrease is
advisable to avoid or diminish any income tax imposed on holders of Common Stock
or rights to purchase Common Stock as a result of any dividend or distribution
of shares (or rights to acquire shares) of Common Stock or any similar event;
(2) such decrease is in effect for a period of at least twenty (20) Business
Days; and (3) such decrease is irrevocable during such period; provided,
however, that any such decrease that would be reasonably expected to result in
any income tax imposed on holders of Convertible Preferred Stock shall require
the affirmative vote or consent of Majority Holders.

(ii)    Notice of Voluntary Decrease. If the Board of Directors determines to
decrease the Conversion Price pursuant to Section 10(g)(i), then, no later than
the first Business Day of the related twenty (20) Business Day period referred
to in Section 10(g)(i), the Company will send notice to each Holder, the
Transfer Agent and the Conversion Agent of such decrease to the Conversion
Price, the amount thereof and the period during which such decrease will be in
effect.

(h)    Restriction on Conversions.

(i)    Equity Treatment Limitation.

(1)    Generally. Notwithstanding anything to the contrary in this Certificate
of Designations, the Company will in no event be required to deliver any shares
of Common Stock in settlement of the conversion of any Convertible Preferred
Stock to the extent, but only to the extent, the Company does not then have
sufficient authorized and unissued shares of Common Stock that are not reserved
for other purposes (the limitation set forth in this sentence, the “Equity
Treatment Limitation,” and any shares of Common Stock that would otherwise be
deliverable in excess of the number of such authorized and unissued shares, the
“Deficit Shares”). If any Deficit Shares are withheld pursuant to the Equity
Treatment Limitation and, at any time thereafter, some or all of such Deficit
Shares could be delivered without violating the Equity Treatment Limitation,
then (A) the Company will deliver such Deficit Shares to the extent, but only to
the extent, such delivery is permitted by the Equity Treatment Limitation; and
(B) the provisions of this sentence will continue to apply until there are no
remaining Deficit Shares.

(2)    Share Reserve Provisions. On the Initial Issue Date, the Number of
Reserved Shares is not less than the Initial Share Reserve Requirement. The
Company shall at all times reserve and keep available a Number of Reserved
Shares to be no less than the Continuing Share Reserve Requirement at any time
when any Convertible Preferred Stock is outstanding (including, if applicable,
by seeking the approval of its stockholders to amend the Certificate of
Incorporation to increase the number of authorized shares of Common Stock).

 

- 46 -



--------------------------------------------------------------------------------

(3)    Limitation on Certain Transactions. The Company will not, without the
prior written consent of Majority Holders, effect any transaction that would
require an adjustment to the Conversion Price pursuant to Section 10(f)(i) if
the settlement of the conversion of all Convertible Preferred Stock then
outstanding (assuming such conversion occurred immediately after giving effect
to such adjustment) would result in any Deficit Shares pursuant to the Equity
Treatment Limitation.

(i)    Effect of Common Stock Change Event.

(i)    Generally. If there occurs any:

(1)    recapitalization, reclassification or change of the Common Stock, other
than (x) changes solely resulting from a subdivision or combination of the
Common Stock, (y) a change only in par value or from par value to no par value
or no par value to par value or (z) stock splits and stock combinations that do
not involve the issuance of any other series or class of securities;

(2)    consolidation, merger, combination or binding or statutory share exchange
involving the Company;

(3)    sale, lease or other transfer of all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole, to any Person; or

(4)    other similar event,

and, as a result of which, the Common Stock is converted into, or is exchanged
for, or represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing (such an event, a “Common Stock
Change Event,” and such other securities, cash or property, the “Reference
Property,” and the amount and kind of Reference Property that a holder of one
(1) share of Common Stock would be entitled to receive on account of such Common
Stock Change Event (without giving effect to any arrangement not to issue or
deliver a fractional portion of any security or other property), a “Reference
Property Unit”), then, notwithstanding anything to the contrary in this
Certificate of Designations,

(A)    from and after the effective time of such Common Stock Change Event,
(I) the consideration due upon conversion of any Convertible Preferred Stock
will be determined in the same manner as if each reference to any number of
shares of Common Stock in this Section 10 or in Section 11, or in any related
definitions, were instead a reference to the same number of Reference Property
Units; (II) for purposes of Section 7 and Section 10(c), each reference to any
number of shares of Common Stock in such Sections (or in any related
definitions) will instead be deemed to be a reference to the same number of
Reference Property Units; and (III) for purposes of the definitions of
“Fundamental Change,” the terms “Common Stock” and “common equity” will be
deemed to mean the common equity (including depositary receipts representing
common equity), if any, forming part of such Reference Property; and

 

- 47 -



--------------------------------------------------------------------------------

(B)    if such Reference Property Unit consists entirely of cash, then the
Company will pay the cash due in respect of all conversions whose Conversion
Date occurs on or after the effective date of such Common Stock Change Event no
later than the tenth (10th) Business Day after the relevant Conversion Date.

If the Reference Property consists of more than a single type of consideration
to be determined based in part upon any form of stockholder election, then the
composition of the Reference Property Unit will be deemed to be the weighted
average of the types and amounts of consideration actually received, per share
of Common Stock, by the holders of Common Stock. The Company will notify the
Holders of such weighted average as soon as practicable after such determination
is made.

(i)    Compliance Covenant. The Company will not become a party to any Common
Stock Change Event unless its terms are consistent with this Section 10(i).

(ii)    Execution of Supplemental Instruments. On or before the date the Common
Stock Change Event becomes effective, the Company and, if applicable, the
resulting, surviving or transferee Person (if not the Company) of such Common
Stock Change Event (the “Successor Person”) will execute and deliver such
supplemental instruments, if any, as the Company reasonably determines are
necessary or desirable to (1) provide for subsequent adjustments to the
Conversion Price pursuant to Section 10(f)(i) in a manner consistent with this
Section 10(i); and (2) give effect to such other provisions, if any, as the
Company reasonably determines are appropriate to preserve the economic interests
of the Holders and to give effect to Section 10(i)(i). If the Reference Property
includes shares of stock or other securities or assets of a Person other than
the Successor Person, then such other Person will also execute such supplemental
instrument(s), if any, and such supplemental instrument(s) will contain such
additional provisions, if any, that the Company reasonably determines are
appropriate to preserve the economic interests of Holders.

(iii)    Notice of Common Stock Change Event. The Company will provide notice of
each Common Stock Change Event to Holders as promptly as possible after the
effective date of the Common Stock Change Event.

Section 11.    CERTAIN PROVISIONS RELATING TO THE ISSUANCE OF COMMON STOCK.

(a)    Equitable Adjustments to Prices. Whenever this Certificate of
Designations requires the Company to calculate the average of the Last Reported
Sale Prices, or any function thereof, over a period of multiple days (including
to calculate an adjustment to the Conversion Price), the Company will make
appropriate adjustments, if any, to those calculations to account for any
adjustment to the Conversion Price pursuant to Section 10(f)(i) that becomes
effective, or any event requiring such an adjustment to the Conversion Price
where the Ex-Dividend Date, effective date or Expiration Date, as applicable, of
such event occurs, at any time during such period.

 

- 48 -



--------------------------------------------------------------------------------

(b)    Status of Shares of Common Stock. Each share of Common Stock delivered
upon conversion of the Convertible Preferred Stock of any Holder will be a newly
issued share and will be duly authorized and validly issued, fully paid,
non-assessable, free from preemptive rights and free of any lien or adverse
claim (except to the extent of any lien or adverse claim created by the action
or inaction of such Holder or the Person to whom such share of Common Stock will
be delivered). If the Common Stock is then listed on any securities exchange, or
quoted on any inter-dealer quotation system, then the Company will cause each
such share of Common Stock, when so delivered, to be admitted for listing on
such exchange or quotation on such system.

(c)    Taxes Upon Issuance of Common Stock. The Company will pay any
documentary, stamp or similar issue or transfer tax or duty due on the issue of
any shares of Common Stock upon conversion of the Convertible Preferred Stock of
any Holder, except any tax or duty that is due because such Holder requests
those shares to be registered in a name other than such Holder’s name.

Section 12.    TAXES. The Company shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Convertible Preferred Stock or shares of
Common Stock or other securities issued on account of Convertible Preferred
Stock pursuant hereto or certificates evidencing such shares or securities.
However, in the case of conversion of Convertible Preferred Stock, the Company
shall not be required to pay any such tax that may be payable in respect of any
transfer involved in the issuance or delivery of shares of Convertible Preferred
Stock, shares of Common Stock or other securities to a beneficial owner other
than the beneficial owner of the Convertible Preferred Stock immediately prior
to such conversion, and shall not be required to make any such issuance,
delivery or payment unless and until the Person otherwise entitled to such
issuance, delivery or payment has paid to the Company the amount of any such tax
or has established, to the satisfaction of the Company, that such tax has been
paid or is not payable.

Section 13.    TERM. Except as expressly provided in this Certificate of
Designations, the shares of Convertible Preferred Stock shall not be redeemable
or otherwise mature and the term of the Convertible Preferred Stock shall be
perpetual.

Section 14.    CALCULATIONS.

(a)    Responsibility; Schedule of Calculations. Except as otherwise provided in
this Certificate of Designations, the Company will be responsible for making all
calculations called for under this Certificate of Designations or the
Convertible Preferred Stock, including determinations of the Conversion Price,
the Last Reported Sale Prices and accumulated Regular Dividends, whether or not
declared, on the Convertible Preferred Stock. The Company will make all
calculations in good faith, and, absent manifest error, its calculations will be
final and binding on all Holders. The Company will provide a schedule of such
calculations to any Holder upon written request.

(b)    Calculations Aggregated for Each Holder. The composition of the
Conversion Consideration due upon conversion of the Convertible Preferred Stock
of any Holder will be computed based on the total number of shares of
Convertible Preferred Stock of such Holder being converted with the same
Conversion Date. For these purposes, any cash amounts due to such Holder in
respect thereof will be rounded to the nearest cent.

 

- 49 -



--------------------------------------------------------------------------------

Section 15.    NOTICES. The Company will send all notices or communications to
Holders pursuant to this Certificate of Designations in writing and delivered
personally, by facsimile or e-mail (with confirmation of receipt requested from
the recipient, in the case of e-mail), or sent by a nationally recognized
overnight courier service guaranteeing next day delivery, to the Holders’
respective addresses shown on the Register. Unless otherwise specified herein,
all notices and communications hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three (3) Business Days after the mailing
thereof if sent by registered or certified mail with postage prepaid, or by
private courier service.

Section 16.    FACTS ASCERTAINABLE. When the terms of this Certificate of
Designations refers to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor. The Secretary of the Company shall also maintain a
written record of the Initial Issue Date, the number of shares of Convertible
Preferred Stock issued to a Holder and the date of each such issuance, and shall
furnish such written record free of charge to any Holder who makes a request
therefor.

Section 17.    WAIVER. Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders of Convertible Preferred Stock granted hereunder may be waived as to
all shares of Convertible Preferred Stock (and the Holders thereof) upon the
vote or written consent of the Majority Holders.

Section 18.    SEVERABILITY. If any term of the Convertible Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term unless so expressed herein.

Section 19.    NO OTHER RIGHTS. The Convertible Preferred Stock will have no
rights, preferences or voting powers except as provided in this Certificate of
Designations or the Certificate of Incorporation or as required by applicable
law.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

- 50 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed as of the date first written above.

 

FIREEYE, INC. By:  

 

Name:   Title:  

 

[Signature Page to Certificate of Designations]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE PREFERRED STOCK CERTIFICATE

[Insert Restricted Stock Legend, if applicable]

FireEye, Inc.

4.5% Series A Convertible Preferred Stock

Certificate No. [            ]

FireEye, Inc., a Delaware corporation (the “Company”), certifies that
[                ] is the registered owner of [                ] shares of the
Company’s 4.5% Series A Convertible Preferred Stock (the “Convertible Preferred
Stock”) evidenced by this certificate (this “Certificate”). The special rights,
preferences and voting powers of the Convertible Preferred Stock are set forth
in the Certificate of Designations of the Company establishing the Convertible
Preferred Stock (the “Certificate of Designations”). Capitalized terms used in
this Certificate without definition have the respective meanings ascribed to
them in the Certificate of Designations.

Additional terms of this Certificate are set forth on the other side of this
Certificate.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FireEye, Inc. has caused this instrument to be duly executed
as of the date set forth below.

 

        FIREEYE, INC. Date:  

 

      By:   

 

        Name:            Title:    Date:  

 

      By:   

 

        Name:            Title:   

 

A-2



--------------------------------------------------------------------------------

TRANSFER AGENT’S COUNTERSIGNATURE

[legal name of Transfer Agent], as Transfer Agent, certifies that this
Certificate evidences shares of Convertible Preferred Stock referred to in the
within-mentioned Certificate of Designations.

 

Date:  

 

     By:   

 

          Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

FireEye, Inc.

4.5% Series A Convertible Preferred Stock

This Certificate evidences duly authorized, issued and outstanding shares of
Convertible Preferred Stock. Notwithstanding anything to the contrary in this
Certificate, to the extent that any provision of this Certificate conflicts with
the provisions of the Certificate of Designations or the Certificate of
Incorporation, the provisions of the of the Certificate of Designations or the
Certificate of Incorporation, as applicable, will control.

1.    Countersignature. This Certificate will not be valid until countersigned
by the Transfer Agent.

2.    Abbreviations. Customary abbreviations may be used in the name of a Holder
or its assignee, such as TEN COM (tenants in common), TEN ENT (tenants by the
entireties), JT TEN (joint tenants with right of survivorship and not as tenants
in common), CUST (custodian), and U/G/M/A (Uniform Gift to Minors Act).

* * *

To request a copy of the Certificate of Designations, which the Company will
provide to any Holder at no charge, please send a written request to the
following address:

FireEye, Inc.

601 McCarthy Blvd.

Milpitas, CA 95035

Attention: General Counsel

 

A-4



--------------------------------------------------------------------------------

OPTIONAL CONVERSION NOTICE

FireEye, Inc.

4.5% Series A Convertible Preferred Stock

Subject to the terms of the Certificate of Designations, by executing and
delivering this Optional Conversion Notice, the undersigned Holder of the
Convertible Preferred Stock identified below directs the Company to convert
(check one):

 

☐

all of the shares of Convertible Preferred Stock

 

☐

                    * shares of Convertible Preferred Stock

evidenced by Certificate No.                     .

 

Date:  

 

     

 

        (Legal Name of Holder)

 

By:  

 

Name:   Title:  

 

* 

Must be a whole number.

 

A-5



--------------------------------------------------------------------------------

REDEMPTION NOTICE

FireEye, Inc.

4.5% Series A Convertible Preferred Stock

Subject to the terms of the Certificate of Designations, by executing and
delivering this Redemption Notice, the undersigned Holder of the Convertible
Preferred Stock identified below directs the Company to redeem (check one):

 

☐

all of the shares of Convertible Preferred Stock

 

☐

                * shares of Convertible Preferred Stock

evidenced by Certificate No.                     

on                     .

 

Date:  

 

     

 

        (Legal Name of Holder)

 

By:  

 

Name:   Title:  

  

 

* 

Must be a whole number.

 

A-6



--------------------------------------------------------------------------------

FUNDAMENTAL CHANGE REPURCHASE NOTICE

FireEye, Inc.

4.5% Series A Convertible Preferred Stock

Subject to the terms of the Certificate of Designations, by executing and
delivering this Fundamental Change Repurchase Notice, the undersigned Holder of
the Convertible Preferred Stock identified below is exercising its Fundamental
Change Repurchase Right with respect to (check one):

 

☐

all of the shares of Convertible Preferred Stock

 

☐

                * shares of Convertible Preferred Stock

evidenced by Certificate No.                     .

The undersigned acknowledges that Certificate identified above, duly endorsed
for transfer, must be delivered to the Paying Agent before the Fundamental
Change Repurchase Price will be paid.

 

Date:  

 

     

 

        (Legal Name of Holder)

 

By:  

 

Name:   Title:  

  

 

* 

Must be a whole number.

 

A-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FireEye, Inc.

4.5% Series A Convertible Preferred Stock

Subject to the terms of the Certificate of Designations, the undersigned Holder
of the within Convertible Preferred Stock assigns to:

 

Name:   

 

   Address:   

 

   Social security or tax identification number:   

 

  

the within Convertible Preferred Stock and all rights thereunder irrevocably
appoints:

as agent to transfer the within Convertible Preferred Stock on the books of the
Company. The agent may substitute another to act for him/her.

 

Date:  

 

     

 

        (Legal Name of Holder)

 

By:  

 

Name:   Title:  

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RESTRICTED STOCK LEGEND

THE OFFER AND SALE OF THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND SUCH SHARES MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO A
REGISTRATION STATEMENT THAT IS EFFECTIVE UNDER THE SECURITIES ACT; OR
(B) PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

[THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A SECURITIES PURCHASE AGREEMENT. THE COMPANY WILL GIVE TO
THE HOLDER OF THIS CERTIFICATE A COPY OF SUCH SECURITIES PURCHASE AGREEMENT, AS
IN EFFECT ON THE DATE OF THE GIVING OF SUCH COPY, WITHOUT CHARGE, PROMPTLY AFTER
RECEIPT OF A WRITTEN REQUEST THEREFOR.]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REGISTRATION RIGHTS

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

FIREEYE, INC.

AND

BTO DELTA HOLDINGS DE L.P.

Dated as of [●], 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I Resale Shelf Registration

     1      Section 1.1    Resale Shelf Registration Statement      1     
Section 1.2    Effectiveness Period      2      Section 1.3    Subsequent Shelf
Registration      2  

        

   Section 1.4    Supplements and Amendments      2      Section 1.5   
Subsequent Holder Notice      3      Section 1.6    Underwritten Offering      3
     Section 1.7    Take-Down Notice      4  

Article II Company Registration

     4      Section 2.1    Notice of Registration      4      Section 2.2   
Underwriting      4      Section 2.3    Right to Terminate Registration      5  

Article III Additional Provisions Regarding Registration Rights

     5      Section 3.1    Registration Procedures      5      Section 3.2   
Limitation on Subsequent Registration Rights      8      Section 3.3    Expenses
of Registration      8      Section 3.4    Information by Holders      8     
Section 3.5    Rule 144 Reporting      9      Section 3.6    “Market Stand-Off”
Agreement      9  

Article IV Indemnification

     10      Section 4.1    Indemnification by Company      10      Section 4.2
   Indemnification by Holders      11      Section 4.3    Notification      12  
   Section 4.4    Contribution      12  

Article V Transfer and Termination of Registration Rights

     13      Section 5.1    Transfer of Registration Rights      13     
Section 5.2    Termination of Registration Rights      13  

Article VI Miscellaneous

     13      Section 6.1    Counterparts      13      Section 6.2    Governing
Law.      13      Section 6.3    Entire Agreement; No Third Party Beneficiary   
  14      Section 6.4    Expenses      15  

 

i



--------------------------------------------------------------------------------

        

   Section 6.5    Notices      15      Section 6.6    Successors and Assigns   
  16      Section 6.7    Headings      16      Section 6.8    Amendments and
Waivers      16      Section 6.9    Interpretation; Absence of Presumption     
16      Section 6.10    Severability      17  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of [●],
2020, by and between FireEye, Inc., a Delaware corporation (including its
successors and permitted assigns, the “Company”), and BTO Delta Holdings
DE L.P., a Delaware limited partnership (the “Investor”). Capitalized terms used
but not defined elsewhere herein are defined in Exhibit A.

This Agreement is entered into in connection with the closing of the issuance of
370,000 shares of Series A Convertible Preferred Stock, which are convertible
into shares of Common Stock, pursuant to the Securities Purchase Agreement,
dated as of November 18, 2020, by and between the Company and the Investor (the
“Securities Purchase Agreement”).

As a condition to each of the parties’ obligations under the Securities Purchase
Agreement, the Company and the Investor are entering into this Agreement for the
purpose of granting certain registration rights to the Investor.

In consideration of the promises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

RESALE SHELF REGISTRATION

Section 1.1    Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall file within ninety
(90) days of the date hereof and use its commercially reasonable efforts to
cause to go effective as promptly as practicable a registration statement
covering the sale or distribution from time to time by the Holders, on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act of all of the
Registrable Securities on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, then such
registration shall be on another appropriate form (including Form S-1) and shall
provide for the registration of such Registrable Securities for resale by such
Holders in accordance with any reasonable method of distribution elected by the
Holders) (the “Resale Shelf Registration Statement” and such registration, the
“Resale Shelf Registration”), and if the Company is a WKSI as of the filing
date, the Resale Shelf Registration Statement shall be an Automatic Shelf
Registration Statement. If the Resale Shelf Registration Statement is not an
Automatic Shelf Registration Statement, then the Company shall use its
commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the Commission as promptly as practicable
after the filing thereof.

Notwithstanding the foregoing, if the Commission prevents the Company from
including any or all of the Registrable Securities on the Resale Shelf
Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Registrable Securities by the Holders, the
Resale Shelf Registration Statement shall register the resale of a number of
shares of the Registrable Securities which is equal to the maximum number of
shares as is permitted by the Commission, and, subject to the provisions of this
Section 1.1, the Company shall continue to its use commercially reasonable
efforts to register all remaining Registrable Securities as set forth in this
Section 1.1. In such event, the number of shares of Registrable Securities to be

 

1



--------------------------------------------------------------------------------

registered for each Holder in the Resale Shelf Registration Statement shall be
reduced pro rata among all Holders, provided, however, that, prior to reducing
the number of shares of Registrable Securities to be registered for any Holder
in such Resale Shelf Registration Statement, the Company shall first remove any
shares of Registrable Securities to be registered for any Person other than a
Holder that was proposed to be included in such Resale Shelf Registration
Statement. The Company shall continue to use its commercially reasonable efforts
to register all remaining Registrable Securities as promptly as practicable in
accordance with the applicable rules, regulations and guidance of the
Commission. Notwithstanding anything herein to the contrary, if the Commission,
by written comment, limits the Company’s ability to file, or prohibits or delays
the filing of, a Resale Shelf Registration Statement or a Subsequent Shelf
Registration with respect to any or all the Registrable Securities, the
Company’s compliance with such limitation, prohibition or delay solely to the
extent of such limitation, prohibition or delay shall not be a breach or default
by the Company under this Agreement and shall not be deemed a failure by the
Company to use “commercially reasonable efforts” or “reasonable efforts” as set
forth above or elsewhere in this Agreement.

Section 1.2    Effectiveness Period. Once effective, the Company shall, subject
to the other applicable provisions of this Agreement, use its commercially
reasonable efforts to cause the Resale Shelf Registration Statement or a
Subsequent Shelf Registration to be continuously effective and usable for so
long as any Registrable Securities remain outstanding (the “Effectiveness
Period”).

Section 1.3    Subsequent Shelf Registration. If any Shelf Registration ceases
to be effective under the Securities Act for any reason at any time during the
Effectiveness Period, the Company shall use its commercially reasonable efforts
to promptly cause such Shelf Registration to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities as of the time of such filing. If
a Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (a) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after such filing, but in no event later than the date that is ninety (90) days
after such Subsequent Shelf Registration is filed and (b) keep such Subsequent
Shelf Registration (or another Subsequent Shelf Registration) continuously
effective until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a Registration Statement on Form S-3 to the extent that
the Company is eligible to use such form, and if the Company is a WKSI as of the
filing date, such Registration Statement shall be an Automatic Shelf
Registration Statement. Otherwise, such Subsequent Shelf Registration shall be
on another appropriate form (including Form S-1) and shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Holders.

Section 1.4    Supplements and Amendments. The Company shall supplement and
amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration if required by the Securities Act or as reasonably requested
by the Holders covered by such Shelf Registration.

 

2



--------------------------------------------------------------------------------

Section 1.5    Subsequent Holder Notice. If a Person becomes a Holder of
Registrable Securities after a Shelf Registration becomes effective under the
Securities Act, the Company shall, as promptly as is reasonably practicable
following delivery of written notice to the Company of such Person becoming a
Holder and requesting for its name to be included as a selling securityholder in
the prospectus related to the Shelf Registration (a “Subsequent Holder Notice”):

(a)    if required and permitted by applicable law, file with the Commission a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration so that such Holder is named as a selling securityholder in the
Shelf Registration and the related prospectus in such a manner as to permit such
Holder to deliver a prospectus to purchasers of the Registrable Securities in
accordance with applicable law;

(b)    if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its commercially reasonable efforts to cause such post-effective
amendment to become effective under the Securities Act as promptly as is
reasonably practicable, but in any event by the date that is ninety (90) days
after the date such post-effective amendment is required by Section 1.5(a) to be
filed; and

(c)    notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

Section 1.6    Underwritten Offering. The Holders of Registrable Securities may
on up to four (4) occasions after the Resale Shelf Registration Statement
becomes effective deliver a written notice to the Company specifying that the
sale of some or all of the Registrable Securities subject to the Shelf
Registration is intended to be conducted through an underwritten offering, so
long as the anticipated gross proceeds of such underwritten offering is not less
than twenty-five million dollars ($25,000,000) (unless the Holders are proposing
to sell all of their remaining Registrable Securities in which case no such
minimum gross proceeds threshold shall apply) (the “Underwritten Offering”). In
the event of an Underwritten Offering:

(a)    The Holder or Holders of a majority of the Registrable Securities
participating in an Underwritten Offering shall select the managing underwriter
or underwriters to administer the Underwritten Offering; provided that such
Holder or Holders will not make the choice of such managing underwriter or
underwriters without first consulting with the Company.

(b)    Notwithstanding any other provision of this Section 1.6, if the managing
underwriter or underwriters of a proposed Underwritten Offering advises the
Board of Directors of the Company that in its or their opinion the number of
Registrable Securities requested to be included in such Underwritten Offering
exceeds the number which can be sold in such Underwritten Offering in light of
market conditions, the Registrable Securities shall be included on a pro rata
basis upon the number of securities that each Holder shall have requested to be
included in such offering. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters.

 

3



--------------------------------------------------------------------------------

(c)    The Company shall agree and shall cause its executive officers and
directors to sign a customary “lock-up” agreement with the underwriters in any
Underwritten Offering.

Section 1.7    Take-Down Notice. Subject to the other applicable provisions of
this Agreement, at any time that any Resale Shelf Registration Statement is
effective, if a Holder delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Resale Shelf Registration Statement
(a “Shelf Offering”) and stating the number of Registrable Securities to be
included in such Shelf Offering, then, subject to the other applicable
provisions of this Agreement, the Company shall, as promptly as practicable,
amend or supplement the Resale Shelf Registration Statement as may be necessary
in order to enable such Registrable Securities to be sold and distributed
pursuant to the Shelf Offering.

ARTICLE II

COMPANY REGISTRATION

Section 2.1    Notice of Registration. If at any time or from time to time the
Company shall determine to file a registration statement with respect to an
offering (or to make an underwritten public offering pursuant to a previously
filed registration statement) of its Common Stock, whether or not for its own
account (other than a registration statement on Form S-4, Form S-8 or any
successor forms), the Company will:

(a)    promptly give to each Holder written notice thereof, which notice shall
be given, to the extent reasonably practicable, no later than five (5) business
days prior to the filing or launch date (except in the case of an offering that
is an “overnight offering”, in which case such notice must be given no later
than two (2) business days prior to the filing or launch date); and

(b)    subject to Section 2.2, include in such registration or underwritten
offering (and any related qualification under blue sky laws or other compliance)
all the Registrable Securities specified in a written request or requests made
within three (3) business days after receipt of such written notice from the
Company by any Holder (except in the case of an offering that is an “overnight
offering”, in which case such request must be made no later than one
(1) business day after receipt of such written notice from the Company).

Section 2.2    Underwriting. The right of any Holder to registration pursuant to
Section 1.6 or this Article II shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided herein. Each Holder proposing to
distribute its securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter selected for such
underwriting by the Company or by the stockholders of the Company who have the
right to select the underwriters (such underwriting agreement to be in a
customary form negotiated by the Company or such stockholders, as the case may
be). Notwithstanding any other provision of this Article II, if the managing
underwriter or underwriters

 

4



--------------------------------------------------------------------------------

of a proposed underwritten offering with respect to which Holders of Registrable
Securities have exercised their piggyback registration rights advise the Board
of Directors of the Company that in its or their opinion the number of
Registrable Securities requested to be included in the offering thereby and all
other securities proposed to be sold in the offering exceeds the number which
can be sold in such underwritten offering in light of market conditions, the
Registrable Securities and such other securities to be included in such
underwritten offering shall be allocated, (a) first, in the event such offering
was initiated by the Company for its own account, up to the total number of
securities that the Company has requested to be included in such registration,
(b) second, and only if all the securities referred to in clause (a) have been
included, up to the total number of securities that the Holders have requested
to be included in such offering (pro rata based upon the number of securities
that each of them shall have requested to be included in such offering) and
(c) third, and only if all the securities referred to in clause (b) have been
included, all other securities proposed to be included in such offering that, in
the opinion of the managing underwriter or underwriters can be sold without
having such adverse effect. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters. Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

Section 2.3    Right to Terminate Registration. The Company or the holders of
securities who have caused a registration statement to be filed as contemplated
by this Article II, as the case may be, shall have the right to have any
registration initiated by it or them under this Article II terminated or
withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.

ARTICLE III

ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS

Section 3.1    Registration Procedures. In the case of each registration
effected by the Company pursuant to Article I or II, the Company will keep each
Holder participating in such registration reasonably informed as to the status
thereof and, at its expense, the Company will, as expeditiously as possible to
the extent applicable:

(a)    prepare and file, as promptly as reasonably practicable, with the
Commission a registration statement with respect to such securities in
accordance with the applicable provisions of this Agreement;

(b)    prepare and file, as promptly as reasonably practicable, with the
Commission such amendments, including post-effective amendments, and supplements
to such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement (including to permit the intended method of distribution
thereof) and as may be necessary to keep the registration statement continuously
effective for the period set forth in this Agreement;

(c)    furnish to the Holders participating in such registration and to their
legal counsel copies of the registration statement proposed to be filed, and
provide such Holders and their legal counsel the reasonable opportunity to
review and comment on such registration statement;

 

5



--------------------------------------------------------------------------------

(d)    furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus and final prospectus as
the such underwriters may reasonably request in order to facilitate the public
offering of such securities;

(e)    use commercially reasonable efforts to notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
Company’s knowledge of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing, and,
subject to Section 3.1(n), at the request of any such Holder, prepare promptly
and furnish to such Holder a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

(f)    use commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions in
which it is not already qualified;

(g)    in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into and perform its obligations under an
underwriting agreement on customary terms and in accordance with the applicable
provisions of this Agreement;

(h)    use commercially reasonable efforts to furnish, (i) on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, an opinion and negative
assurance letter, dated as of such date, of the legal counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and (ii) on the date that the offering of such
Registrable Securities is priced and on the date that such securities are being
sold through underwriters, a letter dated as of such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters;

(i)    in connection with a customary due diligence review, make available
during business hours for inspection by the Holders, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
counsel or accountants retained by the Holders or underwriter, all relevant
financial and other records, pertinent corporate documents and properties

 

6



--------------------------------------------------------------------------------

of the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all relevant information
and participate in customary due diligence sessions in each case reasonably
requested by any such representative, underwriter, counsel or accountant in
connection with such registration statement, provided, however, each such
underwriter shall agree in writing to hold in strict confidence and not to make
any disclosure or use of any information requested above (the “Requested
Information”), unless (1) the disclosure of the Requested Information is
necessary to avoid or correct a misstatement or omission in such registration or
is otherwise required under the Securities Act, (2) the release of the Requested
Information is ordered pursuant to a final, non-appealable subpoena or order
from a court or government body of competent jurisdiction, (3) the Requested
Information is or has been made generally available to the public other than by
disclosure in violation of this Agreement, (4) the Requested Information was
within such underwriter’s possession on a non-confidential basis prior to it
being furnished to such underwriter by or on behalf of the Company or any of its
representatives, provided that the source of such information was not bound by a
confidentiality agreement or other contractual, legal or fiduciary obligation of
confidentiality with respect to such information or (5) the Requested
Information becomes available to such underwriter on a non-confidential basis
from a source other than the Company or any of its representatives, provided
that such source is not bound by a confidentiality agreement or other
contractual, legal or fiduciary obligation of confidentiality with respect to
such information. Such underwriter agrees that it shall, upon learning that
disclosure of the Requested Information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Requested Information deemed confidential;

(j)    in the event that any broker-dealer underwrites any Registrable
Securities or participates as a member of an underwriting syndicate or selling
group or “participates in an offering” (within the meaning of the FINRA Rules)
thereof, whether as a Holder or as an underwriter, placement, sales agent or
broker or dealer in respect thereof, or otherwise, the Company will, upon the
reasonable request of such broker-dealer, comply with any reasonable request of
such broker-dealer in complying with the FINRA Rules;

(k)    notwithstanding any other provision of this Agreement, if the Board of
Directors of the Company has determined in good faith that the disclosure
necessary for continued use of the prospectus and registration statement by the
Holders could be materially detrimental to the Company, the Company shall have
the right not to file or not to cause the effectiveness of any registration
covering any Registrable Securities and to suspend the use of the prospectus and
the registration statement covering any Registrable Security for such period of
time as its use would be materially detrimental to the Company by delivering
written notice of such suspension to all Holders listed on the Company’s
records; provided, however, that in any 12-month period the Company may exercise
the right to such suspension not more than four times. From and after the date
of a notice of suspension under this Section 3.1(k), each Holder agrees not to
use the prospectus or registration statement until the earlier of (i) notice
from the Company that such suspension has been lifted or (ii) the day following
the sixtieth (60th) day of suspension within any 12-month period;

 

7



--------------------------------------------------------------------------------

(l)    cooperate with, and direct the Company’s transfer agent to cooperate
with, the Holders and the managing underwriters, if any, to facilitate the
timely settlement of any offering or sale of Registrable Securities, including
the preparation and delivery of certificates or book-entry representing
Registrable Securities to be sold together with any other authorizations,
certificates, opinions and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without restriction upon sale by the holder of such shares of Registrable
Securities;

(m)    use its reasonable best efforts to cause all shares of Registrable
Securities to be listed on the national securities exchange on which the Common
Stock is then listed; and

(n)    cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities (including, without limitation,
participation in “road shows” and other customary marketing activities, which
may be virtual).

Section 3.2    Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not enter into any agreement granting any holder
or prospective holder of any securities of the Company registration rights with
respect to such securities that conflict with the rights granted to the Holders
herein, without the prior written consent of Holders of a majority of the
Registrable Securities.

Section 3.3    Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to this Agreement or otherwise in
complying with this Agreement shall be borne by the Company. All Selling
Expenses relating to securities registered on behalf of the Holders shall be
borne by the Holders of the registered securities included in such registration.

Section 3.4    Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders, the Registrable Securities held by
them and the distribution proposed by such Holder or Holders as the Company may
reasonably request in writing and as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement. It is
understood and agreed that the obligations of the Company under Article I or II
are conditioned on the timely provisions of the foregoing information by such
Holder or Holders and, without limitation of the foregoing, will be conditioned
on compliance by such Holder or Holders with the following:

(a)    such Holder or Holders will cooperate with the Company in connection with
the preparation of the applicable registration statement, and for so long as the
Company is obligated to keep such registration statement effective, such Holder
or Holders will provide to the Company, in writing and in a timely manner, for
use in such registration statement (and expressly identified in writing as
such), all information regarding themselves and such other information as may be
required by applicable law to enable the Company to prepare such registration
statement and the related prospectus covering the applicable Registrable
Securities owned by such Holder or Holders and to maintain the currency and
effectiveness thereof;

 

8



--------------------------------------------------------------------------------

(b)    during such time as such Holder or Holders may be engaged in a
distribution of the Registrable Securities, such Holder or Holders will comply
with all laws applicable to such distribution, including Regulation M
promulgated under the Exchange Act, and, to the extent required by such laws,
will, among other things: (i) not engage in any stabilization activity in
connection with the securities of the Company in contravention of such laws and
(ii) if required by applicable law, cause to be furnished to each agent or
broker-dealer to or through whom such Registrable Securities may be offered, or
to the offeree if an offer is made directly by such Holder or Holders, such
copies of the applicable prospectus (as amended and supplemented to such date)
and documents incorporated by reference therein as may be required by such
agent, broker-dealer or offeree; and

(c)    on receipt of written notice from the Company of the happening of any of
the events specified in Section 3.1(k), or that requires the suspension by such
Holder or Holders of the distribution of any of the Registrable Securities owned
by such Holder or Holders pursuant to a registered offering, then such Holders
shall cease offering or distributing the Registrable Securities owned by such
Holder or Holders in a registered offering until the offering and distribution
of the Registrable Securities owned by such Holder or Holders may recommence in
accordance with the terms hereof and applicable law.

Section 3.5    Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Holders, the Company will use commercially reasonable efforts
to:

(a)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(b)    so long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

Section 3.6    “Market Stand-Off” Agreement. The Holders shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities of the Company) held by
the Holders (other than those included in the registration) for a period
specified by the representatives of the managing underwriter or underwriters of
Common Stock (or other securities of the Company convertible into Common Stock)
not to exceed five (5) days prior and ninety (90) days following any registered
public sale of securities by the Company in which such Holder participates in
accordance with Article II, subject to customary exceptions (including, without
limitation, to the extent that any securities of the Company are subject to a
Permitted Loan (as defined in the Securities Purchase Agreement), to permit the
pledge of such securities pursuant to such Permitted Loan and any foreclosure in
connection with such Permitted Loan, or transfer in lieu of a foreclosure
thereunder, and subsequent sales, dispositions or other transfers). Each of the
Holders also shall execute and deliver any “lock-up” agreement reasonably
requested by the representatives of any underwriters of the Company in
connection with an offering in which such Holder participates, subject to
customary exceptions (including, without limitation, as described in the
preceding sentence in respect of pledges and foreclosures).

Section 3.7    Discontinuation of Registration. Notwithstanding anything to the
contrary in this Agreement, the Company may discontinue any registration of its
securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

INDEMNIFICATION

Section 4.1    Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities as to which
registration or qualification or compliance under applicable “blue sky” laws has
been effected pursuant to this Agreement, indemnify each Holder, each Holder’s
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each Person
controlling such Holder or any of the foregoing within the meaning of Section 15
of the Securities Act, and each underwriter thereof, if any, and each Person who
controls any such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Company Indemnified Parties”), against all expenses,
claims, losses, damages, costs (including costs of preparation and reasonable
attorney’s fees and any legal or other fees or expenses actually incurred by
such party in connection with any investigation or proceeding), judgments,
fines, penalties, charges, amounts paid in settlement and other liabilities,
joint or several (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus, offering
circular or other document, or any amendment or supplement thereto incident to
any such registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of, or any
rule or regulation promulgated under, the Securities Act, Exchange Act or state
securities laws applicable to the Company in connection with any such
registration, and the Company will reimburse each of the Company Indemnified
Parties for any reasonable legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, as such expenses are incurred. The indemnity
agreement contained in this Section 4.1 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the prior written consent of the Company (which consent shall
not be unreasonably withheld or delayed), nor shall the Company be liable to a
Holder in any such case for any such loss, claim, damage, liability or action
(a) to the extent that

 

10



--------------------------------------------------------------------------------

it arises out of or is based upon a violation or alleged violation of any state
or federal law (including any claim arising out of or based on any untrue
statement or alleged untrue statement or omission or alleged omission in the
registration statement or prospectus) which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by or on behalf of any Holder or (b) in the case of a
sale directly by a Holder of Registrable Securities (including a sale of such
Registrable Securities through any underwriter retained by such Holder engaging
in a distribution solely on behalf of such Holder), such untrue statement or
alleged untrue statement or omission or alleged omission was corrected in a
final or amended prospectus, and such Holder failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the Person asserting any such loss, claim, damage or
liability in any case in which such delivery is required by the Securities Act.

Section 4.2    Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees, each underwriter, if any, of the Company’s securities covered by such
a registration, each Person who controls the Company or such underwriter within
the meaning of Section 15 of the Securities Act, and each other Holder and each
of such other Holder’s officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person
controlling such Holder or any of the foregoing within the meaning of Section 15
of the Securities Act (collectively, the “Holder Indemnified Parties”), against
all expenses, claims, losses, damages, costs (including costs of preparation and
reasonable attorney’s fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or proceeding),
judgments, fines, penalties, charges, amounts paid in settlement and other and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus, offering
circular or other document, or any amendment or supplement thereto incident to
any such registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by such Holder of, or any
rule or regulation promulgated under, the Securities Act, Exchange Act or state
securities law applicable to such Holder, and will reimburse each of the Holder
Indemnified Parties for any reasonable legal or any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, as such expenses are incurred, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein, provided,
however, that in no event shall any indemnity under this Section 4.2 payable by
a Holder exceed the amount by which the net proceeds actually received by such
Holder from the sale of Registrable Securities included in such registration
exceeds the amount of any other losses, expenses, settlements, damages, claims
and liabilities that such Holder has been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission or violation.
The indemnity agreement contained in this Section 4.2 shall not apply to amounts
paid in

 

11



--------------------------------------------------------------------------------

settlement of any loss, claim, damage, liability or action if such settlement is
effected without the prior written consent of the applicable Holder (which
consent shall not be unreasonably withheld or delayed), nor shall the Holder be
liable for any such loss, claim, damage, liability or action where such untrue
statement or alleged untrue statement or omission or alleged omission was
corrected in a final or amended prospectus, and the Company or the underwriters
failed to deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such loss, claim, damage or liability in any case in which such delivery is
required by the Securities Act

Section 4.3    Notification. Each party entitled to indemnification under this
Article IV (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, however,
that an Indemnified Party (together with all other Indemnified Parties) shall
have the right to retain one (1) separate counsel, with the reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding. The failure of
any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Article IV, only to the extent
that, the failure to give such notice is materially prejudicial or harmful to an
Indemnifying Party’s ability to defend such action. No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

Section 4.4    Contribution. If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any claim,
loss, damage, liability or action referred to therein, then, subject to the
limitations contained in Article IV, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the

 

12



--------------------------------------------------------------------------------

omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.4. In no event shall any
Holder’s contribution obligation under this Section 4.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

ARTICLE V

TRANSFER AND TERMINATION OF REGISTRATION RIGHTS

Section 5.1    Transfer of Registration Rights. The rights to cause the Company
to register securities granted to a Holder under this Agreement may be assigned
to any Person in connection with any Transfer (as defined in the Securities
Purchase Agreement) or assignment of Registrable Securities to in a Transfer
permitted by Section 4.2 of the Securities Purchase Agreement; provided,
however, that (a) such transfer may otherwise be effected in accordance with
applicable securities laws, (b) prior written notice of such assignment is given
to the Company, and (c) such transferee agrees in writing to be bound by, and
subject to, this Agreement as a “Holder” pursuant to a written instrument in
form and substance reasonably acceptable to the Company.

Section 5.2    Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I and Article
II shall terminate with respect to such Holder upon the date upon which such
Holder no longer holds any Registrable Securities.

ARTICLE VI

MISCELLANEOUS.

Section 6.1    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 6.1,
provided that receipt of copies of such counterparts is confirmed.

Section 6.2    Governing Law.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

13



--------------------------------------------------------------------------------

(b)    Any dispute relating hereto shall be heard in the Court of Chancery of
the State of Delaware and, if applicable, in any state or federal court located
in the State of Delaware in which appeal from the Court of Chancery of the State
of Delaware may validly be taken under the laws of the State of Delaware (or, if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over such dispute, any state or federal court within the State of Delaware)
(each a “Chosen Court” and collectively, the “Chosen Courts”), and the parties
agree to the exclusive jurisdiction and venue of the Chosen Courts. Such Persons
further agree that any proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby or by any matters related to the foregoing (the
“Applicable Matters”) shall be brought exclusively in a Chosen Court, and that
any proceeding arising out of this Agreement or any other Applicable Matter
shall be deemed to have arisen from a transaction of business in the State of
Delaware, and each of the foregoing Persons hereby irrevocably consents to the
jurisdiction of such Chosen Courts in any such proceeding and irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that such Person may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such Chosen Court or that any such
proceeding brought in any such Chosen Court has been brought in an inconvenient
forum.

(c)    Such Persons further covenant not to bring a proceeding with respect to
the Applicable Matters (or that could affect any Applicable Matter) other than
in such Chosen Court and not to challenge or enforce in another jurisdiction a
judgment of such Chosen Court.

(d)    Process in any such proceeding may be served on any Person with respect
to such Applicable Matters anywhere in the world, whether within or without the
jurisdiction of any such Chosen Court. Without limiting the foregoing, each such
Person agrees that service of process on such party as provided in Section 6.5
shall be deemed effective service of process on such Person.

(e)    Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 6.3    Entire Agreement; No Third Party Beneficiary. This Agreement, the
Securities Purchase Agreement and the Letter Agreement between the Company and
Blackstone Tactical Opportunities Fund – FD L.P. contain the entire agreement by
and among the parties with respect to the subject matter hereof and all prior
negotiations, writings and understandings relating to the subject matter of this
Agreement. Except as provided in Article IV, this Agreement is not intended to
confer upon any Person not a party hereto (or their successors and permitted
assigns) any rights or remedies hereunder.

 

14



--------------------------------------------------------------------------------

Section 6.4    Expenses. Except as provided in Section 3.3, all fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees shall be paid by the
party incurring such expenses. The fees specified in clause (b) of the
definition of “Registration Expenses” incurred in connection with any Shelf
Registration or Underwritten Offering pursuant to this Agreement shall, in each
case, not exceed $50,000.

Section 6.5    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (c) if
sent by e-mail transmission, with a copy sent on the same day in the manner
provided in the foregoing clause (a) or (b), when transmitted and receipt is
confirmed; and (d) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other parties to this Agreement:

If to the Company, to:

FireEye, Inc.

601 McCarthy Blvd.

Milpitas, CA 95035

Attention: Alexa King

Email: [***]

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention: Steven E. Bochner

Email: [***]

If to the Investor, to:

BTO Delta Holdings DE L.P.

c/o The Blackstone Group Inc.

345 Park Avenue

New York, NY 10154

Attention: Viral Patel

E-mail: [***]

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave

New York, New York 10017

Attention: Anthony F. Vernace

E-mail: [***]

 

15



--------------------------------------------------------------------------------

Section 6.6    Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Except as provided in Section 5.1, no assignment of this
Agreement or of any rights or obligations hereunder may be made by any party
hereto without the prior written consent of the other parties hereto. Any
purported assignment or delegation in violation of this Agreement shall be null
and void ab initio.

Section 6.7    Headings. The Section, Article and other headings contained in
this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.

Section 6.8    Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Holders of a majority of the Registrable Securities outstanding at the
time of such amendment. Any party hereto may, only by an instrument in writing,
waive compliance by any other party or parties hereto with any term or provision
hereof on the part of such other party or parties hereto to be performed or
complied with. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor will any single or
partial exercise of any right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The waiver by any party
hereto of a breach of any term or provision hereof shall not be construed as a
waiver of any subsequent breach. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

Section 6.9    Interpretation; Absence of Presumption.

(a)    For the purposes hereof: (i) words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs in this Agreement unless otherwise specified;
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; and (iv) the word “or” , “any”
or “either” shall not be exclusive. References to a Person are also to its
permitted assigns and successors. When calculating the period of time between
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded (and unless, otherwise required by law, if the
last day of such period is not a business day, the period in question shall end
on the next succeeding business day)

(b)    With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition, no
consideration will be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 6.10    Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

(The next page is the signature page)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

FIREEYE, INC. By:  

 

  Name:   Title:

 

BTO DELTA HOLDINGS DE, L.P. By: BTO Holdings Manager L.L.C., its general partner
By: Blackstone Tactical Opportunities Associates L.L.C., its managing member By:
BTOA L.L.C., its sole member By:  

         

  Name: Christopher J. James   Title: Authorized Person

 

[Signature Page to Registration Rights Agreement]

S-1



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1.    The following capitalized terms have the meanings indicated:

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Certificate of Designations” means the Certificate of Designations setting
forth the rights, powers, preferences and privileges of the Series A Convertible
Preferred Stock.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

“Holder” means (a) any Investor holding Registrable Securities and (b) any
transferee to which the rights under this Agreement have been transferred in
accordance with Section 5.1.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Securities” means (a) any shares of Series A Convertible Preferred
Stock, (b) any shares of Common Stock issued or issuable upon conversion of the
Series A Convertible Preferred Stock, and (c) any other securities actually
issued in respect of the securities described

 

A-1



--------------------------------------------------------------------------------

in clauses (a) through (b) above or this clause (c) upon any stock split, stock
dividend, recapitalization, reclassification, merger, consolidation or similar
event; provided, however, that the securities described in clauses (a) through
(c) above shall only be treated as Registrable Securities until the earliest of:
(i) the date on which such security has been registered under the Securities Act
and disposed of in accordance with an effective Registration Statement relating
thereto; (ii) the date on which such security has been sold pursuant to Rule 144
and the security is no longer a Restricted Security; or (iii) the date on which
such security is transferred in a transaction pursuant to which the registration
rights are not also assigned in accordance with Section 5.1.

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with this Agreement, including, without limitation, internal expenses,
all registration, qualification, listing and filing fees, printing expenses,
escrow fees, rating agency fees, fees and disbursements of the Company’s
independent registered public accounting firm, fees and disbursements of counsel
for the Company, blue sky fees and expenses, (b) the fees and expenses of one
counsel to the Holders in connection with this Agreement and (c) the fees and
expenses of counsel for the underwriters and any qualified independent
underwriter in connection with FINRA and blue sky qualifications; provided,
however, that Registration Expenses shall not include any Selling Expenses.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.3(a) of the Securities Purchase Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 405” means Rule 405 promulgated under the Securities Act and any successor
provision.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders.

“Series A Convertible Preferred Stock” means the Company’s Series A Convertible
Preferred Stock, par value $0.0001 per share.

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

“Transfer” has the meaning given to such term in the Securities Purchase
Agreement.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

2.    The following terms are defined in the Sections of the Agreement
indicated:

INDEX OF TERMS

 

Term

   Section  

Agreement

     Preamble  

Applicable Matters

     Section 6.2(b)  

Chosen Court

     Section 6.2(b)  

Company

     Preamble  

Company Indemnified Parties

     Section 4.1  

 

A-2



--------------------------------------------------------------------------------

Effectiveness Period

     Section 1.2  

Holder Indemnified Parties

     Section 4.2  

Indemnified Party

     Section 4.3  

Indemnifying Party

     Section 4.3  

Investor

     Preamble  

Requested Information

     Section 3.1(i)  

Resale Shelf Registration

     Section 1.1  

Resale Shelf Registration Statement

     Section 1.1  

Securities Purchase Agreement

     Preamble  

Shelf Offering

     Section 1.7  

Subsequent Holder Notice

     Section 1.5  

Subsequent Shelf Registration

     Section 1.3  

Take-Down Notice

     Section 1.7  

Underwritten Offering

     Section 1.6  

 

A-3